Exhibit 10.1








STOCK PURCHASE AGREEMENT


by and among


StarStone Finance Limited,


Core Specialty INSURANCE Holdings, Inc.


and


NORTH BAY HOLDINGS LIMITED


dated as of June 10, 2020




    



--------------------------------------------------------------------------------



ARTICLE I Definitions
Section 1.1
Defined Terms
1
Section 1.2
Additional Defined Terms
9
Section 1.3
Other Definitional and Interpretive Matters
10
 
 
 
ARTICLE II Purchase and Sale
Section 2.1
Purchase, Sale and Transfer of Shares
11
Section 2.2
Closing Date
11
Section 2.3
Closing Deliverables
11
Section 2.4
Closing Date Payments
12
Section 2.5
Post-Closing Adjustments
12
Section 2.6
Further Assurances; Further Conveyances and Assumptions
14
Section 2.7
Withholding Taxes
15
 
 
 
ARTICLE III Representations and Warranties of Seller
Section 3.1
Organization and Qualification
15
Section 3.2
Capitalization of the Acquired Companies
15
Section 3.3
Authorization; Binding Effect
16
Section 3.4
Non-Contravention; Consents
17
Section 3.5
Compliance With Laws
17
Section 3.6
Litigation
18
Section 3.7
Employment Matters
18
Section 3.8
Contracts
19
Section 3.9
Financial Information; Undisclosed Liabilities
20
Section 3.10
Intellectual Property
21
Section 3.11
Environmental Matters
22
Section 3.12
Taxes
22
Section 3.13
Brokers
24
Section 3.14
Real Property
24
Section 3.15
Insurance
24
Section 3.16
Absence of Changes
24
Section 3.17
Sufficiency of Assets
25
Section 3.18
Permits
25
Section 3.19
Insurance Issued by Insurance Subsidiaries
25
Section 3.20
Ceded Reinsurance
25
Section 3.21
Producers; Sales Practices
25
Section 3.22
Investment Assets
26
Section 3.23
Reserves
26
Section 3.24
Regulatory Filings
26
Section 3.25
No Other Representations or Warranties
26
 
 
 
ARTICLE IV Representations and Warranties of the Guarantor
Section 4.1
Organization and Qualification
27
Section 4.2
Authorization; Binding Effect
27
Section 4.3
Non-Contravention; Consents
27
Section 4.4
Sufficiency of Funds
27




--------------------------------------------------------------------------------



Section 4.5
No Other Representations or Warranties
27
 
 
 
ARTICLE V Representations and Warranties of Buyer
Section 5.1
Organization and Qualification
28
Section 5.2
Authorization; Binding Effect
28
Section 5.3
Non-Contravention; Required Filings and Consents
28
Section 5.4
Brokers
29
Section 5.5
Litigation
29
Section 5.6
Financing
29
Section 5.7
No Prior Operations; Capitalization
29
Section 5.8
Financial Ability; Solvency
29
Section 5.9
Investment Purpose
29
Section 5.10
Governmental Orders
30
Section 5.11
Independent Investigation
30
Section 5.12
No Other Representations or Warranties
30
 
 
 
ARTICLE VI Certain Covenants
Section 6.1
Access to Information
31
Section 6.2
Interim Operations
32
Section 6.3
Employment Matters
35
Section 6.4
Resignations
37
Section 6.5
Transferred Assets and Contracts
37
Section 6.6
Intellectual Property Assignment
37
Section 6.7
Use of StarStone Name
38
Section 6.8
Termination of Intercompany Agreements; Settlement of Intercompany Accounts
38
Section 6.9
Reasonable Best Efforts; Regulatory Approvals
39
Section 6.10
Confidentiality
40
Section 6.11
Public Announcement
41
Section 6.12
Notification of Certain Matters
41
Section 6.13
Tax Matters
41
Section 6.14
Financing
43
Section 6.15
Supplement to Seller Disclosure Schedules
43
Section 6.16
StarStone Brazil
44
Section 6.17
Transition Matters
44
 
 
 
ARTICLE VII Guarantee
Section 7.1
Guarantee
45
Section 7.2
Nature of Guarantee
45
Section 7.3
Changes in Obligations
45
Section 7.4
Reorganization
46
 
 
 
ARTICLE VIII Conditions Precedent to Closing
Section 8.1
General Conditions
46
Section 8.2
Conditions Precedent to Buyer’s Obligations
46
Section 8.3
Conditions Precedent to Seller’s Obligations
47
 
 
 




--------------------------------------------------------------------------------



ARTICLE IX Termination
Section 9.1
Termination
48
Section 9.2
Effect of Termination
48
 
 
 
ARTICLE X Indemnification
Section 10.1
Survival of Representations, Warranties, Covenants and Agreements
49
Section 10.2
Indemnification
49
Section 10.3
Indemnification Procedures
50
Section 10.4
Mitigation; No Duplication; No Circular Recovery
52
Section 10.5
Exclusive Remedy
52
Section 10.6
Tax Treatment
52
 
 
 
ARTICLE XI Miscellaneous Provisions
Section 11.1
Notices
52
Section 11.2
Expenses
53
Section 11.3
Entire Agreement; Modification
53
Section 11.4
Assignment; Binding Effect; Severability
54
Section 11.5
Governing Law
54
Section 11.6
Waiver of Jury Trial
54
Section 11.7
Jurisdiction
54
Section 11.8
Specific Performance
54
Section 11.9
No Recourse; Sole and Exclusive Remedy
55
Section 11.10
Execution in Counterparts; Effectiveness
55
Section 11.11
No Third Party Beneficiaries
55
Section 11.12
Amendment and Waiver
55

ANNEXES
Annex I    Reference Closing Statement
EXHIBITS
Exhibit A    Form of Administrative Services Agreement
Exhibit B    Form of Amended and Restated Certificate of Incorporation
Exhibit C    Intellectual Property Agreement Term Sheet
Exhibit D
Form of Loss Portfolio Transfer and Adverse Development Cover Reinsurance
Agreement

Exhibit E    Form of Stockholders Agreement
Exhibit F    Transition Services Agreement Term Sheet



--------------------------------------------------------------------------------






STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of June 10, 2020 by
and among StarStone Finance Limited, a company incorporated under the laws of
England and Wales (“Seller”), Core Specialty Insurance Holdings, Inc., a
Delaware corporation (“Buyer”), and North Bay Holdings Limited, a Bermuda
exempted company (the “Guarantor”). Buyer and Seller are referred to herein
individually as a “Party,” and together as the “Parties”.
R E C I T A L S
WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of StarStone US Holdings, Inc., a Delaware corporation (“SSUS”);
WHEREAS, Seller wishes to sell, transfer, assign, convey and deliver to Buyer,
and Buyer wishes to acquire from Seller, all of Seller’s right, title and
interest in SSUS;
WHEREAS, as an inducement to Buyer to enter into this Agreement, the Guarantor,
as the indirect parent of Seller, has agreed to guarantee all of Seller’s
obligations hereunder; and
WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer
is entering into equity commitment letters (the “Equity Commitment Letters”)
with each of Corinthian DF Holdings, LP, Aquiline, Edward J. Noonan and Joseph
(Jeff) E. Consolino (collectively, the “Equity Investors”), pursuant to which
the Equity Investors have agreed, subject to the terms and conditions thereof,
to invest in Buyer the amounts set forth therein.
NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound hereby, the Parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Defined Terms. For the purposes of this Agreement the following
words and phrases shall have the following meanings:
“Acquired Companies” means, collectively, SSUS and the Company Subsidiaries, and
each is an “Acquired Company.”
“Action” means any action, suit, arbitration, hearing, mediation or other
proceeding, whether civil or criminal, at law or in equity, before or by any
Governmental Body.
“Administrative Services Agreement” means the agreement in substantially the
form set forth in Exhibit A.
“Affiliate” of any Person means any Person that controls, is controlled by or is
under common control with such Person, including any Subsidiary. As used herein,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other interests, by contract
or otherwise.
“Amended and Restated Certificate of Incorporation” means the certificate of
incorporation of Buyer in substantially the form set forth in Exhibit B.
“Ancillary Agreements” means the Administrative Services Agreement, the
Intellectual Property Agreement, the Loss Portfolio Transfer and Adverse
Development Cover Reinsurance Agreement, the Stockholders Agreement and the
Transition Services Agreement.
“Applicable Reserves” means the net reserves of the Insurance Subsidiaries with
respect to Covered Losses (as defined in the Loss Portfolio Transfer and Adverse
Development Cover Reinsurance Agreement) calculated in accordance with GAAP and
in the ordinary course of business of the Insurance Subsidiaries consistent with
past practice.


1

--------------------------------------------------------------------------------





“Aquiline” means Aquiline Financial Services Fund IV L.P.
“Business” means the (a) the sale, issuance and provision of excess casualty,
workers’ compensation, marine and onshore/offshore energy, miscellaneous
professional lines (MPL), healthcare liability insurance products and services
and (b) the sale, insurance and provision of issuing carrier services (on an
admitted and non-admitted basis), delegated authority and fronting and
quasi-fronting arrangements, in each case, through SSNIC and SSSIC in the United
States and including polices underwritten by Arrowhead Insurance Risk Managers,
LLC for and on behalf of the Acquired Companies.
“Business Day” means a day that is not a Saturday, a Sunday or any other day on
which commercial banking institutions are authorized or required by Law to be
closed for regular banking business in New York City or London.
“Business Employees” means, as of the relevant measurement date, each employee
of Seller or its Affiliates set forth on Section 1.1(a) of the Seller Disclosure
Schedules, which list of Business Employees may be amended by mutual written
agreement by the Parties from time to time following the date of this Agreement
and prior to the Closing, and in either case, includes those employees who are
absent from employment due to illness, vacation, injury, military service or
other authorized absence (including an employee who is “disabled” within the
meaning of the disability plans currently in place for the Business Employees,
or who is on approved leave under the Family and Medical Leave Act).
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act of
2020, Pub. L. 116-136.
“Cash Purchase Price” means the Purchase Price minus the Rollover Amount.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreement” means any collective bargaining agreement or
other labor contract (including any contract or agreement with any works
council, labor or trade union or other employee representative body).
“Company IP” means, collectively, any and all (a) Intellectual Property owned
(or claimed in writing to be owned) by any of the Acquired Companies, and (b)
Transferred IP.
“Company IT Systems” means, collectively, any and all IT Systems owned by any
Acquired Company or licensed or leased by any Acquired Company from a Third
Party, in each case that are used or held for use immediately after the Closing
by any Acquired Company.
“Company Material Adverse Effect” means any fact, event, circumstance, change,
condition, occurrence, development or effect that, individually or in the
aggregate, has a material adverse effect on (a) the business, assets,
liabilities, operations, financial condition or results of operations of the
Acquired Companies, taken as a whole, or (b) Seller’s ability to perform its
obligations under this Agreement and the Ancillary Agreements or to consummate
the transactions contemplated hereby or thereby; provided, however, that, with
respect to clause (a), no facts, events, circumstances, changes, conditions,
developments or effects resulting from or arising out of the items enumerated in
sub-clauses (i) to (x) below shall be deemed to be or constitute a Company
Material Adverse Effect, or shall be taken into account when determining whether
a Company Material Adverse Effect has occurred: (i) earthquakes, hurricanes,
tornados or other severe weather conditions or natural disasters; (ii) any
changes or conditions generally affecting the principal industry in which the
Acquired Companies operate; (iii) general economic, monetary or financial
conditions in the U.S. or global financial markets, including changes in
prevailing interest rates, currency exchange rates, credit market, financial
market or security market conditions; (iv) general political conditions in the
U.S.; (v) acts of war (whether or not declared), armed hostilities, sabotage or
terrorism occurring after the date hereof or the continuation, escalation or
worsening of any such acts of war, armed hostilities, sabotage or terrorism
threatened or underway as of the date hereof; (vi) changes in applicable Law,
GAAP or SAP, or any authoritative interpretations thereof, in each case, after
the date hereof; (vii) any action that Buyer directs Seller in writing to take
or not take pursuant to this Agreement; (viii) the announcement and performance
of this Agreement and the transactions contemplated herein, including
termination of, reduction in or similar negative impact on relationships,
contractual or otherwise, with any employees, officers, policyholders,
Producers, reinsurers, customers, suppliers and service providers of the
Business resulting from such announcement or performance; (ix) any action taken
by, Buyer or any of its Affiliates, and its and their


2

--------------------------------------------------------------------------------





Representatives; or (x) any failure by the any Acquired Company to meet any
internal projections or forecasts or estimates of revenue or earnings for any
period (it being understood that the underlying facts and circumstances giving
rise or contributing to such failure that are not otherwise excluded from the
definition of Company Material Adverse Effect shall not be prevented from being
taken into account in determining whether there is or has been a Company
Material Adverse Effect), except, in the case of sub-clauses (i), (ii), (iii),
(iv), (v) and (vi), to the extent the Acquired Companies are disproportionately
affected thereby as compared with other participants in the industry in which
the Acquired Companies operate in the same geographies.
“Company Plan” means each Employee Benefit Plan that is solely maintained or
sponsored by any of the Acquired Companies.
“Company Subsidiaries” means, collectively, (a) SSSIC, (b) SSNIC, and (c)
StarStone US Intermediaries, Inc., a New Jersey corporation; provided that
Company Subsidiaries shall exclude StarStone Brazil.
“Confidential Information” means, with respect to either Party or any of its
respective Affiliates, any information disclosed to such Party by the other
Party or any of the other Party’s respective Representatives that relates to (a)
the provisions of this Agreement or any agreement entered into pursuant to this
Agreement, (b) the negotiations relating to this Agreement (or any such other
agreement), (c) any information relating to the business, financial or other
affairs (including future plans, financial targets, trade secrets and know-how)
of such other Party or such other Party’s Affiliates or (d) any information of
the other Party or such other Party’s Representatives provided in a manner which
reasonably indicates the confidential or proprietary nature of such information.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
February 21, 2020, by and among Joseph (Jeff) E. Consolino, Robert F. Kuzloski,
Edward J. Noonan, Dragoneer Investment Group, LLC, SkyKnight Capital, L.P. and
Enstar Group Limited.
“Consulting Expenses” means an amount equal to seventy-two and a half percent
(72.5%) of the fees, salaries, benefits and other expenses paid or reimbursed by
the Acquired Companies during the period from the date hereof to the Valuation
Date to Joseph (Jeff) E. Consolino and each other person hired or retained by or
on behalf of the Acquired Companies at the direction of Joseph (Jeff) E.
Consolino with the approval of Buyer.
“Contract” means any written note, bond, mortgage, indenture, guarantee,
license, franchise, permit, agreement, contract, lease, commitment, legally
binding letter of intent or other similar instrument, and any amendments
thereto.
“COVID-19 Legislation” means the CARES Act and similar state and local stimulus
fund programs enacted by a Governmental Body or Taxing Authority in connection
with or in response to COVID-19.
“Employee Benefit Plan” means each (a) “employee benefit plan” within the
meaning of Section 3(3) of ERISA (whether or not subject to ERISA), (b) other
material benefit and compensation plan, policy, program, practice, arrangement
or agreement, including pension, profit-sharing, savings, termination, executive
compensation, phantom stock, change-in-control, retention, salary continuation,
vacation, sick leave, disability, death benefit, hospitalization, medical,
dental, life, employee loan, educational assistance, fringe benefit, deferred
compensation, retirement or post-retirement, severance, equity or equity-based,
incentive and bonus plan, contract, policy, program, practice, arrangement or
agreement, and (c) other material employment, individual consulting or other
individual agreement, plan, practice, policy, contract, program and arrangement,
in each case, (i) that is sponsored, maintained or contributed to, or required
to be contributed to, by Seller or any of its Affiliates (including the Acquired
Companies) in respect of any Business Employee or (ii) with respect to which
Seller or any of its Affiliates have any Liability with respect to any Business
Employee.
“Encumbrance” means any lien, encumbrance, charge, security interest, mortgage,
pledge, indenture, deed of trust, right of way, encroachment, easement,
covenant, option, right of first offer or refusal or transfer restriction, or
any other similar restrictions or limitations on the ownership or use of real or
personal property or similar irregularities in title thereto.
“Environmental Laws” means any applicable Law governing (a) pollution, (b) the
protection of human health or safety, or (c) the environment (including natural
resource restoration and natural resource damages).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


3

--------------------------------------------------------------------------------





“ERISA Affiliate” of any Person means each other Person (whether or not
incorporated) that is treated as a single employer with such Person for purposes
of Section 4001(b) of ERISA or Section 414 of the Code.
“Excess of Loss Reinsurance Agreement” means the Whole Account Aggregate Excess
of Loss Reinsurance Agreement, dated as of January 1, 2014 and as amended as of
March 7, 2018, by and among the Insurance Subsidiaries and SIBL.
“Excluded Liabilities” means (a) any Liabilities set forth on Section 1.1(b) of
the Seller Disclosure Schedules, (b) any fines or penalties levied by any
Governmental Body against the Acquired Companies (or for which the Acquired
Companies are liable) arising out of, and to the extent related to, facts and
circumstances in existence prior to the Closing Date, (c) any Liabilities of any
of the Acquired Companies for fees and expenses of Seller and its Affiliates in
connection with the negotiation of this Agreement and the Ancillary Agreements
(including all accounting, transactional, legal, brokerage or other fees and
expenses) and the consummation of the transactions contemplated hereby or
thereby, in each case, incurred prior to the Closing and (d) any Liabilities as
a result of or arising out of the operations, assets, liabilities, business or
wind up of StarStone Brazil.
“Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of the
United States, 15 U.S.C. Sections 78a, 78m, 78dd 1, 78dd 2, 78dd 3 and 78ff, as
amended, and similar Laws and Orders of other jurisdictions concerning or
relating to bribery or corruption.
“Fraud” means actual or intentional fraud under Delaware law as of the date of
this Agreement.
“Fundamental Representations” means the representations and warranties set forth
in Section 3.1a) and b, Section 3.2a) and b, Section 3.3, Section 3.4a)(i) and
Section 3.13.
“GAAP” means generally accepted accounting principles in the United States.
“Governing Documents” means, with respect to an entity, the certificate or
articles of incorporation, association, formation or organization, certificates
of limited partnership, memorandum and articles of association, by-laws, limited
liability company agreement, operating agreement, partnership agreement, limited
partnership agreement or other similar constitutive documents of such entity, as
amended, modified or supplemented from time to time.
“Governmental Body” means any court or tribunal, administrative, governmental or
regulatory body, stock exchange or self-regulatory organization, legislature,
department, commission, board, agency, bureau, instrumentality, division, public
body or other authority of any nation or government or any political subdivision
thereof (supranational, national, federal, provincial, state or local or
foreign).
“Holding Company System Act” means provisions of a jurisdiction’s insurance Laws
governing control over insurers, transactions between insurers and affiliates
and registration of holding companies.
“Indemnified Taxes” means any and all Losses, without duplication, resulting
from or arising out of (a) any liability for Taxes (including the non-payment
therefor) of Seller, the Guarantor or any of their respective Affiliates (other
than any of the Acquired Companies); (b) any Taxes of any Acquired Company for
any Pre-Closing Tax Period; (c) Taxes of any member of an affiliated,
consolidated, combined or unitary group of which any Acquired Company (or any
predecessor of any of the foregoing) is or was a member (other than a group all
of the members of which consist of two or more of the Acquired Companies) on or
prior to the Closing Date, including pursuant to Treasury Regulation Section
1.1502-6 or any analogous or similar state, local or non-U.S. Law; (d) Taxes of
any Person imposed on any Acquired Company as a transferee or successor, by
Contract (excluding for this purpose, Contracts entered into in the ordinary
course of business consistent with past practice the primary purpose of which is
not related to Taxes, such as leases, licenses or credit agreements) or
otherwise, in each case in this clause (d), which Taxes relate to any event or
transaction occurring before the Closing; (e) Seller’s share of any Transfer
Taxes as determined under Section 6.13a); (f) Taxes arising out of the transfers
contemplated under Section 6.5b); and (g) any Taxes of or with respect to
StarStone Brazil or any of the transactions contemplated by Section 6.16.
“Insurance Contract” means any insurance policy, binder, slip or contract issued
by an Insurance Subsidiary in connection with the Business.
“Insurance Subsidiaries” means SSSIC and SSNIC.


4

--------------------------------------------------------------------------------





“Intellectual Property” means any and all intellectual property rights
throughout the world, including any and all of the following: (a) patents,
patent applications and patent  disclosures, including any continuations,
divisions, continuations-in-part, reexaminations, extensions, renewals, reissues
and foreign counterparts of or for any of the foregoing, (b)Trademarks, (c)
Internet domain names, and social media usernames, handles and similar
identifiers, (d) works of authorship, content, copyrights and copyrightable
subject matter, design rights and moral and economic rights therein, (e) rights
in Software, data and databases, (f) trade secrets and other confidential and
proprietary information, including confidential and proprietary customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals, (g) rights in ideas, know-how, inventions (whether or not
patentable or reduced to practice), processes, formulae and methodologies,
compositions, technologies, techniques, specifications, protocols, schematics
and research and development information, (h) any and all applications,
registrations and recordings for the foregoing and (i) all rights in the
foregoing (including pursuant to licenses, common-law rights, statutory rights
and contractual rights), in each case to the extent protectable under applicable
Law.
“Intellectual Property Agreement” means an intellectual property agreement to be
agreed by the Parties, incorporating the terms set forth in Exhibit C.
“IT Systems” means any and all Software, hardware, servers, systems, sites,
circuits, networks, data communications lines, routers, hubs, switches,
interfaces, websites, platforms and other computer, telecommunications and
information technology assets and equipment, and all associated documentation.
“Knowing and Intentional Breach” means a breach that is a consequence of an act
or omission undertaken by the breaching party with the knowledge that
undertaking such act or omission would, or would be reasonably expected to,
cause a material breach of this Agreement.
“Knowledge” means (a) with respect to Seller, the actual knowledge of the
natural persons set forth on Section 1.1(c) of the Seller Disclosure Schedules,
after reasonable inquiry and (b) with respect to Buyer, the actual knowledge of
the natural persons set forth on Section 1.1(a) of the Buyer Disclosure
Schedules, after reasonable inquiry.
“Law” means any binding supranational, national, federal, state, provincial,
municipal, local or foreign law, statute, ordinance, rule, regulation,
constitution, treaty, code, Order, decision or settlement issued or entered into
by any Governmental Body.
“Liability” means, with respect to any Person, all indebtedness, obligations and
other liabilities of such Person, whether absolute or contingent (or based upon
any contingency), known or unknown, fixed or otherwise, due or to become due,
whether or not accrued or paid, and whether required or not required to be
reflected in financial statements under GAAP.
“Loss Portfolio Transfer and Adverse Development Cover Reinsurance Agreement”
means the agreement in substantially the form set forth in Exhibit D.
“Losses” means any and all losses, costs, charges, settlement payments, awards,
judgments, fines, Taxes, penalties, damages, assessments, deficiencies, expenses
(including reasonable expenses of investigation, enforcement and collection and
reasonable attorneys’, actuaries’, accountants’ and other professionals’ fees,
disbursements and expenses), liabilities, claims or deficiencies of any kind;
provided, that Losses shall only include special, indirect, incidental,
consequential or opportunity cost damages or lost profits to the extent that any
such damages or lost profits (a) are payable to a third party not affiliated
with the relevant Indemnified Party or (b) in the case of consequential damages
or lost profits, are reasonably foreseeable as of the Closing Date; provided,
further, that Losses shall not include punitive or exemplary damages, other than
such damages that are payable to a third party not affiliated with the relevant
Indemnified Party.
“Order” means any binding order, writ, judgment, injunction, decree,
stipulation, determination, ruling or award entered by or with any Governmental
Body, in each case, whether preliminary or final.
“Permitted Encumbrances” means (a) any Encumbrances arising under any applicable
securities or insurance Laws; (b) any Encumbrances for Taxes, assessments or
other governmental charges or levies (i) that are not yet due or payable or (ii)
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP consistently
applied in accordance with the


5

--------------------------------------------------------------------------------





Financial Statements as at December 31, 2019; (c) any Encumbrances approved in
writing by Buyer or incurred as a result of any action of Buyer or its
Affiliates, which shall include any Encumbrances granted pursuant to this
Agreement or any Ancillary Agreement; (d) any non-monetary minor imperfection in
title or Encumbrances, encroachments or conditions, if any, that, individually
or in the aggregate, do not materially interfere with the continued use or
operation of any real property or tangible personal property, as currently used
or operated by the Acquired Companies; (e) any Encumbrance in favor of an
Acquired Company; and (f) non-exclusive licenses of Company IP granted by any
Acquired Company in the ordinary course of business consistent with past
practice.
“Person” means any individual, corporation, partnership, limited liability
company, firm, association, joint venture, joint stock company, estate, trust,
incorporated or unincorporated organization, Governmental Body or other entity
of any kind or nature.
“Personal Information” means all information, in any form, that, alone or in
combination with other information, regards or is capable of being associated
with an individual person or device, including such information (a) that
identifies, could be used to identify or is otherwise identifiable with an
individual, including name, physical address, telephone number, email address,
financial account number, government-issued identifier (including Social
Security number, driver’s license number and passport number), credit card or
other financial information, medical, health or insurance information, gender,
date of birth, educational or employment information, religious or political
views or affiliations, marital or other status, photograph, face geometry or
biometric information, and any other data used or intended to be used to
identify, contact or precisely locate an individual, (b) that is data regarding
an individual’s activities online or on a mobile or other application (e.g.,
searches conducted, web pages or content visited or viewed), (c) that consists
of Internet Protocol addresses or other persistent identifiers or (d) that is
defined as “personal information” or “personally identifiable information” under
any applicable Privacy Laws.
“Post-Closing Tax Period” means any taxable period that begins after the Closing
Date, and, in the case of any Straddle Period, the portion of any such Straddle
Period that begins after the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to the Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.
“Privacy Laws” means all applicable data and/or privacy Laws concerning the
treatment (including the collection, handling, processing, storage and/or
transfer) of personal information, including Laws of any applicable jurisdiction
or country from which such data originated, including Laws that relate to the
security and protection of personally identifiable information, data privacy,
trans-border data flow or data protection.
“Purchase Price” means the Tangible Book Value plus thirty million dollars
($30,000,000) plus the Consulting Expenses.
“Reference Closing Statement” means the statement set forth set forth in
Annex I.
“Reinsurance Premium” means (a) the Applicable Reserves as of the Valuation
Date, calculated in accordance with GAAP applied in a manner consistent with the
preparation of the Reference Closing Statement, plus (b) Valuation Date ULAE,
plus (c) the Stop Loss Commutation Amount.
“Reinsurer” means Clarendon National Insurance Company.
“Representatives” means, with respect to any Person, its Subsidiaries,
Affiliates, and its and their respective directors, officers, employees,
financial advisors, attorneys and other advisors, agents and representatives.
“Rollover Amount” means $235,000,000.
“Rollover Share Amount” means an amount equal to (a) the Rollover Amount divided
by (b) the price per share of each Buyer Share purchased by the Equity Investors
pursuant to the Equity Commitment Letters.
“Sanctioned Country” means a country, region or territory which is itself the
subject or target of comprehensive Sanctions broadly prohibiting and restricting
dealings in and with such country, region or territory (at the time of this
Agreement, Belarus, Burundi, the Crimea region of Ukraine, Cuba, Democratic
Republic of the Congo, Iran, Iraq, Lebanon, Libya, Mali, Nicaragua, North Korea,
Somalia, Sudan, South Sudan, Syria, Russia, Venezuela, Western Balkans, Yemen
and Zimbabwe).


6

--------------------------------------------------------------------------------





“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State or by the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.
“SAP” means, as to any insurance or reinsurance company, the statutory
accounting practices (consistently applied) prescribed or permitted by
applicable insurance Laws and the insurance regulatory authorities, in each case
of the jurisdiction in which such company is domiciled, but disregarding any
permitted practices applicable specifically to any such company.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.
“Seller IP” means, collectively, any and all Intellectual Property owned by
Seller or any of its Affiliates (other than the Acquired Companies) and utilized
in the Business, but excluding the Transferred IP and the StarStone Name.
“Seller Plan” means any Employee Benefit Plan that is not a Company Plan.
“SIBL” means StarStone Insurance (Bermuda) Limited, a Class-4 insurer domiciled
in Bermuda.
“Software” means any and all computer programs, including all software
implementations of algorithms, models and methodologies, whether in source code
(human readable format) or object code (machine readable format) or other format
and including executables, libraries and other components thereof.
“SSNIC” means StarStone National Insurance Company, a Delaware insurance
company.
“SSSIC” means StarStone Specialty Insurance Company, a Delaware insurance
company.
“StarStone Brazil” means StarStone Specialty Insurance Company, escritório de
representação no Brasil Ltda.
“StarStone Name” means the Trademark “StarStone” and any Trademark derived
therefrom or confusingly similar thereto.
“Stockholders Agreement” means the agreement by and among Buyer, the Equity
Investors and the other stockholders party thereto in substantially the form set
forth in Exhibit E.
“Stop Loss Commutation Amount” means an amount equal to the partial commutation
payment to the Insurance Subsidiaries in connection with the commutation of the
Excess of Loss Reinsurance Agreement pursuant to Section 6.8(c) of the Seller
Disclosure Schedules.
“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.
“Subsidiary” of any Person means another Person in which such first Person (a)
owns, directly or indirectly, fifty percent (50%) or more of the outstanding
voting securities, equity securities, profits interest or capital interest or
(b) is entitled to elect at least a majority of the board of directors or other
persons performing similar functions.
“Tangible Book Value” means the tangible book value of the Acquired Companies as
of the Valuation Date, calculated in accordance with GAAP consistently applied
in accordance with the Financial Statements as at December 31, 2019 and as set
forth on the Reference Closing Statement.
“Tax” means a tax of any kind, whether federal, state, local or foreign,
including all net income, capital gains, gross income, gross receipt, property,
franchise, sales, use, excise, registration, withholding, payroll,


7

--------------------------------------------------------------------------------





employment, severance, social security, worker’s compensation, unemployment,
occupation, capital stock, ad valorem, value added, transfer, gains, profits,
net worth, asset, transaction, real property, personal property, escheat,
premium, windfall profits, stamp, license, alternative, add-on minimum or
estimated tax or other tax (whether or not requiring the filing of a Tax
Return), including any interest, penalties or additions to tax with respect
thereto, whether disputed or not, imposed upon any Person by any taxing or
social security authority or other Governmental Body under applicable Law.
“Tax Return” means any return, declaration, report, form, claim for refund or
information return or statement, and any other document filed or required to be
filed in respect of any Tax, including any schedule or attachment thereto or
amendment thereof.
“Taxing Authority” mean any U.S. or non-U.S. federal, national, state,
provincial, county, or municipal or other local government, any subdivision,
agency, commission, or authority thereof, or any quasi-governmental body
exercising any taxing authority or any other authority exercising Tax regulatory
authority, including any Governmental Body.
“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons.
“Trademarks” means trademarks, trade names, corporate names, brands, business
names, trade styles, service marks, service names, logos, domain names, slogans,
trade dress or other source or business identifiers and general intangibles of
like nature, whether registered or unregistered, and whether arising under the
laws of the United States or any state or territory thereof or any other
jurisdiction anywhere in the world, and all registrations and applications for
registration with respect to any of the foregoing, together with all goodwill
associated with any of the foregoing.
“Transfer Taxes” means any and all transfer Taxes (excluding Taxes measured in
whole or in part by net income), including sales, use, excise, gross receipts,
registration, real estate, stamp, documentary, notarial, filing, recording,
permit, license, authorization and similar Taxes.
“Transferred Assets” means any asset owned by Seller, Guarantor or any of their
respective Subsidiaries or Affiliates (other than an Acquired Company) that is
used exclusively in the Business.
“Transferred Contract” means any Contract to which Seller, Guarantor or any of
their respective Subsidiaries or Affiliates (other than an Acquired Company) is
a party that relates exclusively to the Business.
“Transferred IP” means any Intellectual Property owned, or purported to be
owned, by Seller, Guarantor or any of their respective Subsidiaries or
Affiliates (other than an Acquired Company) that relates exclusively to the
Business.
“Transition Services Agreement” means a transition services agreement to be
agreed by the Parties, incorporating the terms set forth in Exhibit F.  
“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.
“U.S.” or “United States” means the United States of America.
“Valuation Date” means 11:59:59 pm on the last day of the calendar month prior
to the month in which the Closing Date occurs, unless the Closing Date is the
last day of a calendar month, in which case the Valuation Date is the Closing
Date.
“Valuation Date ULAE” means unallocated loss adjustment expenses and similar
unallocated expenses of the Insurance Subsidiaries as of the Valuation Date
calculated in accordance with GAAP and in the ordinary course of business of the
Insurance Subsidiaries consistent with past practice.
“Voting and Shareholders’ Agreement” means the Voting and Shareholders’
Agreement, dated as of December 23, 2015, by and among North Bay Holdings
Limited, Kenmare Holdings Ltd., Trident V, L.P., Trident V Parallel Fund, L.P.,
and Trident V Professionals Fund, L.P., Dowling Capital Partners I, L.P., and,
solely for purposes of Section 3.02 thereof, Atrium Nominees Limited, Northshore
Holdings Limited, Bayshore Holdings Limited and Enstar Group Limited.


8

--------------------------------------------------------------------------------





Section 1.2    Additional Defined Terms. For purposes of this Agreement, the
following terms shall have the meanings specified in the Sections indicated
below:
Term                                                    Section
" 78
Aggregate Bonus
Amount.........................................................................................................................Section
6.3(f)
Agreement.......................................................................................................................................................Preamble
Applicable
Tenant...................................................................................................................................Section
3.14(b)
Assumed
Liabilities...................................................................................................................................Section
6.3(h)
Burdensome
Condition.............................................................................................................................Section
6.9(c)
Business Employee
Census.....................................................................................................................Section
3.7(d)
Buyer...............................................................................................................................................................Preamble
Buyer 401(k)
Plan.....................................................................................................................................Section
6.3(g)
Buyer Benefit
Plan....................................................................................................................................Section
6.3(e)
Buyer Disclosure
Schedules........................................................................................................................ARTICLE
V
Buyer
Indemnitees.................................................................................................................................Section
10.2(a)
Buyer
Shares........................................................................................................................................Section
2.3(b)(ii)
Claim
Amount.........................................................................................................................................Section
10.3(a)
Claim
Notice...........................................................................................................................................Section
10.3(a)
Closing..........................................................................................................................................................Section
2.2
Closing Cash Purchase
Price...................................................................................................................Section
2.4(b)
Closing
Date.................................................................................................................................................Section
2.2
Closing Reinsurance
Premium.................................................................................................................Section
2.4(b)
Company Registered
IP..........................................................................................................................Section
3.10(a)
Consultation
Period..................................................................................................................................Section
2.5(c)
Deductible...........................................................................................................................................Section
10.2(c)(i)
Delayed Transfer
Employee.....................................................................................................................Section
6.3(c)
Disclosing Party
.....................................................................................................................................Section
6.10(b)

Employment
Offers...................................................................................................................................Section
6.3(b)
Equity Commitment
Letters................................................................................................................................Recitals
Equity
Financing...........................................................................................................................................Section
5.6
Equity Investors
.................................................................................................................................................Recitals

Excluded Seller
Assets.............................................................................................................................Section
6.5(b)
Final Cash Purchase
Price.......................................................................................................................Section
2.5(g)
Final Closing
Statement...........................................................................................................................Section
2.5(g)
Final Reinsurance
Premium.....................................................................................................................Section
2.5(g)
Financial
Statements................................................................................................................................Section
3.9(a)
Guarantee.....................................................................................................................................................Section
7.1
Guarantor........................................................................................................................................................Preamble
Indemnification
Claim.............................................................................................................................Section
10.3(a)
Indemnified
Party....................................................................................................................................Section
10.3(a)
Indemnifying
Party..................................................................................................................................Section
10.3(a)
Intercompany
Agreements.......................................................................................................................Section
6.8(a)
Investment
Assets.......................................................................................................................................Section
3.22
Leased Real
Property.............................................................................................................................Section
3.14(a)
Material
Contract......................................................................................................................................Section
3.8(a)
Material
Contracts....................................................................................................................................Section
3.8(a)
Non-Recourse
Persons..........................................................................................................................Section
11.9(a)
Obligations....................................................................................................................................................Section
7.1
Outside
Date............................................................................................................................................Section
9.1(e)
Parties.............................................................................................................................................................Preamble
Party................................................................................................................................................................Preamble
Permits........................................................................................................................................................Section
3.18
Post-Closing
Covenant...........................................................................................................................Section
10.1(d)
Post-Closing
Statement............................................................................................................................Section
2.5(a)
Pre-Closing
Covenant............................................................................................................................Section
10.1(a)
Preliminary Cash Purchase
Price.............................................................................................................Section
2.5(a)
Preliminary Reinsurance
Premium...........................................................................................................Section
2.5(a)


9

--------------------------------------------------------------------------------





Producer.................................................................................................................................................Section
3.21(a)
Producer
Contract...............................................................................................................................Section
3.8(a)(vi)
Qualifying Severance
Reimbursements....................................................................................................Section
6.3(i)
Real Property
Lease...............................................................................................................................Section
3.14(a)
Receiving
Party......................................................................................................................................Section
6.10(b)
Required Regulatory
Approvals................................................................................................................Section
8.1(b)
Review
Period..........................................................................................................................................Section
2.5(b)
Schedule
Supplement.................................................................................................................................Section
6.15
Scheduled
Consents................................................................................................................................Section
3.4(b)
Seller...............................................................................................................................................................Preamble
Seller 401(k)
Plan.....................................................................................................................................Section
6.3(g)
Seller Disclosure
Schedules........................................................................................................................ARTICLE
III
Seller
Indemnitees..............................................................................................................................Section
10.2(b)(i)
Settlement
Accountant..............................................................................................................................Section
2.5(c)
Shares..........................................................................................................................................................Section
2.1
Shares Transfer
............................................................................................................................................Section
2.1

SSUS.................................................................................................................................................................Recitals
Statement of
Objections...........................................................................................................................Section
2.5(b)
Statutory
Statements................................................................................................................................Section
3.9(b)
Survival
Period.......................................................................................................................................Section
10.1(d)
Tax
Contest............................................................................................................................................Section
6.13(e)
Third Party
Claim....................................................................................................................................Section
10.3(a)
Third Party Reinsurance
Contracts.............................................................................................................Section
3.20
Transferred
Employee..............................................................................................................................Section
6.3(b)
Transition
Plan............................................................................................................................................Section
6.17
Voting
Debt...............................................................................................................................................Section
3.2(b)


Section 1.3    Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement the following rules of
interpretation shall apply: (a) any reference in this Agreement to any Acquired
Company or to the Acquired Companies specifically excludes reference to
StarStone Brazil, including for purposes of the definition of the “Business”;
(b) any reference in this Agreement to gender shall include all genders, and
words imparting the singular number only shall include the plural and vice
versa; (c) the provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement, and all references in this Agreement
to any “Section” are to the corresponding Section of this Agreement unless
otherwise specified; (d) words such as “herein,” “hereinafter,” “hereof,”
“hereto,” or “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires;
(e) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it;
(f) references to “$”and “dollars” are to the lawful currency of the United
States; (g) the schedules, annexes and exhibits attached to this Agreement shall
be construed with and as an integral part of this Agreement to the same extent
as if the same had been set forth verbatim herein, and any matter disclosed by
any Party on any one schedule with respect to any representation, warranty or
covenant of such Party shall be deemed disclosed for purposes of all other
representations, warranties or covenants of such Party to the extent that it is
reasonably apparent from such disclosure that it also relates to such other
representations, warranties or covenants; (h) a reference to any legislation or
other law or to any provision of any legislation or other law shall include any
modification, amendment, re-enactment thereof, any legislative or other
provision substituted therefor, and all rules, regulations and statutory
instruments issued or related to such legislation or other law; (i) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement; (j) references to “days” are to calendar days, unless Business
Days are specified; and (k) if a period of time is specified as from a given
day, or from the day of an act or event, it shall be calculated exclusive of
that day, and if a period of time is expressed to be within a period beginning
and ending on two (2) given days, it shall be exclusive of the day at the
beginning of such period and inclusive of the day at the end of such period. No
prior draft of this Agreement nor any course of performance or course of dealing
shall be used in the interpretation or construction of this Agreement or the
Ancillary Agreements.


10

--------------------------------------------------------------------------------





ARTICLE II
PURCHASE AND SALE
Section 2.1    Purchase, Sale and Transfer of Shares. Upon the terms and subject
to the conditions of this Agreement, at the Closing, Seller shall sell,
transfer, assign, convey and deliver to Buyer, and Buyer shall purchase, acquire
and accept from Seller, all of the outstanding equity interests in SSUS (such
interests, collectively, the “Shares” and such transfer the “Shares Transfer”)
free and clear of Encumbrances, except for any restrictions arising under any
applicable securities or insurance Laws.
Section 2.2    Closing Date. The closing of the Shares Transfer (the “Closing”)
shall take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
located at One Manhattan West, New York, NY 10001, at 10:00 a.m. New York time,
on the third (3rd) Business Day following the satisfaction or waiver of the
conditions precedent to closing (other than conditions which can only be
satisfied on the Closing Date, but subject to the satisfaction or waiver of such
conditions), or at such other place or time or on such other date as Seller and
Buyer may agree upon in writing. The date and time at which the Closing shall
actually occur pursuant hereto is referred to herein as the “Closing Date.”
Section 2.3    Closing Deliverables.
(a)    At the Closing, on the terms and subject to the conditions set forth in
this Agreement, Seller shall deliver to Buyer:
(i)    the certificates representing the Shares, duly endorsed by Seller in
favor of Buyer, or accompanied by stock powers in blank in favor of Buyer, duly
executed by Seller;
(ii)    a certificate executed by an authorized officer of Seller or Guarantor,
as applicable, dated as of the Closing Date, certifying the satisfaction of the
conditions set forth in Sections 8.2a), b, c and (d);
(iii)    the Stockholders Agreement, executed by Seller;
(iv)    the Transition Services Agreement, executed by Enstar (US), Inc.;
(v)    the Intellectual Property Agreement, executed by the requisite Affiliates
of Seller;
(vi)    the Administrative Services Agreement, executed by each Insurance
Subsidiary and by Enstar (US), Inc.;
(vii)    the Loss Portfolio Transfer and Adverse Development Cover Reinsurance
Agreement, executed by each Insurance Subsidiary and by Reinsurer;
(viii)     (A) a certificate dated as of the Closing Date from SSUS satisfying
the requirements set forth in Treasury Regulation Sections 1.1445 2(c)(3) and
1.897-2(h), certifying that SSUS is not nor has been a “United States real
property holding corporation” (as defined in Section 897(c)(2) of the Code) at
any time during the five (5) years preceding the date of the certificate and (B)
a form of notice from SSUS to the IRS in accordance with the requirements of
Treasury Regulations Section 1.897-2(h)(2), along with written authorization for
Seller, as agent for SSUS, to deliver such notice form to the IRS on behalf of
SSUS upon the Closing; and
(ix)    all such other instruments of transfer, assignment or conveyance as
Buyer may reasonably request or as may be otherwise necessary to evidence and
effect the sale, transfer, assignment, conveyance and delivery of the Shares to
Buyer.
(b)    At the Closing, on the terms and subject to the conditions set forth in
this Agreement, in consideration of the Shares Transfer, Buyer shall deliver to
Seller:


11

--------------------------------------------------------------------------------





(i)    an amount in dollars equal to the Closing Cash Purchase Price, by wire
transfer of immediately available funds to the account designated in writing by
Seller to Buyer not less than three (3) Business Days prior to the anticipated
Closing Date;
(ii)    the certificates representing an amount of shares of common stock of
Buyer (the “Buyer Shares”) equal to the Rollover Share Amount, duly executed by
the requisite officers of Buyer;
(iii)    a certificate executed by an authorized officer of Buyer, dated as of
the Closing Date, certifying the satisfaction of the conditions set forth in
Sections 8.3a) and b;
(iv)    the Stockholders Agreement, executed by Buyer and each of the Equity
Investors;
(v)    the Transition Services Agreement, executed by Buyer or one or more of
its Subsidiaries;
(vi)    the Intellectual Property Agreement, executed by Buyer or one or more of
its Subsidiaries; and
(vii)    all such other instruments of transfer, assignment or conveyance as
Seller may reasonably request or as may be otherwise necessary to evidence and
effect the transfer, assignment, conveyance and delivery of the Buyer Shares to
Seller.
(c)    At the Closing, on the terms and subject to the conditions set forth in
this Agreement and the Loss Portfolio Transfer and Adverse Development Cover
Reinsurance Agreement, as consideration for the reinsurance by the Reinsurer of
the Ultimate Net Loss (as defined in the Loss Portfolio Transfer and Adverse
Development Cover Reinsurance Agreement) under the Loss Portfolio Transfer and
Adverse Development Cover Reinsurance Agreement, Seller shall cause the
Insurance Subsidiaries to deliver, on a several and not joint basis in
proportion to the Applicable Reserves ceded by such Insurance Subsidiary, to the
Reinsurer an amount equal to the Closing Reinsurance Premium. Seller shall cause
the investment assets of the Insurance Subsidiaries to consist solely of US
Treasury Securities or corporate bonds each of which carries an S&P rating of no
less than A- or Moody’s rating of no less than A3, other than the Acquired
Companies’ investment in Precision Risk Management, following the payment of the
Closing Reinsurance Premium.
(d)    At the Closing, on the terms and subject to the conditions set forth in
this Agreement, the Amended and Restated Certificate of Incorporation shall be
duly adopted in accordance with Sections 242 and 245 of the General Corporation
Law of the State of Delaware and shall be duly approved in accordance with
Section 228 of the General Corporation Law of the State of Delaware and Buyer
shall file the Amended and Restated Certificate of Incorporation with the
Delaware Secretary of State.
Section 2.4    Closing Date Payments.
(a)    Promptly following the end of each calendar month between the date hereof
and the Closing Date, Seller and Buyer shall cooperate in good faith to prepare
(i) an estimate of the Tangible Book Value and (ii) an estimate of the
Reinsurance Premium in a manner consistent with the calculation of Tangible Book
Value, in each case, based on the assumption that such calendar month end will
be the Valuation Date.
(b)    On or before the date that is two (2) Business Days prior to the
anticipated Closing Date, Seller shall deliver to Buyer a statement (i) prepared
in the same format as the Reference Closing Statement, (ii) setting forth
Seller’s good faith estimate of the Tangible Book Value, the Consulting Expenses
and the resulting calculation of the Cash Purchase Price (such calculation, the
“Closing Cash Purchase Price”) and (iii) setting forth Seller’s good faith
estimate of the Reinsurance Premium in a manner consistent with the calculation
of Tangible Book Value (the “Closing Reinsurance Premium”).
Section 2.5    Post-Closing Adjustments.
(a)    As promptly as practicable following the Closing and in no event later
than sixty (60) days following the Closing Date, Buyer shall prepare and deliver
to Seller a statement (the “Post-Closing Statement”), (i) prepared in the same
format as the Reference Closing Statement, (ii) setting forth Buyer’s good faith
calculation of Tangible Book Value, the Consulting Expenses and the resulting
calculation of the Cash Purchase Price (the


12

--------------------------------------------------------------------------------





“Preliminary Cash Purchase Price”) and (ii) setting forth Buyer’s good faith
calculation of the Reinsurance Premium in a manner consistent with the
calculation of Tangible Book Value (the “Preliminary Reinsurance Premium”),
together with reasonable supporting detail and documentation.
(b)    Following receipt of the Post-Closing Statement, Seller shall have thirty
(30) days (the “Review Period”) to review such Post-Closing Statement and
related computations of the Preliminary Cash Purchase Price and Preliminary
Reinsurance Premium. In connection with the review of the Post-Closing
Statement, Buyer shall cooperate with and give, and shall cause the Acquired
Companies and its and the Acquired Companies’ Representatives to cooperate with
and give, to Seller and its Representatives, reasonable access to the books and
records of the Acquired Companies, the personnel of Buyer and the Acquired
Companies, and work papers used in the preparation of the Post-Closing
Statement, along with such other information as Seller or its Representatives
may reasonably request in connection therewith; provided, however, that the
independent accountants of Buyer or any of the Acquired Companies shall not be
obligated to make any working papers available to Seller unless and until Seller
has signed a customary confidentiality and hold harmless agreement relating to
such access to working papers in form and substance reasonably acceptable to
such independent accountants. If Seller has accepted such Post-Closing Statement
in writing or has not given written notice to Buyer setting forth any objection
of Seller to such Post-Closing Statement (a “Statement of Objections”) prior to
the expiration of the Review Period, then such Post-Closing Statement shall be
final and binding upon the Parties, and shall be deemed the Final Closing
Statement for purposes of Section 2.5g). Any Statement of Objections given by
Seller shall specify in reasonable detail the amount in dispute and the reasons
supporting Seller’s position.
(c)    If Seller delivers a Statement of Objections prior to the expiration of
the Review Period, then Buyer and Seller shall negotiate to resolve the Seller’s
objections within thirty (30) days following the receipt by Buyer of the
Statement of Objections (the “Consultation Period”). If Seller and Buyer reach
an agreement as to all such objection(s) within the Consultation Period, then
the Post-Closing Statement shall be revised to reflect such agreement and shall
be deemed the Final Closing Statement for purposes of Section 2.5g). If Seller
and Buyer are unable to reach an agreement as to all such objection(s) within
the Consultation Period, then any objections which remain in dispute shall be
submitted to the final and binding determination of a senior employee or partner
of an independent accounting firm of international standing who is not the
independent auditor of, and is independent and impartial of, Buyer, Seller and
their respective Affiliates and is jointly appointed by the Seller and the Buyer
(in either case, such accountant, the “Settlement Accountant”); provided, that,
if Buyer and Seller cannot agree on such an accountant within fifteen (15) days
of receipt by a Party of a written request for the appointment of such an
accountant by the other Party, then the American Arbitration Association shall
appoint the Settlement Accountant. Each of Seller and Buyer agree to enter into
a customary engagement letter with the Settlement Accountant.
(d)    Within ten (10) days of the appointment of the Settlement Accountant, the
Settlement Accountant shall set a schedule for written submissions, which
submissions shall be transmitted simultaneously to the Settlement Accountant and
Buyer or Seller, as the case may be. Unless otherwise directed by the Settlement
Accountant, (i) Buyer shall first make a written submission addressing the
challenged items on the Statement of Objections, (ii) Seller shall then be given
an opportunity to respond in writing to Buyer’s submission, (iii) Buyer shall
thereafter be given an opportunity to reply to Seller’s response and (iv) Seller
shall be given a final opportunity to submit a rejoinder on the points raised by
the Buyer. The Settlement Accountant shall have the right, but not the
obligation, to request information or ask questions of the Parties as he or she
sees fit. The Settlement Accountant’s determination shall be made solely in
accordance with the terms and procedures set forth in this Agreement and the
definitions of Cash Purchase Price, Purchase Price, Tangible Book Value,
Consulting Expenses, Reinsurance Premium, Applicable Reserves, Valuation Date
ULAE and Rollover Amount contained herein. The Settlement Accountant shall only
consider those items that are (x) identified on the Statement of Objections as
in dispute and (y) were not amicably settled in writing during the Consultation
Period. Neither Seller nor Buyer shall discuss with the Settlement Accountant,
and the Settlement Accountant shall not consider for any purpose, any settlement
discussions or settlement offer made by any of the Parties with respect to any
objections under this Section 2.5, unless otherwise agreed in writing by the
Parties.
(e)    Seller and Buyer shall use their respective commercially reasonable
efforts to cause the Settlement Accountant to resolve all disagreements as soon
as practicable and in any event, barring exceptional circumstances, within
twenty (20) days after the submission of the Seller’s final submission as
provided herein. The Settlement Accountant’s determination shall be made solely
in accordance with the terms and procedures set forth in this Agreement and
based solely on the submissions and supporting materials provided by Buyer and
Seller in accordance with the terms and procedures set forth in this Agreement.
The Settlement Accountant may not assign a value to any item greater than the
greatest value for such item claimed by either Party or less than the smallest


13

--------------------------------------------------------------------------------





value for such item claimed by either Party. The resolution of the dispute by
the Settlement Accountant shall be final, binding and non-appealable on the
Parties, absent manifest error by the Settlement Accountant, and judgment
thereon may be entered and enforced in any court of competent jurisdiction. The
Settlement Accountant shall act as an expert, not as an arbitrator, and the
determination of the Settlement Accountant, and this agreement to submit to the
determination of the Settlement Accountant, shall not be deemed or considered an
arbitration agreement and shall not be subject to the Federal Arbitration Act, 9
U.S.C. § 1 et seq., or any state arbitration statute or law.
(f)    The costs and expenses of the Settlement Accountant shall be borne by
Buyer in the proportion that the aggregate dollar amount of the items that are
successfully disputed by Seller (as finally determined by the Settlement
Accountant) bears to the aggregate dollar amount of the items submitted to the
Settlement Accountant and by Seller in the proportion that the aggregate dollar
amount of the disputed items that are unsuccessfully disputed by Seller (as
finally determined by the Settlement Accountant) bears to the aggregate dollar
amount of the items submitted to the Settlement Accountant, as determined by the
Settlement Accountant in his or her final determination.
(g)    The Post-Closing Statement (x) that has become final and binding pursuant
to Section 2.5b) or Section 2.5c) or (y) as determined by the Settlement
Accountant is referred to herein as the “Final Closing Statement” and (A) the
Tangible Book Value set forth on such Final Closing Statement shall be deemed
the final Tangible Book Value, (B) the Consulting Expenses set forth in such
Final Closing Statement shall be deemed the final Consulting Expenses, (C) the
Cash Purchase Price set forth on such Final Closing Statement shall be deemed
the final Cash Purchase Price (the “Final Cash Purchase Price”), and (D) the
Reinsurance Premium set forth on such Final Closing Statement shall be deemed
the final Reinsurance Premium (the “Final Reinsurance Premium”).
(i)    In the event that the Final Cash Purchase Price is greater than the
Closing Cash Purchase Price, Buyer shall deposit, or cause to be deposited,
within three (3) Business Days of the determination of the Final Closing
Statement, with Seller, by wire transfer of immediately available funds to the
account designated in writing by Seller, an amount equal to such excess.
(ii)    In the event that the Closing Cash Purchase Price is greater than the
Final Cash Purchase Price, Seller shall deposit, or cause to be deposited,
within three (3) Business Days of the determination of the Final Closing
Statement, with Buyer, by wire transfer of immediately available funds to the
account designated in writing by Buyer, an amount equal to such excess.
(iii)    In the event that the Final Reinsurance Premium is greater than the
Closing Reinsurance Premium, Buyer shall cause the Insurance Subsidiaries to
deposit, or cause to be deposited, within three (3) Business Days of the
determination of the Final Closing Statement, with the Reinsurer, by wire
transfer of immediately available funds to the account designated in writing by
Seller, an amount equal to such excess.
(iv)    In the event that the Closing Reinsurance Premium is greater than the
Final Reinsurance Premium, Seller shall cause the Reinsurer to deposit, or cause
to be deposited, within three (3) Business Days of the determination of the
Final Closing Statement, with the Insurance Subsidiaries, by wire transfer of
immediately available funds to the accounts designated in writing by Buyer, an
amount equal to such excess.
The amount of any payment to be made pursuant to this Section 2.5(g) shall bear
interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to 1.5% during the period from the Closing
Date to the date of payment. Such interest shall be payable at the same time as
the payment to which it relates and shall be calculated daily on the basis of a
year of 365 days and the actual number of days elapsed.
(h)    This provision shall constitute the exclusive remedy of the Parties with
respect to determination of the Final Cash Purchase Price and Final Reinsurance
Premium. The Parties agree that any adjustment to the Final Cash Purchase Price
as determined pursuant to this Section 2.5 shall be treated as an adjustment to
the consideration for Tax purposes, except as otherwise required by Law.
Section 2.6    Further Assurances; Further Conveyances and Assumptions. From
time to time following the Closing, without further consideration, Seller and
Buyer shall, and shall cause their respective controlled


14

--------------------------------------------------------------------------------





Affiliates to, execute, acknowledge and deliver all such further documents,
conveyances, notices, assumptions, releases, acquittances and other instruments,
and shall take such further actions, as may be necessary or appropriate to
effectuate the transactions contemplated by this Agreement, and to otherwise
make effective the transactions contemplated hereby.
Section 2.7    Withholding Taxes. Notwithstanding anything to the contrary
contained herein, Buyer, Seller and any of their respective Affiliates shall be
entitled to deduct and withhold from all amounts payable pursuant to this
Agreement such amounts as are required to be deducted and withheld under any
applicable Law. Buyer shall use reasonable efforts to inform Seller of any
withholding obligation it becomes aware of and shall reasonably cooperate with
Seller to reduce and mitigate any withholding Taxes under applicable Law. To the
extent that amounts are so deducted and withheld and paid over to the applicable
Governmental Body, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the schedules delivered by Seller to Buyer concurrently
with the execution of this Agreement (the “Seller Disclosure Schedules”), Seller
represents and warrants to Buyer that:
Section 3.1    Organization and Qualification.
(a)    Seller is a company duly organized, validly existing and in good standing
under the Laws of England and Wales, and Seller has all requisite corporate
power and authority to carry on its business as currently conducted by it and to
own, lease and operate its properties. Seller is duly qualified to do business
and is in good standing as a foreign corporation (in any jurisdiction that
recognizes such or a similar concept) in each jurisdiction where the ownership
or operation of its assets or the conduct of its business as currently conducted
requires such qualification, except where the failure to be so qualified or in
good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect.
(b)    Each Acquired Company is a corporation, limited liability company or
other entity duly organized, validly existing and, in jurisdictions where such
or similar concept is recognized, in good standing (or the equivalent thereof)
under the laws of its jurisdiction of organization. Each Acquired Company has
all requisite corporate power and authority to carry on its business as
currently conducted by it and to own and make use of its assets as currently
used. Each Acquired Company is duly qualified to do business and is in good
standing (or the equivalent thereof) as a foreign corporation (in any
jurisdiction that recognizes such or a similar concept) in each jurisdiction
where the ownership or operation of its assets or the operation or conduct of
its business as currently conducted requires such qualification, except, in each
case, where the failure to be so qualified or in good standing, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.
(c)    No Acquired Company is in violation of its Governing Documents in any
material respect. Seller has delivered to Buyer correct and complete copies of
the Governing Documents of the Acquired Companies.
Section 3.2    Capitalization of the Acquired Companies.
(a)    Seller or its directly or indirectly wholly owned Subsidiaries hold,
beneficially and of record, all of the issued and outstanding capital stock and
other equity interests of each of the Acquired Companies. Section 3.2a) of the
Seller Disclosure Schedules sets forth a true and complete list of the number of
shares of capital stock or other equity interests issued and outstanding and the
holder of record of such shares and other equity interests for each of the
Acquired Companies as of the date hereof and as of immediately prior to the
Closing. The shares and other equity interests in each of the Acquired Companies
have been duly authorized, are validly issued, fully paid and nonassessable, and
are not subject to any preemptive rights. Except for the shares and other equity
interests listed in Section 3.2a) of the Seller Disclosure Schedules, no shares
of capital stock or other equity interests of any Acquired Company are issued,
reserved for issuance or outstanding. Seller or its directly or indirectly
wholly owned Subsidiaries have good and valid title to the Shares free and clear
of all Encumbrances, except for restrictions arising under applicable securities
or insurance Laws. The instruments to be executed and delivered by Seller or a
Subsidiary of Seller to Buyer at the Closing will be valid and binding


15

--------------------------------------------------------------------------------





obligations of Seller and its applicable Subsidiary, enforceable against Seller
and its applicable Subsidiary in accordance with their respective terms, and
will effectively vest in Buyer good title to all the Shares, free and clear of
all Encumbrances, except for restrictions arising under applicable securities or
insurance Laws.
(b)    There are no existing options, warrants, calls, preemptive rights,
indebtedness having general voting rights (or convertible into, exercisable for
the purchase of or exchangeable for securities having such rights) (“Voting
Debt”) or subscriptions or other rights, agreements, arrangements or commitments
of any character (including any stockholder rights plan or similar plan commonly
referred to as a “poison pill”), relating to the issued or unissued shares of
capital stock or other equity or voting interests of any Acquired Company
obligating any Acquired Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any shares of capital stock or Voting Debt of, or
other equity or voting interest in, any Acquired Company or securities
convertible into, exercisable for the purchase of or exchangeable for such
shares or equity or voting interests, or obligating any Acquired Company to make
any payment linked to the value of the capital stock or the sale price of any
Acquired Company, or obligating any Acquired Company to grant, extend or enter
into any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment. There are no outstanding contractual obligations of
any Acquired Company to repurchase, redeem or otherwise acquire the common stock
or other capital stock or other equity interests of any Acquired Company. There
are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the capital stock of, or other
equity or voting interests in, any Acquired Company.
(c)    There are no outstanding contractual obligations of any Acquired Company
to provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity. There are no irrevocable
proxies, voting trusts or other agreements to which any Acquired Company is a
party with respect to any capital stock of, or other equity or voting interests
in, any Acquired Company. Except for the StarStone Brazil, no Acquired Company
owns, directly or indirectly, shares of capital stock of, or any equity, voting
or similar interest in, or any interest convertible into, exercisable for the
purchase of or exchangeable for, any shares of capital stock or other equity,
voting or similar interest in any Person other than the Company Subsidiaries.
There are no restrictions that prevent or restrict the payment of dividends or
other distributions by any Acquired Company other than those imposed by the Laws
of general applicability of their respective jurisdictions of organization.
Section 3.3    Authorization; Binding Effect.
(a)    Seller has all requisite corporate power and authority to execute,
deliver and perform this Agreement and Seller and any of its Affiliates
executing any Ancillary Agreement have all requisite corporate power and
authority to execute, deliver and perform the Ancillary Agreements to which it
will be a party and to consummate the transactions contemplated hereby and
thereby, and the execution, delivery and performance of this Agreement and the
Ancillary Agreements to which it will be a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all requisite corporate action on the part of Seller and its
Affiliates, as applicable.
(b)    This Agreement has been duly executed and delivered by Seller and this
Agreement is, and the Ancillary Agreements to which Seller or any of its
Affiliates will be a party when duly executed and delivered by Seller or such
Affiliate, as applicable, will be, valid and legally binding obligations of
Seller or such Affiliate, enforceable against Seller or such Affiliate in
accordance with their respective terms, except to the extent that enforcement
hereby and thereof may be affected by bankruptcy, reorganization, moratorium,
fraudulent transfer, insolvency and similar Laws of general application
affecting the rights and remedies of creditors and by general equity principles.
(c)    Trident V, L.P., Trident V Parallel Fund, L.P. and Trident V
Professionals Fund, L.P. have provided all requisite consent under Section
2.02(e) of the Voting and Shareholders’ Agreement to the execution, delivery and
performance of this Agreement and the Ancillary Agreements and the consummation
of the transactions contemplated hereby and thereby. No other consent, approval
or vote of, waiver from or notice to any of Trident V, L.P., Trident V Parallel
Fund, L.P. and Trident V Professionals Fund, L.P. is required in connection with
the execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby.


16

--------------------------------------------------------------------------------





Section 3.4    Non-Contravention; Consents.
(a)    Assuming that all consents, approvals, orders, clearances,
authorizations, registrations, declarations or filings specified in
Section 3.4b) have been obtained, the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Seller or any of its
Affiliates will be a party and the consummation of the transactions contemplated
hereby and thereby by Seller or such Affiliate do not and will not: (i) result
in any material breach or material violation of, or conflict with, any provision
of the Governing Documents of any Acquired Company, (ii) in any material
respect, violate or result in a breach of, or constitute an occurrence of
default under, result in the acceleration or cancellation of or give rise to a
right by any party to terminate or amend, any Material Contract to which any
Acquired Company is a party or by which it is bound, (iii) result in the
imposition of any Encumbrance (other than Permitted Encumbrances) upon any of
the properties or assets of any Acquired Company or the shares of capital stock
or equity interests directly or indirectly owned by Seller in any Acquired
Company, or (iv) violate any applicable Law of any Governmental Body having
jurisdiction over Seller, such Affiliate, any Acquired Company, or the Business
or by which any of the properties and assets of any Acquired Company, or of
Seller or any of its Affiliates (to the extent related to the Business), are
bound, in the case of clauses (iii) and (iv) other than any such impositions,
violations, breaches, defaults, accelerations or cancellations of obligations or
rights that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
(b)    Assuming the accuracy of the representations and warranties of Buyer in
Section 5.3b), other than the Required Regulatory Approvals, no consent,
approval, order, clearance or authorization of, or registration, declaration or
filing with, any Person is required to be obtained by Seller or any of its
Affiliates (including any Acquired Company) in connection with the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
Seller or any of its Affiliates (including any Acquired Company) is a party and
for the consummation of the transactions contemplated hereby or thereby by
Seller or such Affiliate except for such other consents or approvals of
Governmental Bodies or other Third Parties set forth on Section 3.4b) of the
Seller Disclosure Schedules, (the “Scheduled Consents”), and such other
consents, approvals, orders, clearances, authorizations, registrations,
declarations or filings the failure of which to be obtained or made,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
Section 3.5    Compliance With Laws. Except as set forth on Section 3.5 of the
Seller Disclosure Schedules:
(a)    The Acquired Companies are, and have been since January 1, 2017, in
compliance in all material respects with all applicable Laws (including any Laws
regulating the insurance business and eligible criteria for surplus lines
insurers established under the subtitle of Title V of the Dodd-Frank Wall Street
Reform and Consumer Protection Action of 2010 entitled the “Nonadmitted and
Reinsurance Reform Act”) and Orders.
(b)    Since January 1, 2017, no Acquired Company or, with respect to the
Business, Seller or its Affiliates has received from any Governmental Body with
applicable jurisdiction any written warning letters, notice of adverse finding
or similar document that asserts a lack of substantial compliance with any
applicable Laws or Orders in any material respect. There is no pending or, to
the Knowledge of Seller, threatened Action against any Acquired Company by any
Governmental Body, or notice from a Governmental Body of a claim of a violation,
or, to the Knowledge of Seller, pending or threatened investigation by a
Governmental Body, with respect to any actual or alleged noncompliance in any
material respect with any applicable Laws or Orders.
(c)    Since January 1, 2017, the Acquired Companies and, to the Knowledge of
Seller, the Representatives of the Acquired Companies have not made, paid or
received any payments, bribes or kickbacks to or from any Person (including any
customer or supplier), Governmental Body or governmental official (as defined
under the Foreign Corrupt Practices Act) in violation of the Foreign Corrupt
Practices Act or any applicable anti-corruption or anti-bribery Law. The
Acquired Companies have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Acquired Companies, and their
respective directors, officers, employees and agents, with all applicable
anti-corruption or anti-bribery Laws, including the Foreign Corrupt Practices
Act.
(d)    The Acquired Companies have implemented and maintain in effect policies
and procedures reasonably designed to ensure compliance by the Acquired
Companies and their respective directors, officers, and employees and agents
with applicable Sanctions, and the Acquired Companies and their respective
officers and employees and, to the Knowledge of Seller, its directors and
agents, are in compliance with applicable Sanctions in


17

--------------------------------------------------------------------------------





all material respects. None of the Acquired Companies or their respective
directors, officers or employees and, to the Knowledge of Seller, no agent of
any of the Acquired Companies is a Sanctioned Person.
Section 3.6    Litigation. Except for Actions arising in the ordinary course of
business relating to any Insurance Contract or the administration or handling of
claims related thereto within applicable policy limits, there is no Action or
claim pending or, to the Knowledge of Seller, threatened, or, to the Knowledge
of Seller, governmental investigation threatened or pending by, against or
involving the Acquired Companies or any of their respective properties or
assets, the outcome of which, individually or in the aggregate, would reasonably
be expected to have a Company Material Adverse Effect. No Acquired Company is
subject to any Order that materially restricts the operation of the business of
such Acquired Company or which is or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.
Section 3.7    Employment Matters.
(a)    None of the Acquired Companies currently employ, or have employed since
January 1, 2017, any employees.
(b)    (i) None of the Acquired Companies is party to or bound by any Collective
Bargaining Agreement or other similar labor agreement with respect to the
Business Employees, (ii) no Business Employees are covered by any Collective
Bargaining Agreement or other similar labor agreement or represented by any
labor or trade union, works council or other employee representative body, in
each case, with respect to their employment with Seller or any of its
Affiliates, (iii) to the Knowledge of Seller, there has not been any labor
organizing activity by or with respect to any Business Employees and (iv) except
as would not reasonably be expected to be material to the Business or the
Acquired Companies, taken as a whole for the past three (3) years, there have
not been any, and there are no pending or, to the Knowledge of Seller,
threatened, (A) labor disputes involving any of the Acquired Companies, or (B)
unfair labor practice charges, strikes, slowdowns or work stoppages by or with
respect to any Business Employees.
(c)    Except as set forth on Section 3.7(c) of the Seller Disclosure Schedules,
(i) Seller and its Affiliates, with respect to the Business Employees, and each
of the Acquired Companies is in compliance, in all material respects, with all
applicable local, state, federal and foreign Laws relating to employment and
compensation and (ii) neither Seller nor any of its Affiliates, and no Acquired
Company, has received notice of any pending or, to the Knowledge of Seller,
threatened charge, complaint, investigation, arbitration, mediation, proceeding,
litigation or audit with respect to or relating to any Acquired Company’s or,
with respect to the Business Employees, Seller’s or any of its Affiliates’
material noncompliance with any applicable local, state, federal or foreign Laws
relating to employment or compensation.
(d)    Section 3.7d) of the Seller Disclosure Schedules contains a true and
accurate list of the Business Employees as of the date hereof and the following
information for each such employee as of the date hereof (collectively, the
“Business Employee Census”): (i) employee identification number, (ii) geographic
location (including city and state), (iii) employing legal entity, (iv) active
or leave status, (v) full-time or part-time status, (vi) job title, (vii)
classification as “exempt” or “nonexempt” from applicable wage and hour laws,
(viii) annual salary and, if applicable, hourly wage rate and target annual
incentive compensation, and (ix) applicable visa or work authorization status.
(e)    None of Seller, any of its Affiliates or the Acquired Companies is party
to a settlement agreement with a Business Employee that involves allegations
relating to sexual harassment or sexual misconduct by either (i) an officer of
Seller, any of its Affiliates or any of the Acquired Companies or (ii) a
Business Employee at the level of Vice President or above. To the Knowledge of
Seller, in the past three (3) years, no allegations of sexual harassment or
sexual misconduct have been made against any (A) officer of Seller or any of its
Affiliates with respect to or involving a Business Employee or (B) Business
Employee at a level of Vice President or above.
(f)    To the Knowledge of Seller, no Business Employee is in violation of any
material term of any employment agreement, nondisclosure agreement,
non-competition agreement, non-solicitation agreement or other agreement
containing similar restrictive covenant obligations, in each case: (i) with
Seller, any of its Affiliates or any of the Acquired Companies or (ii) with a
former employer of any such Business Employee relating (A) to the right of any
such Business Employee to be employed by Seller or any of its Affiliates or (B)
to the knowledge or use of trade secrets or proprietary information.


18

--------------------------------------------------------------------------------





(g)    As of the date hereof and since January 1, 2017, there are and have been
no Company Plans. Section 3.7g) of the Seller Disclosure Schedules lists and
separately identifies each material Seller Plan which is in effect as of the
date hereof. With respect to each of the material Seller Plans in which Business
Employees are eligible to participate, Seller has provided Buyer with a plan
document or summary plan description of such material Seller Plan.
(h)    Each Seller Plan that is intended to be qualified within the meaning of
Section 401(a) of the Code has received a favorable determination letter as to
its qualification or is covered by a prototype plan opinion letter.
(i)    None of the Acquired Companies has ever maintained, sponsored,
contributed to, or had an obligation to maintain, sponsor or contribute to, or
has any Liability (including as a result of an ERISA Affiliate) under or with
respect to (i) a “defined benefit plan,” as defined in Section 3(35) of ERISA,
(ii) a pension plan subject to the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code, (iii) a “multiemployer plan,” as defined in
Section 3(37) of ERISA, or (iv) a “multiple employer plan” (within the meaning
of Section 413 of the Code).
(j)    Neither the execution nor delivery of this Agreement nor the consummation
of the transactions contemplated hereby will, either alone or in combination
with another event: (i) result in (x) any severance, retention or change of
control payment becoming due to any Business Employee or (y) acceleration of the
time of payment or vesting, or material increase in the amount of compensation
due to any such Business Employee (including funding of compensation or benefits
through a trust or otherwise), (ii) require a “gross-up,” indemnification for,
or payment to any individual for any Taxes imposed under Section 409A or Section
4999 of the Code or any other Taxes, or (iii) result in the payment of any
amount that could, individually or in combination with any other such payment,
constitute an “excess parachute payment” as defined in Section 280G(b)(1) of the
Code.
Section 3.8    Contracts.
(a)    Section 3.8a) of the Seller Disclosure Schedules sets forth a true,
complete and correct list as of the date of this Agreement, and Seller has,
prior to the date of this Agreement, made available to Buyer true, complete and
correct copies of the following Contracts (other than the Real Property Leases
and Employee Benefit Plans) which are in effect as of the date hereof and which
are either Transferred Contracts, Contracts to which any Acquired Company is a
party, or Contracts by which the Business or assets of the Acquired Companies
are bound (each, a “Material Contract” and collectively, the “Material
Contracts”):
(i)    which calls for the payment by or on behalf of any Acquired Company in
excess of $150,000 per annum, or the delivery by any Acquired Company of goods
or services with a fair market value in excess of $150,000 per annum, during the
remaining term thereof (other than Insurance Contracts), and which by its terms
does not terminate or is not terminable without material penalty by any of the
Acquired Companies upon ninety (90) days or less prior notice;
(ii)    which provides for any Acquired Company to receive any payments in
excess of, or any property with a fair market value in excess of, $150,000
during the remaining term thereof (other than Insurance Contracts), and which by
its terms does not terminate or is not terminable without material penalty by
any of the Acquired Companies upon ninety (90) days or less prior notice;
(iii)    which contains covenants (A) limiting in any material respect the
ability of any of the Acquired Companies to compete or operate in any line of
business or geographical area or provide any products or services of or to any
other Person, (B) obligating any of the Acquired Companies to conduct any
business on an exclusive basis with any Person or (C) providing the counterparty
thereto with “most favored nation”, rights of first refusal or offer or similar
rights;
(iv)    which provides for any Acquired Company, or for Seller or any of its
Affiliates (to the extent related to the Business), to receive material
administrative services, claims administration or underwriting services with
respect to any Insurance Contracts, or any investment management services;
(v)    which is a Third Party Reinsurance Contract;


19

--------------------------------------------------------------------------------





(vi)    which is a Contract between a Producer, on the one hand, and any
Insurance Subsidiary, on the other hand (each, a “Producer Contract”), which
resulted in aggregate commission payments by such Insurance Subsidiary during
the fiscal year ended December 31, 2019 in excess of $500,000;
(vii)    which was entered into in connection with the acquisition or
disposition by any of the Acquired Companies, or by Seller or any of its
Affiliates (to the extent related to the Business), of any business or the
shares, capital stock or other ownership interests of any other Person and (A)
under which there are any material ongoing obligations or (B) which acquisition
is not yet complete;
(viii)    under which there is any option, warrant, call, subscription or other
right, agreement, arrangement or commitment to acquire any business or the
shares, capital stock or other ownership interests of any other Person;
(ix)    which was entered into with any Governmental Body;
(x)    which relates to any indebtedness for borrowed money that creates payment
obligations from or to any party to or from any of the Acquired Companies in
excess of $150,000, other than in the ordinary course of business;
(xi)    pursuant to which any of the Acquired Companies (A) is granted or
obtains any right to use any material Intellectual Property (other than any
non-exclusive end user click-wrap and shrink-wrap license to Software that is
generally commercially available), (B) permits or agrees to permit any Person,
or is permitted by any Person, to use any material Intellectual Property that is
Company IP, (C) is restricted in the use, enforcement or registration of any
material Company IP, or (D) other than as a result of limitations on the scope,
territory or term of a license to Intellectual Property, is restricted in any
material respect from using Intellectual Property to engage in any particular
business or operating in any territory or during any period of time, including
co-existence agreements, settlement agreements and covenants not to assert
Intellectual Property rights;
(xii)    under which any of the Acquired Companies, or Seller or any of its
Affiliates (to the extent related to the Business), has directly or indirectly
guaranteed or otherwise agreed to be responsible for indebtedness for borrowed
money or other Liabilities of any Person in excess of $100,000 and which such
indebtedness will not be extinguished on or prior to the Closing Date;
(xiii)    which is an Intercompany Agreement;
(xiv)    which was entered into outside of the ordinary course of business and
requires any Acquired Company to indemnify any Person; and
(xv)    which creates any partnership, joint venture, limited liability company
or similar arrangement.
(b)    (i) Each Material Contract is valid, binding and enforceable against the
applicable Acquired Company (or, if Seller or any of its Affiliates (other than
an Acquired Company) is the party thereto, Seller or such Affiliate) in all
material respects and, to the Knowledge of Seller, the other parties thereto in
accordance with its terms and, unless terminated by the other parties thereto or
expired in accordance with the terms of such Material Contract following the
date hereof, is in full force and effect, and (ii) no Acquired Company (or, if
Seller or any of its Affiliates (other than an Acquired Company) is the party
thereto, Seller or such Affiliate) is in material default under or in material
breach of any Material Contract (and none of the Acquired Companies, Seller or
any of their respective Affiliates has received any notice alleging any such
default, breach or delinquency), except for such defaults or breaches that would
not have or be reasonably expected to have a Company Material Adverse Effect.
Section 3.9    Financial Information; Undisclosed Liabilities.
(a)    Section 3.9a) of the Seller Disclosure Schedules contains complete
unaudited consolidated balance sheet of the Acquired Companies as at
December 31, 2019 and March 31, 2020, and the unaudited statements of income for
the fiscal year ended December 31, 2019 and the three-month period ended March
31, 2020 (the “Financial Statements”). The Financial Statements have been
derived from the books and records of the


20

--------------------------------------------------------------------------------





Acquired Companies and prepared in accordance with GAAP consistently applied in
accordance with the accounting policies and principles of Seller and the
Acquired Companies consistently applied throughout the periods presented,
subject to the absence of notes and in the case of the Financial Statements as
of and for the three-month period ended March 31, 2020, to normal and recurring
year-end adjustments. The Financial Statements fairly present, in all material
respects, the financial position of the Acquired Companies, as at December 31,
2019 and March 31, 2020, and the results of the operations of the Acquired
Companies for the periods then ended.
(b)    The following statutory statements have been made available to Buyer
prior to the date hereof, in each case together with any exhibits, schedules and
notes thereto (collectively, the “Statutory Statements”): the audited statutory
annual statements of each Insurance Subsidiary for the year ended December 31,
2018 and 2019, in each case as required to be filed with the insurance
regulatory authority of the jurisdiction of domicile of such Insurance
Subsidiary, and the statutory statements of each Insurance Subsidiary for the
three-month period ended March 31, 2020. The Statutory Statements have been
derived from the books and records of the applicable Insurance Subsidiary and
prepared in accordance with SAP consistently applied in accordance with the
accounting policies and principles of the applicable Insurance Subsidiary
consistently applied throughout the periods presented, subject in the case of
the Statutory Statements as of and for the three-month period ended March 31,
2020, to normal and recurring year-end adjustments. The Statutory Statements
fairly present, in all material respects, the statutory financial position of
such Insurance Subsidiary, as of their respective dates, and the statutory
results of the operations of such Insurance Subsidiary for the periods then
ended.
(c)    There are no Liabilities of the Business for which an Acquired Company is
or would be liable, other than (i) Liabilities reflected in the Financial
Statements, (ii) Liabilities incurred since December 31, 2019, in the ordinary
course of business or incurred after the date hereof as expressly permitted or
contemplated by this Agreement (including Section 6.2 of this Agreement), and
(iii) that are not, individually or in the aggregate, material to the Business.
Section 3.10    Intellectual Property.
(a)    Part I(a) of Section 3.10a) of the Seller Disclosure Schedules sets forth
a complete and accurate list (in all material respects) of all U.S. and foreign:
(i) patents and pending patent applications, (ii) registrations and pending
applications for Trademarks, (iii) registrations and applications for
copyrights, and (iv) internet domain name registrations, in each case that are
Company IP (collectively, the “Company Registered IP”), in each case, listing
for each, the owner(s), title/mark, jurisdiction(s) and registration and
application number(s) and date(s). Part I(b) of Section 3.10a) of the Seller
Disclosure Schedules sets forth a complete and accurate list of all material
Software included in the Company IP, listing for each, the owner(s) of such
Software. Each item of the Company Registered IP is in effect, enforceable and
subsisting, and, to the Knowledge of Seller, valid.
(b)    As of the Closing Date, the Acquired Companies, individually or
collectively, shall own exclusively all right, title and interest in and to all
Company IP, free and clear of all Encumbrances other than Permitted Encumbrances
and own or have the valid right to use all other material Intellectual Property
used (or held for use) in or necessary for the conduct of the Business in the
same manner as conducted during the six (6) month period prior to the date of
this Agreement.
(c)    To the Knowledge of Seller, the Acquired Companies and the conduct of the
Business have not in the past three (3) years infringed, misappropriated or
otherwise violated and do not infringe, misappropriate or otherwise violate any
Intellectual Property rights of any Third Party. There is no Action or claim
pending or, to the Knowledge of Seller, threatened against Seller or any of the
Acquired Companies either (i) alleging infringement, misappropriation or other
violation by the conduct of the Business of any Intellectual Property rights of
any Third Party or (ii) challenging the use, ownership, enforceability or
validity of any Company IP. To the Knowledge of Seller, no Person is engaging in
any activity that infringes, misappropriates or otherwise violates any Company
IP and no such claims are pending or threatened in writing against any Person by
Seller or any of the Acquired Companies, in each case in any material respect.
(d)    The consummation of the transactions contemplated hereby or by any of the
Ancillary Agreements (including the Shares Transfer) will not alter or impair
any rights of any Acquired Company to use any Intellectual Property material to
the operation of the Business or breach or otherwise cause any violation of any
Privacy Law or any rule, policy or procedure related to privacy, data protection
or the collection and use of Personal Information collected, used or held for
use by or on behalf of any Acquired Company in any material respect.


21

--------------------------------------------------------------------------------





(e)    Seller and its Affiliates take and have taken reasonable measures to
protect the confidentiality of material trade secrets and the confidentiality,
integrity and security of the information technology used in the Business and
all confidential information stored therein or transmitted thereby from
unauthorized access (including execution of confidentiality agreements by
officers, directors and employees of, and consultants to, any of the foregoing
who have access thereto). To the Knowledge of Seller (i) there has not been any
disclosure of or access to any material trade secret related to the Business in
a manner that has resulted or is likely to result in the loss of trade secret or
other rights in and to such information, and (ii) there has not been any
unauthorized access to, or use or alteration of, any information technology used
in the Business or any confidential information or Personal Information stored
therein or transmitted thereby.
(f)    Since January 1, 2017, none of Seller or its Affiliates has been notified
by any third party (including pursuant to an audit) of, nor, to the Knowledge of
Seller, is there currently any data security, information security or other
technological deficiency with respect to the information technology used in the
Business, in each case that has caused or could reasonably be expected to cause
any material disruption to the conduct of the Business or present a reasonable
risk of unauthorized access, disclosure, use, corruption, destruction or loss of
any confidential information.
(g)    Seller and its Affiliates, in connection with the operation of the
Business, have at all times complied in all material respects with all
applicable Privacy Laws, as well as their own rules, policies and procedures
relating to privacy, data protection and the collection and use of Personal
Information collected, used or held for use by or on behalf of the Business. No
claims have been asserted or, to the Knowledge of Seller, threatened against any
of the foregoing alleging a violation of any Person’s privacy or Personal
Information or data rights or any Privacy Laws in relation to the Business.
(h)    The Company IP, together with any Intellectual Property licensed to any
of the Acquired Companies under a Contract, the Intellectual Property subject to
the licenses granted to Buyer and the Acquired Companies under the Intellectual
Property Agreement and services provided to Buyer and the Acquired Companies
under the Transition Services Agreement, constitute all the material
Intellectual Property and material IT Systems (i) used in or necessary for the
conduct of the Business as conducted during the six (6) month period prior to
the date hereof and (ii) necessary to enable Buyer and its Affiliates to conduct
the Business immediately after the Closing Date in substantially the same manner
as the Business has been conducted during the six (6) month period prior to the
date hereof.
(i)    Seller and its Affiliates have implemented, with respect to the Business,
reasonable backup, anti-virus, security and disaster recovery technology,
policies and procedures consistent with applicable legal and regulatory
standards and customary industry practices. To the Knowledge of Seller, the
Company IT Systems do not contain any “time bombs,” “Trojan horses,” “back
doors,” “trap doors,” worms, viruses, spyware, keylogger software or other
faults or malicious code or damaging devices.
(j)    Section 3.10j) of the Seller Disclosure Schedules sets forth a true and
complete list of all material Software or material IT Systems used in the
Business, except for Software that is subject to standard non-exclusive “off the
shelf” or “shrink wrap” Contracts, identifying which are included in Transferred
IP or Transferred Assets or is subject to a Transferred Contract.
Section 3.11    Environmental Matters. Except as would not reasonably be
expected to be, individually or in the aggregate, material to the Acquired
Companies, taken as a whole, (a) the Acquired Companies are and since January 1,
2017, have been in compliance with all Environmental Laws, and (b) as of the
date hereof, none of the Acquired Companies has received any written or, to the
Knowledge of Seller, oral notice not subsequently resolved with respect to the
Business or the assets of the Acquired Companies from any Governmental Body or
Third Party alleging that any of the Acquired Companies is not in compliance
with, or has any Liability under, any Environmental Law.
Section 3.12    Taxes.
(a)    For each Acquired Company, (i) all income, premium and any other material
Tax Returns required to be filed by each of the Acquired Companies have been
timely filed (taking into account any extensions of time within which to file),
(ii) all such Tax Returns were true, correct and complete in all material
respects and (iii) all material Taxes due and owing by the Acquired Companies
(whether or not shown on any Tax Return) have been timely paid, other than Taxes
being contested in good faith.


22

--------------------------------------------------------------------------------





(b)    Each Acquired Company has complied in all material respects with all
applicable Laws with respect to the withholding and paying of Taxes.
(c)    No Acquired Company has any liability for Taxes of any Person (other than
another Acquired Company) (i) under any Tax indemnity, Tax sharing or Tax
allocation agreement or any other contractual obligation (excluding for this
purpose, agreements entered into in the ordinary course of business the primary
purpose of which is not related to Taxes, such as leases, licenses or credit
agreements), (ii) arising from the application of Treasury Regulation Section
1.1502-6 or any analogous provision of state, local or non-U.S. Law, or (iii) as
a transferee or successor.
(d)    No Encumbrances for Taxes have been filed against any of the Acquired
Companies, except for Permitted Encumbrances.
(e)    No U.S. federal, state, local or non-U.S. Tax audits or administrative or
judicial Tax proceedings are pending or to the Knowledge of the Seller being
conducted with respect to any of the Acquired Companies. No Acquired Company has
received from any U.S. federal, state, local or non-U.S. taxing authority
(including jurisdictions where no Acquired Company has filed Tax Returns) any
(i) written notice indicating an intent to open an audit or other review, (ii)
written request for information related to Tax matters, (iii) written notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted or
assessed by any taxing authority against any of the Acquired Companies, or (iv)
written claim by an authority in a jurisdiction where a Acquired Company does
not file Tax Returns that such Acquired Company is or may be subject to taxation
in that jurisdiction.
(f)    None of the Acquired Companies has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency that remains in force (other than extensions of the due
date of Tax Returns filed in the ordinary course of business).
(g)    The unpaid Taxes of the Acquired Companies (i) do not, as of the most
recent Financial Statements, exceed the reserve for Tax liability (rather than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent Financial
Statements (rather than in any notes thereto) and (ii) do not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Acquired Companies in filing
their Tax Returns.
(h)    No Acquired Company is required to include any material amounts in
income, or exclude any material item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any: (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date, (ii) use of an improper method of accounting for a taxable
period ending on or prior to the Closing Date, (iii) “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or non-U.S. Law) executed on or prior to the Closing Date, (iv)
intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or non-U.S. Law), (v) installment sale or open
transaction disposition made on or prior to the Closing Date, (vi) prepaid
amount (other than insurance premiums on policies written by the Acquired
Companies) received on or prior to the Closing Date; (vii) election under
Section 965(h) of the Code, or (viii) any adjustment in the methodology of
discounting unpaid losses under Sections 846 of the Code.
(i)    Each Acquired Company that is an insurance company for U.S. federal
income tax purposes is subject to tax under Section 832 of the Code and does not
hold any life insurance reserves within the meaning of Section 816(b) of the
Code.
(j)    No Acquired Company has entered into a closing agreement or other similar
agreement with a Governmental Body relating to Taxes of such Acquired Company
that binds the Acquired Companies in any taxable period ending after the Closing
Date.
(k)    No Acquired Company has been a member of an affiliated group of
corporations filing a consolidated U.S. federal income Tax Return (other than
the current consolidated group) during a taxable period for which the applicable
statute of limitations remains open. SSUS has filed a consolidated U.S. federal
income Tax Return with each of the Acquired Companies for the taxable year
immediately preceding the current taxable year.
(l)    No Acquired Company has constituted either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock qualifying for tax-free


23

--------------------------------------------------------------------------------





treatment under Section 355 of the Code in a distribution within the past two
(2) years or which could constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with the transactions contemplated by this Agreement.
(m)    No Acquired Company has requested, applied for, or sought any relief,
assistance or benefit from any Governmental Body under any COVID-19 Legislation
other than to file amended Tax Returns or similar claims for the refund of
Taxes.
Section 3.13    Brokers. No broker, investment banker, financial advisor or
other similar Person is entitled to any broker’s, finder’s, financial advisor’s
or other similar fee or commission from any of the Acquired Companies in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller or any of its Affiliates.
Section 3.14    Real Property.
(a)    Section 3.14a) of the Seller Disclosure Schedules lists all of the real
property leases under which any of the Acquired Companies leases, subleases,
licenses or otherwise occupies any real property to or from any Person as of the
date hereof (the “Leased Real Property”), together with the property address of
the leased real property related thereto. Seller has made available to Buyer
true, correct and complete copies of each real property lease, including all
amendments, modifications and supplements thereof and all guarantees with
respect thereto (each, a “Real Property Lease”). None of the Acquired Companies
owns any real property or interests in real property, excluding any real
property or interests in real property that are Investment Assets or would have
been Investment Assets if beneficially owned by any of the Insurance
Subsidiaries as of December 31, 2019.
(b)    Each material Real Property Lease is valid, binding and in full force and
effect, and the applicable Acquired Company or another Affiliate of Seller,
whichever of the foregoing is the respective tenant under each lease (the
“Applicable Tenant”), enjoys quiet possession of the Leased Real Property free
and clear of all Encumbrances, other than Permitted Encumbrances. There is not
under any material Real Property Lease (i) any existing material default by the
Applicable Tenant or, to the Knowledge of Seller, any other party thereto or
(ii) any condition or event which, with notice or lapse of time, or both, would
constitute a material default by the Applicable Tenant or, to the Knowledge of
Seller, the counterparty thereto, under the provisions of such Real Property
Lease. No condemnation proceeding is pending or, to the Knowledge of Seller,
threatened which would preclude or materially impair the use of the Leased Real
Property by the Applicable Tenant for the purposes for which it is used as of
the date hereof. Except as set forth on Section 3.14(b) of the Seller Disclosure
Schedules, neither Seller nor any of its Affiliates subleases or sublicenses any
portion of the Leased Real Property to any Person other than another Affiliate
of Seller.
Section 3.15    Insurance.
(a)    Section 3.15a) of the Seller Disclosure Schedules contains a complete
list of all material insurance policies carried as of the date hereof by or for
the benefit of the Acquired Companies or their businesses, properties, assets or
employees.
(b)    (i) All material insurance policies of the Acquired Companies, unless
terminated by the insurance carrier or expired in accordance with the terms of
such insurance policies or replaced with substantially equivalent insurance
policies following the date hereof, are in full force and effect, (ii) the
Acquired Companies are in compliance in all material respects with the terms and
provisions of such policies, (iii) no written notice of default, cancellation,
termination or non-renewal has been received by any of the Acquired Companies in
respect thereof and (iv) all premiums due thereon have been paid as of the date
hereof.
Section 3.16    Absence of Changes. Since December 31, 2019 (a) there has not
been any event, circumstance, development, state of facts, occurrence, change or
effect which has had a Company Material Adverse Effect, and to the Knowledge of
Seller, no event, circumstance, development, state of facts, occurrence, change
or effect exists or has occurred which would reasonably be expected,
individually or in the aggregate, to result in a Company Material Adverse
Effect, and (b) through the date hereof, each of the Acquired Companies operated
in the ordinary course of business and has not taken any action that, if taken
subsequent to the date of this Agreement and on or prior to the Closing Date,
would require the consent of Buyer under Section 6.2(a) (other than clause
(ix)).


24

--------------------------------------------------------------------------------





Section 3.17    Sufficiency of Assets. Other than the services and rights
granted pursuant to the terms of the Transition Services Agreement, the
Administrative Services Agreement and the Intellectual Property Agreement, and
assuming that any required consents, approvals, Orders, clearances,
authorizations, registrations, declarations or filings have been obtained, the
Contracts, Company IP, properties, assets and rights transferred pursuant to the
Shares Transfer, including the Transferred Contracts, Transferred IP and
Transferred Assets, will constitute, as of the Closing, all of the Contracts,
Intellectual Property, properties, assets and rights (other than Seller Plans)
necessary to permit Buyer to conduct the Business immediately after the Closing
in substantially the same manner as the Business was conducted during the six
(6) month period prior to the date hereof.
Section 3.18    Permits. The Acquired Companies possess all material national,
state, local and foreign permits, approvals, licenses, authorizations,
certificates, rights, exemptions and orders from Governmental Bodies
(collectively, the “Permits”) that are necessary for the operation of the
Business as conducted as of the date of this Agreement. All such Permits are, if
required by applicable Law, valid and have not expired or been cancelled,
terminated or withdrawn. The Acquired Companies are in compliance with all such
Permits in all material respects. Except as has not, or would not be reasonably
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, no Action or claim to modify, suspend, revoke, withdraw, terminate or
otherwise limit any such Permit is pending, or, to the Knowledge of Seller,
threatened.
Section 3.19    Insurance Issued by Insurance Subsidiaries.
(a)    Since January 1, 2017, all benefits due and payable under the Insurance
Contracts issued by any of the Insurance Subsidiaries have been paid in
accordance with the terms of the Insurance Contracts under which they arose,
except for such benefits for which an Insurance Subsidiary had or has a
reasonable basis to contest payment and subject to such exceptions that,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.
(b)    All policy or other contract forms, including the Insurance Contracts,
rates in use by any of the Insurance Subsidiaries and all endorsements,
applications and certificates pertaining thereto, as and where required by
applicable insurance Laws, have been either filed and approved or filed and
non-disapproved by all applicable Governmental Bodies regulating the insurance
business, subject to such exceptions that, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.
(c)    There are no material unpaid claims or assessments made against any
Insurance Subsidiary by any state insurance guaranty associations or similar
organizations in connection with such association’s insurance guaranty fund.
(d)    Except as set forth on Section 3.19(d) of the Seller Disclosure
Schedules, the Insurance Subsidiaries do not provide reinsurance to any Person.
Section 3.20    Ceded Reinsurance. Section 3.20 of the Seller Disclosure
Schedules sets forth a true and complete list, as of the date hereof, of all
reinsurance treaties and agreements with third party reinsurers currently in
effect under which any of the Insurance Subsidiaries has ceded material
liabilities and has any material existing rights or obligations (“Third Party
Reinsurance Contracts”). Except for the Third Party Reinsurance Contracts, no
Insurance Subsidiary is a party to any reinsurance plan, pools, or fronting
arrangements under which any rights or obligations remain outstanding. Since
January 1, 2017 until the date hereof, neither Seller nor any of the Acquired
Companies or, any of their respective Affiliates has received any written notice
from any applicable reinsurer that any amount of reinsurance ceded by any of the
Insurance Subsidiaries will be uncollectible in the ordinary course of business
or otherwise defaulted upon. The execution, delivery and performance of the Loss
Portfolio Transfer and Adverse Development Cover Reinsurance Agreement and the
consummation of the transactions contemplated thereby do not and will not
violate or result in a breach of (including of any net retention, net retained
lines, restriction on retrocession or similar provision), or constitute an
occurrence of default under, result in the acceleration or cancellation of or
give rise to a right by any party to terminate or amend, any Third Party
Reinsurance Contracts.
Section 3.21    Producers; Sales Practices.
(a)    To the Knowledge of Seller, each insurance agent, marketer, underwriter,
wholesaler, broker, distributor or other producer that wrote, sold, produced or
marketed any Insurance Contracts for any of the Insurance Subsidiaries (each, a
“Producer”), at the time such Producer wrote, sold, produced or marketed such


25

--------------------------------------------------------------------------------





Insurance Contracts, was duly licensed as required by applicable insurance Law
(for the type of business written, sold, produced or marketed on behalf of the
applicable Insurance Subsidiary), except for such failures to be so licensed
which (i) have been cured, (ii) have been resolved or settled through agreements
with applicable Governmental Bodies, (iii) are barred by an applicable statute
of limitations or (iv) have not had and would not reasonably be expected to have
a Company Material Adverse Effect, individually or in the aggregate. No
Producer, nor any Affiliate of any Producer, has any right to receive any
payment based on the profitability or financial performance of any of the
Insurance Contracts.
(b)    To the Knowledge of Seller, no Producer is, or has been since January 1,
2017, in violation (or with or without notice or lapse of time or both would be
in violation) of any insurance Law applicable to the writing, sale, production
or marketing of the Insurance Contracts for any of the Insurance Subsidiaries,
including (i) all applicable Laws relating to the disclosure of the nature of
insurance products as policies of insurance and (ii) all applicable prohibitions
on the use of unfair methods of competition and deceptive acts or practices
relating to the advertising, sales and marketing of insurance, except, in each
case, for such violations which (A) have been cured, (B) have been resolved or
settled through agreements with applicable Governmental Bodies, (C) are barred
by an applicable statute of limitations or (D) have not had and would not
reasonably be expected to have a Company Material Adverse Effect, individually
or in the aggregate.
(c)    There are no Actions pending or, to the Knowledge of Seller as of the
date hereof, threatened in writing against any of the Insurance Subsidiaries
with respect to the sale or marketing of any Insurance Contracts, except for
such claims or complaints as, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.
Section 3.22    Investment Assets. Section 3.22 of the Seller Disclosure
Schedules sets forth a true, correct and complete list of the investment assets
beneficially owned by each of the Insurance Subsidiaries as of March 31, 2020
that are of the type required to be disclosed in the Statutory Statements,
excluding the capital stock or other equity interests in any of the Acquired
Companies (the “Investment Assets”). Each of the Insurance Subsidiaries has good
title to all of the material Investment Assets it purports to own, free and
clear of all Encumbrances, other than Permitted Encumbrances. As of the date
hereof, all Investment Assets that are beneficially owned by the Insurance
Subsidiaries have been acquired, transferred, sold, leased, exchanged or
otherwise disposed of, in all material respects, in accordance with the
investment guidelines of the Acquired Companies, as applicable.
Section 3.23    Reserves. The reserves for payment of insurance policy benefits,
losses, claims and expenses of each Insurance Subsidiary as set forth in the
Financial Statements and Statutory Statements, in each case as of December 31,
2019 (a) were calculated, in all material respects, in accordance with GAAP or
SAP, as applicable, (b) were calculated on the basis of assumptions consistent,
in all material respects, with those used in computing the corresponding items
in the Financial Statements or Statutory Statements, in each case as of December
31, 2019, as applicable and (c) met, in all material respects, all requirements
of applicable Law; provided, however, that neither Seller nor any of its
Affiliates is making any representation or warranty as to the adequacy or
sufficiency of such reserves.
Section 3.24    Regulatory Filings. Seller has made available for inspection by
Buyer (a) true and complete copies of any material reports of examination
(including financial, market conduct and similar examinations) of any Insurance
Subsidiary issued by any insurance regulatory authority, in any case, since
December 31, 2017 and prior to the date hereof and (b) a list of all material
Holding Company System Act filings or submissions made by any Insurance
Subsidiary with any insurance regulatory authority since December 31, 2017 and
prior to the date hereof. All material deficiencies or violations noted in the
examination reports described in clause (a) of this Section 3.24 have been
resolved to the reasonable satisfaction of the insurance department that noted
such deficiencies or violations. Since December 31, 2017, no material fine or
penalty has been imposed or, to the Knowledge of Seller, threatened on any
Insurance Subsidiary by any Governmental Body that regulates insurance. None of
the Insurance Subsidiaries is “commercially domiciled” under the Laws of any
jurisdiction or is otherwise treated as domiciled in a jurisdiction other than
its respective jurisdiction of organization.
Section 3.25    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, none of Seller,
any Affiliate of Seller or any other Person has made or makes any other express
or implied representations or warranties, either oral or written, and Seller
hereby disclaims any other representations or warranties, whether made by Seller
or otherwise, including any representation or warranty as to the completeness of
any information regarding Seller or the Acquired Companies made available to
Buyer with


26

--------------------------------------------------------------------------------





respect to the execution and delivery of this Agreement or any Ancillary
Agreement, the transactions contemplated hereby or thereby, the future
profitability or success of the Acquired Companies, or the Business,
notwithstanding the delivery or disclosure to Buyer or its Representatives of
any documentation or other information with respect to any one or more of the
foregoing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR
The Guarantor represents and warrants to Buyer that:
Section 4.1    Organization and Qualification. The Guarantor is a company duly
organized, validly existing and in good standing under the Laws of Bermuda, and
the Guarantor has all requisite corporate power and authority to fulfill its
obligations under the Guarantee.
Section 4.2    Authorization; Binding Effect.
(a)    The Guarantor has all requisite corporate power and authority to execute,
deliver and perform this Agreement, and to effect the transactions contemplated
hereby and thereby and the execution, delivery and performance of this Agreement
by the Guarantor have been duly authorized by all requisite corporate action on
the part of the Guarantor.
(b)    This Agreement has been duly executed and delivered by the Guarantor and,
assuming due execution and delivery by the other parties hereto, will constitute
a valid and legally binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, except to the extent that enforcement of
the rights and remedies created hereby and thereby may be affected by
bankruptcy, reorganization, moratorium, insolvency and similar Laws of general
application affecting the rights and remedies of creditors and by general equity
principles.
Section 4.3    Non-Contravention; Consents.
(a)    Assuming that all consents, approvals, orders, clearances,
authorizations, registrations, declarations or filings specified in
Section 4.3b) have been obtained, the execution, delivery and performance of
this Agreement by the Guarantor and the consummation of the transactions
contemplated hereby do not and will not: (i) result in any material breach or
material violation of, or conflict with, any provision of the Guarantor’s
Governing Documents, (ii) in any material respect, violate or result in a breach
of, or constitute an occurrence of default under, result in the acceleration or
cancellation of or give rise to a right by any party to terminate or amend, any
Contract to which the Guarantor is a party or by which it or its assets or
properties are bound, or (iii) violate any applicable Law of any Governmental
Body having jurisdiction over the Guarantor or any of its properties, other
than, in the case of clause (ii) or (iii), any such violations, breaches,
defaults, accelerations or cancellations of obligations or rights that,
individually or in the aggregate, have not had and would not reasonably be
expected to materially interfere with or delay the Guarantor’s ability to carry
out its obligations under this Agreement.
(b)    Assuming the accuracy of the representations and warranties of Buyer in
Section 5.3b), other than the Required Regulatory Approvals, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any Person is required to be obtained by the Guarantor in connection with
the execution, delivery and performance of this Agreement or its obligations
hereunder, including, but not limited to, performance of the Guarantee, except
for such consents, approvals, orders, authorizations, registrations,
declarations or filings the failure of which to be obtained or made,
individually or in the aggregate, have not had and would not reasonably be
expected to materially interfere with or delay the Guarantor’s ability to carry
out its obligations under this Agreement.
Section 4.4    Sufficiency of Funds. The Guarantor has the resources and
capabilities (financial or otherwise) to perform its obligations hereunder.
Section 4.5    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, none of the
Guarantor, any Affiliate of the Guarantor (other than Seller) or any other
Person has made or makes, and neither Buyer nor any of its Affiliates is relying
on, any other express or implied representations or warranties, either oral or
written, and the Guarantor hereby disclaims any other representations


27

--------------------------------------------------------------------------------





or warranties, whether made by the Guarantor or otherwise, including any
representation or warranty as to the completeness of any information regarding
the Guarantor made available to Buyer with respect to the execution and delivery
of this Agreement or any Ancillary Agreement, the transactions contemplated
hereby and thereby, the future profitability or success of the Acquired
Companies, or the Business, notwithstanding the delivery or disclosure to Buyer
or its Representatives of any documentation or other information with respect to
any one or more of the foregoing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the schedules delivered by Buyer to Seller concurrently
with the execution of this Agreement (the “Buyer Disclosure Schedules”), Buyer
represents and warrants to Seller and Guarantor that:
Section 5.1    Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and Buyer has all requisite legal power and authority to carry on its
business as currently conducted by it and to own, lease and operate its
properties.
Section 5.2    Authorization; Binding Effect.
(a)    Buyer has all requisite corporate power and authority to execute, deliver
and perform this Agreement and the Ancillary Agreements to which it will be a
party, and to effect the transactions contemplated hereby and thereby and the
execution, delivery and performance of this Agreement and the Ancillary
Agreements by Buyer has been duly authorized and approved by all requisite
corporate action.
(b)    This Agreement has been, and the Ancillary Agreements to which Buyer will
be a party will be, duly executed and delivered by Buyer and, assuming due
execution and delivery by the other parties hereto and thereto, constitutes or
will constitute valid and legally binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, except to the extent
that enforcement of the rights and remedies created hereby and thereby may be
affected by bankruptcy, reorganization, moratorium, fraudulent transfer,
insolvency and similar Laws of general application affecting the rights and
remedies of creditors and by general equity principles.
Section 5.3    Non-Contravention; Required Filings and Consents.
(a)    Assuming that all consents, approvals, orders, clearances,
authorizations, registrations, declarations or filings specified in
Section 5.3b) have been obtained, the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby by Buyer do not
and will not: (i) result in any material breach or material violation of, or
conflict with, any provision of the Governing Documents of Buyer, (ii) in any
material respect, violate or result in a breach of, or constitute an occurrence
of default under, result in the acceleration or cancellation of or give rise to
a right by any party to terminate or amend, any Contract to which Buyer or any
of its Affiliates is a party or by which it or its assets or properties are
bound, or (iii) violate any applicable Law of any Governmental Body having
jurisdiction over Buyer or any of its properties, other than, in the case of
clauses (i) and (i), any such violations, breaches, defaults, accelerations or
cancellations of obligations or rights that, individually or in the aggregate,
have not had and would not reasonably be expected to materially interfere with
or delay Buyer’s ability to carry out its obligations under this Agreement and
the Ancillary Agreements to which it is a party.
(b)    Assuming the accuracy of the representations and warranties of Seller in
Section 3.4b), other than the Required Regulatory Approvals, no consent,
approval, order, clearance or authorization of, or registration, declaration or
filing with, any Person is required to be obtained by Buyer in connection with
the execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party and for the consummation of the transactions
contemplated hereby or thereby by Buyer, including, but not limited to,
consummating the Shares Transfer and paying for the Shares, except for the
Scheduled Consents and such consents, approvals, orders, authorizations,
registrations, declarations or filings the failure of which to be obtained or
made, individually or in the aggregate, would not reasonably be expected to have
a material adverse effect on Buyer’s ability to consummate the transactions
under this Agreement and the Ancillary Agreements to which it is a party.


28

--------------------------------------------------------------------------------





Section 5.4    Brokers. No broker, investment banker, financial advisor or other
similar Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission from Buyer or from any of its Affiliates in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer or any of its Affiliates.
Section 5.5    Litigation. As of the date hereof, there are no Actions pending
or, to the Knowledge of Buyer, threatened against or by Buyer or any Affiliate
of Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement or any Ancillary Agreement.
Section 5.6    Financing. Each Equity Commitment Letter, as delivered, is in
full force and effect and has not been modified, amended, restated or replaced.
None of the respective commitments contained in the Equity Commitment Letters
have been withdrawn, terminated or rescinded in whole or in part. The financing
contemplated by the Equity Commitment Letters (the “Equity Financing”), when
funded in accordance with the Equity Commitment Letters, shall provide Buyer
with cash proceeds on the Closing Date sufficient for the satisfaction of
Buyer’s obligations to (i) consummate the transactions contemplated by this
Agreement upon the terms contemplated by this Agreement and (ii) pay any fees
and expenses of or payable by Buyer in connection with the transactions
contemplated by this Agreement. As of the date hereof, there are no conditions
precedent or other contingencies related to the funding of the full amount of
the Equity Financing provided for in the Equity Commitment Letters other than as
specified therein, assuming the satisfaction of the conditions set forth herein
and the performance by Seller and the Guarantor of their respective obligations
under this Agreement.
Section 5.7    No Prior Operations; Capitalization. Buyer was formed solely for
the purpose of entering into this Agreement and effecting the transactions
contemplated hereby and, as of the date hereof, has not engaged in any business
activities or conducted any operations other than (a) ministerial matters or (b)
in connection with or furtherance of the transactions contemplated under this
Agreement and the Ancillary Agreements. Except as set forth on Section 5.7 of
the Buyer Disclosure Schedules, other than the Buyer Shares issued pursuant to
this Agreement or the Equity Commitment Letters, there are no other shares of
capital stock, securities or other equity or voting interests of Buyer
(including any securities convertible into, exercisable for the purchase of,
exchangeable for, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating it to allot, issue,
sell, grant, transfer, pledge or otherwise encumber, any such shares, securities
or equity interests) or any debt securities issued by Buyer.
Section 5.8    Financial Ability; Solvency.
(a)    Buyer has, and on the Closing Date shall have, sufficient funds available
(through the Equity Commitment Letters, cash on hand or otherwise) to enable it
to pay in cash the amount of the Closing Cash Purchase Price and all other
amounts payable pursuant to this Agreement, to consummate all of the
transactions contemplated hereby and to satisfy all other costs and expenses of
Buyer arising in connection herewith. To the Knowledge of Buyer, all funds paid
to Seller shall not have been derived from, or constitute, either directly or
indirectly, the proceeds of any criminal activity under the anti-money
laundering Laws of the United States or any other jurisdiction.
(b)    Buyer is not entering into the transactions contemplated hereby with the
intent to hinder, delay or defraud either present or future creditors of Buyer
or any of its Affiliates. Immediately after giving effect to the transactions
contemplated hereby, assuming the satisfaction of the conditions to the Closing
set forth in Section 8.2, at the Closing the Acquired Companies shall be solvent
and shall have adequate capital to carry on their respective businesses.
Section 5.9    Investment Purpose. Buyer is acquiring the Shares for its own
account as an investment and not with a view to sell, transfer or otherwise
distribute all or any part thereof to any other Person in any transaction that
would constitute a “distribution” within the meaning of the Securities Act.
Buyer acknowledges that it can bear the economic risk of its investment in the
Shares, and has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in all of
the Shares. Buyer is an “accredited investor” as such term is defined in Rule
501 of Regulation D under the Securities Act. Buyer understands that neither the
offer nor sale of the Shares has or will have been registered pursuant to the
Securities Act or any applicable state securities Laws, that all of the Shares
will be characterized as “restricted securities” under federal securities Laws
and that, under such Laws and applicable regulations, none of the Shares can be
sold or otherwise disposed of without registration under the Securities Act or
an exemption thereunder.


29

--------------------------------------------------------------------------------





Section 5.10    Governmental Orders. To the Knowledge of Buyer, there are no
facts or conditions related to its regulatory status or the regulatory status of
any Equity Investor that are reasonably likely to impede its ability to obtain
any Required Regulatory Approvals. As of the date hereof, no Governmental Body,
with respect to which a Required Regulatory Approval is required to be obtained
or made in connection with the consummation of the transactions contemplated by
this Agreement, has indicated to Buyer or, to the Knowledge of Buyer, any Equity
Investor an intent to (a) take any action or fail to take any action that is
reasonably likely to prohibit, materially delay or materially impair the
consummation of the transactions contemplated by this Agreement or (b) impose
any obligation or condition in connection with such Required Regulatory Approval
that, individually or in the aggregate, would reasonably be expected to result
in a material Liability or obligation of Seller, any of its Affiliates or Buyer
after the Closing.
Section 5.11    Independent Investigation. BUYER ACKNOWLEDGES AND AGREES THAT IT
(A) HAS MADE ITS OWN INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON, HAS
FORMED AN INDEPENDENT JUDGMENT CONCERNING, SELLER, THE ACQUIRED COMPANIES, THE
BUSINESS AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (B) HAS BEEN
FURNISHED WITH, OR GIVEN ADEQUATE ACCESS TO, SUCH INFORMATION ABOUT THE ACQUIRED
COMPANIES, THE BUSINESS AND ANY OTHER RIGHTS OR OBLIGATIONS TO BE TRANSFERRED
HEREUNDER OR PURSUANT HERETO, AS IT HAS REQUESTED. BUYER FURTHER ACKNOWLEDGES
AND AGREES THAT (I) THE ONLY REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE BY SELLER AND ITS AFFILIATES, INCLUDING THE GUARANTOR, ARE THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE IN THIS AGREEMENT AND
IN ANY CERTIFICATE DELIVERED AT THE CLOSING, AND BUYER HAS NOT RELIED UPON ANY
OTHER REPRESENTATIONS OR OTHER INFORMATION MADE OR SUPPLIED BY OR ON BEHALF OF
SELLER, THE GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES,
INCLUDING ANY INFORMATION PROVIDED BY OR THROUGH THEIR FINANCIAL ADVISORS OR
ATTORNEYS, OR MANAGEMENT PRESENTATIONS, DATA ROOMS OR OTHER DUE DILIGENCE
INFORMATION, AND THAT BUYER WILL NOT HAVE ANY RIGHT OR REMEDY ARISING OUT OF ANY
SUCH REPRESENTATION OR OTHER INFORMATION, AND (II) ANY CLAIMS THAT BUYER MAY
HAVE FOR BREACH OF ANY REPRESENTATION OR WARRANTY SHALL BE BASED SOLELY ON THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND ARTICLE IV AND IN
ANY CERTIFICATE DELIVERED AT THE CLOSING (EACH AS MODIFIED BY THE SELLER
DISCLOSURE SCHEDULES). WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS AFFILIATES, THAT NONE OF SELLER, THE
GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO (X) ANY PROJECTION, ESTIMATE OR
BUDGET DELIVERED OR MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR REPRESENTATIVES
OF FUTURE REVENUES, FUTURE RESULTS OF OPERATIONS (OR ANY COMPONENT THEREOF),
FUTURE CASH FLOWS OR FUTURE FINANCIAL CONDITION (OR ANY COMPONENT THEREOF) OF
THE BUSINESS OR THE ACQUIRED COMPANIES OR (Y) ANY OTHER INFORMATION OR DOCUMENTS
MADE AVAILABLE TO BUYER OR ITS REPRESENTATIVES WITH RESPECT TO THE BUSINESS, THE
ACQUIRED COMPANIES, SELLER AND THE GUARANTOR, EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE III AND ARTICLE IV. IN FURTHERANCE OF THE FOREGOING, BUYER ACKNOWLEDGES
AND AGREES THAT NEITHER SELLER, THE GUARANTOR NOR ANY OF THEIR RESPECTIVE
AFFILIATES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY (EXPRESS OR
IMPLIED), AND NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT, DOCUMENT, OR
INSTRUMENT TO BE DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, IS INTENDED OR SHALL BE CONSTRUED TO BE A REPRESENTATION OR
WARRANTY (EXPRESS OR IMPLIED) WITH RESPECT TO (A) THE ADEQUACY OR SUFFICIENCY OF
THE RESERVES OF THE ACQUIRED COMPANIES, (B) THE EFFECT OF THE ADEQUACY OR
SUFFICIENCY OF THE RESERVES OF THE ACQUIRED COMPANIES ON ANY FINANCIAL STATEMENT
LINE ITEM OR ASSET, LIABILITY, OR EQUITY AMOUNT OR (C) THE RESERVES HELD BY THE
ACQUIRED COMPANIES OR THE ASSETS SUPPORTING SUCH RESERVES HAVING BEEN OR BEING
ADEQUATE OR SUFFICIENT FOR THE PURPOSES FOR WHICH THEY WERE ESTABLISHED OR THAT
THE REINSURANCE RECOVERABLES TAKEN INTO ACCOUNT IN DETERMINING THE AMOUNT OF
SUCH RESERVES WILL BE COLLECTIBLE. Notwithstanding anything to the contrary
contained in this Agreement, nothing herein shall limit or restrict, or be used
as a defense against, Buyer's recourse or operate as a release in respect of
fraud.
Section 5.12    No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V, none of Buyer, any
Affiliate of Buyer or any other Person has made or makes any other express or
implied representations or warranties, either oral or written, and Buyer hereby
disclaims any other representations or warranties, whether made by Buyer or
otherwise, including any representation or warranty as to


30

--------------------------------------------------------------------------------





the completeness of any information regarding Buyer made available to Seller
with respect to the execution and delivery of this Agreement or any Ancillary
Agreement or the transactions contemplated hereby or thereby, notwithstanding
the delivery or disclosure to Seller or its Representatives of any documentation
or other information with respect to any one or more of the foregoing.
ARTICLE VI
CERTAIN COVENANTS
Section 6.1    Access to Information.
(a)    From and after the date of this Agreement and until the Closing Date,
Seller shall give, and cause the Acquired Companies to give, Buyer and its
Representatives, reasonable access during the applicable Acquired Company’s
normal business hours, without unduly interfering with the normal business
operations of Seller or any Acquired Company and upon reasonable advance notice
to Seller, to the properties, premises, books, contracts, commitments, reports,
records and other financial, operating and other data and information relating
to the Business; provided, however, that the independent accountants of Seller
or any of the Acquired Companies shall not be obligated to make any working
papers available to Buyer unless and until Buyer has signed a customary
confidentiality and hold harmless agreement relating to such access to working
papers in form and substance reasonably acceptable to such independent
accountants. Notwithstanding anything to the contrary in this Agreement, none of
Seller nor any of its Affiliates shall be required to disclose any information
to Buyer if such disclosure would or could reasonably be expected to: (i) cause
significant competitive harm to Seller, the Acquired Companies and their
respective businesses if the transactions contemplated in this Agreement are not
consummated, (ii) violate or prejudice the rights of Seller’s or such
Affiliate’s customers; (iii) jeopardize any attorney-client or other privilege
available to Seller or its Affiliates; or (iv) contravene any applicable Law
(including with respect to employee medical records, performance evaluations and
other confidential employee records) or Order, fiduciary duty or binding
agreement entered into prior to the date of this Agreement; provided, however,
that Seller and its Representatives shall use commercially reasonable efforts to
make alternative arrangements to afford access in a manner that would not result
in loss or waiver of such privilege, including entering into appropriate common
interest or similar agreements, contravene such Law or Order or breach fiduciary
duty or any binding agreement. Prior to the Closing, Buyer shall, and shall
cause its Representatives to, only use any information obtained pursuant to this
Section 6.1(a) in accordance with the Confidentiality Agreement. Prior to the
Closing, without the prior written consent of Seller, which shall not be
unreasonably withheld conditioned or delayed, Buyer shall not contact any
suppliers, customers, landlords or licensors of the Business as it relates to
the Business (for the avoidance of doubt, Buyer and its Affiliates may contact
any party relating to the business of Buyer or any of its Affiliates that is
unrelated to the Business and without disclosing any information obtained
pursuant to this Section 6.1(a)).
(b)    From and after the Closing, Buyer shall preserve and keep the books and
records of the Acquired Companies (including all accounting records) to the
extent relating to events that occurred prior to the Closing for a period of
seven (7) years from the Closing, or for any longer periods as may be required
by any Governmental Body or ongoing Action. From and after the Closing, Buyer
agrees, upon reasonable prior notice from Seller, during normal business hours
and at Seller’s cost and expense, to provide to Seller reasonable access to or
copies of books and records of the Acquired Companies to the extent relating to
events that occurred prior to the Closing and to the extent needed in connection
with accounting, litigation (other than any litigation between Seller or its
Affiliates, on the one hand, and Buyer or its Affiliates, on the other hand),
financial reporting, federal securities disclosure or StarStone Brazil.
Notwithstanding anything to the contrary in this Agreement, none of Buyer nor
any of its Affiliates shall be required to disclose any information to Seller if
such disclosure would or could reasonably be expected to: (i) violate or
prejudice the rights of Buyer’s or such Affiliate’s customers; (ii) jeopardize
any attorney-client or other privilege available to Buyer or its Affiliates; or
(iii) contravene any applicable Law (including with respect to employee medical
records, performance evaluations and other confidential employee records) or
Order, fiduciary duty or binding agreement; provided, however, that Buyer and
its Representatives shall use commercially reasonable efforts to make
alternative arrangements to afford access in a manner that would not result in
loss or waiver of such privilege, including entering into appropriate common
interest or similar agreements, contravene such Law or Order or breach fiduciary
duty or any binding agreement.


31

--------------------------------------------------------------------------------





Section 6.2    Interim Operations.
(a)    From the date of this Agreement until the Closing, except (w) as
otherwise expressly provided in this Agreement, (x) as set forth in Section 6.2
of the Seller Disclosure Schedules, (y) as Buyer shall otherwise consent to in
writing (which consent shall not be unreasonably withheld, conditioned or
delayed) or (z) as required by applicable Law, (A) Seller shall (to the extent
related to the Business), and shall cause each of the Acquired Companies and its
Affiliates (to the extent related to the Business) to, carry on the Business in
the ordinary course of business and use their respective commercially reasonable
efforts to preserve intact their respective business organizations and
operations and maintain their current significant relationships and goodwill
with policyholders, Producers, reinsurers, customers and suppliers of and to
their respective businesses and Governmental Bodies, and (B) Seller shall not
(to the extent related to the Business), and shall cause each of the Acquired
Companies not to:
(i)    amend any Governing Document of any Acquired Company;
(ii)    (A) allot, issue, sell, grant, transfer, pledge or otherwise encumber,
or authorize any of the foregoing with respect to, any shares of capital stock,
securities or other equity or voting interests of any Acquired Company
(including any securities convertible into, exercisable for the purchase of,
exchangeable for, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating it to allot, issue,
sell, grant, transfer, pledge or otherwise encumber, any such shares, securities
or equity interests), (B) split, combine, adjust or reclassify any shares of
capital stock, securities or other equity interests of any Acquired Company or
(C) purchase or redeem any shares of capital stock, securities or equity
interests of any Acquired Company (including any securities convertible into,
exercisable for the purchase of, exchangeable for, or subscriptions, rights,
warrants or options to acquire, or other agreements or commitments of any
character obligating it to allot, issue, sell, grant, transfer, pledge or
otherwise encumber, any such shares of capital stock, securities or equity
interests);
(iii)    permit any Acquired Company to acquire or agree to acquire (whether by
merger, consolidation, purchase of assets or by any other means) (A) any
business or any division thereof or (B) any capital stock, other equity or debt
securities or equity or ownership interest in or of any other Person, other than
investment assets acquired in accordance with the investment guidelines of the
Acquired Companies;
(iv)    (A) purchase, sell, lease, exchange or otherwise dispose of or acquire
any property or assets (other than transactions with respect to investment
assets in accordance with the investment guidelines of the Acquired Companies)
or, (B) make any capital expenditure (other than capital expenditure
contemplated by any Contract to which Seller or any of the Acquired Companies is
a party that is in effect as of the date hereof and for which a copy has been
made available to Buyer prior to the date hereof), in each case, for which the
aggregate consideration paid or payable in any individual transaction is in
excess of $100,000 or in a series of related transactions in the aggregate in
excess of $500,000;
(v)    permit any material property or assets to become subject to any
Encumbrances, other than Permitted Encumbrances;
(vi)    (A) terminate, cancel, extend or materially amend any Material Contract,
or material Real Property Lease or (B) enter into any Contract that, if entered
into prior to the date of this Agreement, would have been a Material Contract or
a material Real Property Lease, except, in each case, with respect to any
Material Contract that is a Producer Contract, for such entries, amendments,
terminations, renewals or extensions in the ordinary course of business;
(vii)    enter into, terminate, cancel, extend or materially amend any
reinsurance or similar Contract in which one of the Acquired Companies is the
reinsured party;
(viii)    enter into, establish or adopt any Company Plan;
(ix)    except as required by any Seller Plan in accordance with its terms as of
the date of this Agreement, (A) materially increase, individually or in the
aggregate, the compensation or benefits, including severance or termination pay
and equity or equity-based compensation, of any Business


32

--------------------------------------------------------------------------------





Employee, other than (1) increases in base salary in the ordinary course of
business consistent with past practice for those Business Employees with annual
base salary not in excess of $150,000 or (2) in connection with the hiring of
such Business Employees as permitted by the terms of this Agreement, (B) enter
into, adopt, materially amend or terminate any Seller Plan other than (1) the
entering into, adoption, amendment or termination of any Seller Plan that
applies uniformly to Business Employees and other similarly situated employees
of Seller, (2) in connection with the hiring of such Business Employees as
permitted by the terms of this Agreement, or (3) in the ordinary course of
business to the extent not reasonably likely to result in a material liability
or obligation to Buyer or its Affiliates, (C) hire or engage (1) any Person as
an employee of any of the Acquired Companies or (2) any Person to be a Business
Employee, other than the hiring of a Business Employee with annual base salary
not in excess of $150,000 in the ordinary course of business consistent with
past practice, (D) terminate the employment, other than for cause, of any
Business Employee with annual base salary in excess of $150,000, (E) transfer
any Business Employee outside the Business or transfer any employees of Seller
or its Affiliates into the Business such that they would become Business
Employees or (F) modify, extend or enter into any Collective Bargaining
Agreement or any similar labor-related agreement with respect to the Business
Employees or recognize or certify any works council, labor union, labor
organization or other employee representative body as the bargaining
representative for any Business Employee;
(x)    sell, assign, license, sublicense, covenant not to assert, encumber,
abandon, allow to lapse, transfer or otherwise dispose of any material Company
IP;
(xi)    change in any material respect the accounting methods used by, the
accounting principles or practices followed by or the accounting standards
applicable to the preparation of the financial statements and accounts of, the
Acquired Companies unless required by a change in GAAP, SAP (or such other
applicable accounting standards) or applicable Law;
(xii)    adopt a plan of complete or partial liquidation, dissolution, merger,
amalgamation, consolidation, restructuring, recapitalization or other
reorganization of any Acquired Company;
(xiii)    with respect to any Acquired Company, (A) incur any indebtedness for
borrowed money from third party financing sources (other than current trade
accounts payables incurred in respect of property or services purchased in the
ordinary course of business and letters of credit issued in the ordinary course
of business), unless such indebtedness will be extinguished on or prior to the
Closing Date, (B) assume, grant, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person or (C) make
any loans, advances or capital contributions to or investments in any other
Person, other than the purchase of investment assets acquired in accordance with
the investment guidelines of the Acquired Companies;
(xiv)    (A) waive any material claims or rights of, or cancel any debts to, any
Acquired Company or (B) pay, discharge, compromise or satisfy any material
liabilities of any Acquired Company, other than the payment, discharge,
compromise or satisfaction of liabilities in the ordinary course of business;
(xv)    settle or compromise any Action or threatened in writing Action against
any Acquired Company (in each case, except for claims under Insurance Contracts
within applicable policy limits), or enter into any settlement or compromise
related to the Business with any Governmental Body, in each case, other than
settlements or compromises that involves solely cash payments not in excess of
$250,000 in the aggregate;
(xvi)    terminate, cancel or materially modify or amend any insurance coverage
maintained by any Acquired Company with respect to any material assets of the
Business without replacing such coverage with a comparable amount of insurance
coverage;
(xvii)    introduce any new material products or services to the Business, make
any material change in the Business’s current products or services or, with
respect to any Acquired Company, enter into any new lines of business;
(xviii)    (A) make any material change in the methods, policies, practices,
guidelines or principles of any of the Acquired Companies or, to the extent
related to the Business, of Seller or any of its


33

--------------------------------------------------------------------------------





Affiliates in effect on the date hereof or (B) adopt any new methods, policies,
practices, guidelines or principles of any of the Acquired Companies or, to the
extent related to the Business, of Seller or any of its Affiliates, in each
case, with respect to investing and managing assets, reserving, hedging,
underwriting, claims administration, pricing, risk management, asset management,
reinsurance or accounting methodology (other than any change required by
applicable Laws, SAP or GAAP);
(xix)    with respect to any Acquired Company, reduce or strengthen any
reserves, provisions for losses and other liability amounts in respect Ultimate
Net Loss (as defined in the Loss Portfolio Transfer and Adverse Development
Cover Reinsurance Agreement), including for insurance Contracts and Third Party
Reinsurance Contracts, except (i) to the extent required by SAP or GAAP, as
applicable, (ii) as a result of loss, expense or exposure payments to other
parties in accordance with the terms of insurance Contracts and Third Party
Reinsurance Contracts, or (iii) in the ordinary course of business consistent
with past practice and in accordance with GAAP;
(xx)    with respect to any Acquired Company, make, change or revoke any
material Tax election, agree to an extension or waiver of any statute of
limitations with respect to the assessment or determination of Taxes, change an
annual Tax accounting period, adopt or change any material Tax accounting
method, file any materially amended Tax Return, enter into any closing agreement
with respect to material Taxes, settle any material Tax claim, audit, assessment
or dispute, prepare any Tax Return in a manner which is materially inconsistent
with the past practices of the Acquired Companies, as applicable, with respect
to the treatment of items on such Tax Returns unless a different treatment of
any item is required by applicable Law; or incur any material liability for
Taxes other than in the ordinary course of business; provided that,
notwithstanding anything to the contrary herein, Seller shall be entitled to
file amended Tax Returns or similar claims for the refund of Taxes to the extent
related to relief provided by COVID-19 Legislation, including any such action to
carryback net operating losses to a prior Tax period;
(xxi)    declare, set aside or pay any dividend or other distribution (whether
in cash, stock or other property) in respect of any of its capital stock or
other equity interests in any Acquired Company, except for (A) any cash dividend
or cash distribution in an amount which does not exceed the amount permitted by
applicable Law and which would not make such Acquired Company insolvent, (B) any
dividends or distribution by a Acquired Company to another Acquired Company and
(C) any dividends or distribution made consistent with past practice; or
(xxii)    enter into any agreement or commit to do any of the foregoing.
(b)    From the date of this Agreement until the Closing Date, except (w) as
otherwise contemplated by this Agreement, (x) as set forth in Section 6.2 of the
Buyer Disclosure Schedules, (y) as Seller shall otherwise consent to in writing
(which consent shall not be unreasonably withheld, conditioned or delayed) or
(z) as required by applicable Law, Buyer will not:
(i)    amend any Governing Document of Buyer;
(ii)    adopt a plan of complete or partial liquidation, dissolution, merger,
amalgamation, consolidation, restructuring, file a petition in bankruptcy under
any applicable Law, recapitalization or other reorganization of Buyer;
(iii)    (A) incur any indebtedness for borrowed money from third party
financing sources, (B) assume, grant, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person or (C) make
any loans, advances or capital contributions to or investments in any other
Person;
(iv)    other than pursuant to the Equity Commitment Letters or this Agreement,
allot, issue, sell, grant, transfer, pledge or otherwise encumber, or authorize
any of the foregoing with respect to, any shares of capital stock, securities or
other equity or voting interests of Buyer (including any securities convertible
into, exercisable for the purchase of, exchangeable for, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to allot, issue, sell, grant, transfer, pledge or
otherwise encumber, any such shares, securities or equity interests);


34

--------------------------------------------------------------------------------





(v)    acquire or agree to acquire (whether by merger, amalgamation,
consolidation or other business combination, acquisition or sale of assets,
acquisition or sale of share capital, tender offer or exchange offer or similar
transaction) (A) any capital stock, other equity or debt securities or equity or
ownership interest in or of any other Person, (B) any tangible assets or
properties or (C) any business or division thereof;
(vi)    enter into any agreement or commit to do any of the foregoing.
Section 6.3    Employment Matters.
(a)    Business Employee Census. Seller shall provide Buyer with an update to
the Business Employee Census no later than twenty (20) days prior to the Closing
and shall update the Business Employee Census thereafter from time to time prior
to the Closing as reasonably requested by Buyer in writing.
(b)    Offers. Prior to the Closing, Buyer shall, or shall cause its relevant
Affiliates to, make an offer of employment to each Business Employee of a
transfer of employment from Seller or its Affiliates to Buyer or its Affiliates
as of the Closing (“Employment Offers”), with such Employment Offers to be
effective as of the Closing. Each such Employment Offer shall (i) be for a
position comparable with such Business Employee’s position as of immediately
prior to the Closing, (ii) be at a geographic work location that is the same as,
or within thirty-five (35) miles of, such Business Employee’s regular work
location immediately prior to the Closing and (iii) include terms consistent
with this Section 6.3 and applicable Law. Each Business Employee whose
employment transfers to Buyer or its Affiliates effective as of the Closing
pursuant to this Section 6.3 shall be referred to herein as a “Transferred
Employee”.
(c)    Delayed Transfer Employees. Notwithstanding anything set forth in this
Section 6.3 to the contrary, if any Business Employee who is not actively
employed by Seller or an Affiliate thereof by reason of long-term disability,
short-term disability or other continuous absence lasting or expected to last
more than ninety (90) days and is receiving or may receive benefits under a
Seller Plan as a result of such disability or continuous absence (each, a
“Delayed Transfer Employee”), then, to the extent that such Delayed Transfer
Employee is able to return to active employment within twenty six (26) weeks
following the Closing Date, Buyer shall, or shall cause one of its Affiliates
to, offer employment to such Delayed Transfer Employee; provided, that all
references in this Agreement to events that take place with respect to
Transferred Employees as of the Closing shall take place with respect to any
Delayed Transfer Employee as of such Delayed Transfer Employee’s commencement of
employment with Buyer or one of its Affiliates and, effective as of such date,
such Delayed Transfer Employee shall be deemed a Transferred Employee.
(d)    Post-Closing Compensation and Benefits. For a period of at least one (1)
year following the Closing Date (or, if shorter, during the period of a
Transferred Employee’s employment with Buyer or its Affiliates), each
Transferred Employee shall be entitled to receive from Buyer or its Affiliates:
(i) a base salary or base wage that is no less favorable than the base salary or
base wage that was provided to such Transferred Employee immediately prior to
the Closing Date, (ii) an annual target cash incentive opportunity that is no
less favorable than the annual target cash incentive opportunity that was
provided to such Transferred Employee immediately prior to the Closing Date,
(iii) severance opportunities no less favorable than the severance opportunities
applicable to such Transferred Employee immediately prior to the Closing Date;
and (iv) retirement, welfare, fringe and other employee benefits (other than
severance, defined benefit pension, post-termination welfare, or nonqualified
deferred compensation benefits) that are substantially comparable, in the
aggregate, to those provided to such Transferred Employee immediately prior to
the Closing Date.
(e)    Service Crediting. From and after the Closing, Buyer shall cause each
Transferred Employee to be credited with service credit, for all purposes,
including for purposes of eligibility, participation, vesting and levels of
benefit accruals (but not for benefit accruals under any defined benefit pension
plan), under any employee benefit plan or arrangement adopted, maintained or
contributed to by Buyer or any of its Affiliates in which the Transferred
Employees are eligible to participate on or after the Closing Date (a “Buyer
Benefit Plan”), for all periods of service with Seller or any of its Affiliates
and any of their predecessor entities prior to and including the Closing Date,
to the same extent that such service was recognized by a corresponding Seller
Plan as of immediately prior to the Closing Date, except to the extent such
credit would result in a duplication of benefits for the same period of service
and provided that, subject to and in accordance with applicable Law, Seller and
its Affiliates shall be required to pay all accrued and unused vacation and paid
time off amounts as of the Closing Date to each Business Employee. In addition,
and without limiting the generality of Section 6.3(d) or the foregoing:


35

--------------------------------------------------------------------------------





(i) each Transferred Employee shall be immediately eligible to participate as of
the Closing Date, without (A) any waiting time, (B) evidence of insurability and
(C) an actively-at-work requirement, in any and all Buyer Benefit Plans to the
extent that coverage under such Buyer Benefit Plans replaces or continues
coverage under comparable Seller Plans in which such Transferred Employee
participated immediately prior to the Closing Date, and (ii) for purposes of
each Buyer Benefit Plan providing medical, dental, pharmaceutical and/or vision
benefits to any Transferred Employee, Buyer shall use commercially reasonable
best efforts to cause all pre-existing condition exclusions and actively-at-work
requirements of such Buyer Benefit Plan to be waived for such Transferred
Employee and his or her covered dependents to the same extent such pre-existing
condition exclusions and actively-at-work requirements were waived under any
comparable Seller Plan prior to the Closing Date, and Buyer shall cause any
eligible expenses incurred by such Transferred Employee and his or her covered
dependents during the portion of the plan year of the Seller Plan ending on the
Closing Date to be taken into account under such Buyer Benefit Plan for purposes
of satisfying all deductible, coinsurance and maximum out-of-pocket requirements
applicable to such Transferred Employee and his or her covered dependents for
the applicable plan year as if such amounts had been paid in accordance with
such Buyer Benefit Plan to the same extent as such Transferred Employee was
entitled, prior to the Closing Date, to recognition of such eligible expenses
under any comparable Seller Plan.
(f)    2020 Bonuses. If the Closing occurs in 2020, Buyer shall pay to the
Transferred Employees the Aggregate Bonus Amounts, subject to such conditions as
are otherwise applicable to the payment thereof and payable at such time as such
amounts otherwise would have been paid to the Transferred Employees under the
applicable Seller Plan. For purposes of this Section 6.3f), the “Aggregate Bonus
Amount” means the amount reflected in Tangible Book Value in respect of
Transferred Employees under any Seller Plan that is a cash incentive
compensation program for 2020 and calculated based on the expected attainment of
the applicable performance metrics at the actual level of performance through
the Closing. Seller shall consult with Buyer when calculating the Aggregate
Bonus Amount and consider any comments from Buyer in good faith.
(g)    401(k) Plan. As soon as practicable after the Closing, Buyer shall cause
a tax-qualified qualified defined contribution retirement plan of the Buyer with
a qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “Buyer 401(k) Plan”) to accept “direct rollovers” (as described in
Section 401(a)(31) of the Code and including the in-kind rollover of notes
evidencing participant loans) of the account balances of each Transferred
Employee from any Seller Plan that is a tax-qualified defined contribution
retirement plan with a qualified cash or deferred arrangement within the meaning
of Section 401(k) of the Code (the “Seller 401(k) Plan”) if such direct rollover
is elected in accordance with applicable Law and the terms of the Seller 401(k)
Plan by such Transferred Employee.
(h)    Assumed Liabilities; Retained Liabilities. Effective as of the Closing,
Buyer and its Affiliates shall assume (i) all Liabilities relating to the
employment or termination of employment of any Transferred Employee following
the Closing, (ii) all Liabilities relating to Company Plans and Buyer Benefit
Plans, whenever incurred and (iii) any and all Qualifying Severance
Reimbursements (the “Assumed Liabilities”). Effective as of the Closing, Seller
and its Affiliates shall retain all Liabilities (excluding the Assumed
Liabilities) (i) with respect to any Seller Plan and any other “employee benefit
plan” within the meaning of Section 3(3) of ERISA (whether or not subject to
ERISA) maintained, sponsored, contributed to or required to be contributed to by
Seller or its Affiliates (other than the Acquired Companies), whenever incurred,
(ii) the employment or termination of employment of any current or former
officer, employee or other service provider of Seller and its Affiliates (other
than the Transferred Employees), whenever incurred, and (iii) the employment and
termination of employment of any Business Employees, incurred as of or prior to
the Closing.
(i)    Qualifying Severance. Solely to the extent that (A) Buyer or its
Affiliates fails to provide an offer of employment to a Business Employee or
provides an offer of employment to a Business Employee that is inconsistent with
the terms and requirements of this Section 6.3, (B) such Business Employee does
not become a Transferred Employee and (C) the Seller or its Affiliates
terminates the employment of such Business Employee within three (3) months
following the Closing, then Buyer or its Affiliates shall reimburse Seller and
its Affiliates, within fifteen (15) days following each date on which Seller
provides documentation to Buyer relating to such termination of employment, for
any and all severance payments and similar compensation and benefits under the
Seller Plans and applicable Law made or paid to such Business Employee resulting
from such Business Employee’s termination of employment with Seller or its
Affiliates (including payments during any notice period required by a Seller
Plan or applicable Law or any payments in lieu of such notice) (in the
aggregate, the “Qualifying Severance Reimbursements”).


36

--------------------------------------------------------------------------------





(j)    Assumed Assets; Retained Assets. Effective as of the Closing, Seller and
its Affiliates shall retain all assets related to any Seller Plan, except as
specifically provided by Section 6.3(g).
(k)    Cooperation; Transition Services Agreement. From the date of this
Agreement to the Closing, Seller agrees to provide, subject to the limitations
of applicable Law or Contract, information reasonably requested by Buyer in
writing regarding the Business Employees necessary for Buyer and its Affiliates
to comply with this Section 6.3. Following the Closing Date, to the extent
agreed between the parties, Seller shall, or shall cause its Affiliates to,
provide payroll, human resources and benefits assistance to Buyer and its
Affiliates through and pursuant to the terms of the Transition Services
Agreement, provided that such assistance shall not include (i) continued
participation in the Seller 401(k) Plan or any other Seller Plan, including any
health, medical, vision or dental plans nor (ii) payroll preparation,
calculation, processing and distribution or any tax reporting, withholding or
depositing.
(l)    Foreign Nationals. With respect to each Business Employee who is a
foreign national working in the United States in non-immigrant visa status,
Buyer or its Affiliates may elect, on an employee by employee basis, to employ
such Business Employee under terms and conditions such that Buyer or its
Affiliates qualifies as a “successor employer” under applicable United States
immigration laws effective as of the Closing for immigration-related purposes
only, and the Buyer and its Affiliates shall not by reason of any such election
be deemed to have otherwise assumed any Liabilities (other than with respect to
the immigration-related liabilities and responsibilities associated with the
applicable visa petitions) or to be a successor for any other purpose except to
the extent otherwise set forth in this Agreement.
(m)    No Guarantee of Employment. Nothing contained in this Agreement, whether
express or implied, (i) shall alter or limit the ability of Buyer or Seller or
any of their Affiliates to amend, modify or terminate any Seller Plan, Company
Plan, Buyer Benefit Plan or other employee benefit plan at any time assumed,
established, sponsored or maintained by either of them; (ii) shall confer upon
any Person any right to employment or continued employment for any period of
time, or any right to a particular term or condition of employment; or (iii)
shall confer upon any Business Employee, or legal representative or beneficiary
thereof, any rights or remedies, including any right to employment or benefits
for any specified period, of any nature or kind whatsoever, under or by reason
of this Agreement.
Section 6.4    Resignations. Seller shall deliver to Buyer written resignations,
effective as of the Closing, of the directors and officers of the Acquired
Companies requested in writing by Buyer at least five (5) Business Days prior to
the Closing.
Section 6.5    Transferred Assets and Contracts.
(a)    On or prior to the Closing Date, Seller shall convey, assign or otherwise
transfer, or cause to be conveyed, assigned or otherwise transferred, each of
the Transferred Assets and Transferred Contracts to one of the Acquired
Companies. Any costs and expenses associated with the conveyance, assignment or
transfer of the Transferred Assets and Transferred Contracts to the Acquired
Companies shall be paid by Seller; provided that, for the avoidance of doubt,
such costs and expenses shall not be deemed to include any costs and expenses
related to the ownership or operation of the Transferred Assets or the
performance under the Transferred Contracts incurred from and after the
effective date of such conveyance, assignment or transfer.
(b)    On or prior to the Closing Date, Seller shall convey, assign or otherwise
transfer, or cause to be conveyed, assigned or otherwise transferred, each of
the Contracts or assets owned by the Acquired Companies listed on Section 6.5b)
of the Seller Disclosure Schedules (collectively, the “Excluded Seller Assets”)
to an Affiliate of Seller (other than any of the Acquired Companies). Any costs
and expenses associated with the conveyance, assignment or transfer of the
Excluded Seller Assets shall be paid by Seller.
Section 6.6    Intellectual Property Assignment.
(a)    Pursuant to the Intellectual Property Agreement, effective as of the
Closing, unless otherwise agreed by the Parties prior to the Closing, Seller
shall, without any consideration therefor, and in a manner that has not or would
not reasonably be expected to result in any material Liability to any Acquired
Company:


37

--------------------------------------------------------------------------------





(i)    Assign, or cause one of its Affiliates to assign to Buyer, one of its
Affiliates or one of the Acquired Companies (as directed by Buyer), all of the
Transferred IP, including without limitation the Transferred IP identified on
Section 6.6 of the Seller Disclosure Schedules; and
(ii)    License, or cause one of its Affiliates to license to Buyer, one of its
Affiliates or one of the Acquired Companies (as directed by Buyer) any Seller
IP, on a worldwide, non-exclusive, irrevocable, royalty-free, fully-paid basis,
any Seller IP that relates to the Business, (A) with respect to Software
included in the Seller IP, for a period not exceeding eighteen (18) months
following the Closing, and (B) with respect to any other Seller IP (other than
the StarStone Name), on a perpetual basis.
(b)    Notwithstanding anything to the contrary in this Agreement, Seller shall
not be responsible for any adverse Tax impact or consequences to the Buyer, any
of its Affiliates or any of the Acquired Companies after the Closing Date as a
result of the transfer of the Transferred IP, including, for the avoidance of
doubt, adverse Tax consequences related to the jurisdiction of tax residence of
the Acquired Company to which the Transferred IP is transferred and subject to
Tax.
Section 6.7    Use of StarStone Name. Buyer, on behalf of itself and the
Acquired Companies, acknowledges and agrees that, except as set forth in this
Section 6.7, neither Buyer nor the Acquired Companies shall retain or acquire
any right, title or interest in or to the StarStone Name following the Closing.
Effective as of the Closing, Seller, on behalf of itself and its Affiliates,
hereby grants a limited, non-exclusive license to Buyer and the Acquired
Companies to use the StarStone Name on checks, invoices, receipts, forms,
product, training and service literature and materials and other materials for
so long as necessary in connection with the runoff of any insurance policy,
binder, slip or contract issued by the Acquired Companies. Further, for a period
not exceeding twenty-four (24) months following the Closing, Buyer and the
Acquired Companies shall be permitted to use the StarStone Name in substantially
the same manner as the Business used the StarStone Name immediately prior to the
Closing Date; provided that, during such period, the Acquired Companies shall be
required to transition to a different corporate and brand name. All materials
and services offered in connection with Buyer’s and the Acquired Companies’ use
of the StarStone Name shall be of a level of quality equal to or greater than
the quality of materials and services with respect to which the Business used
the StarStone Name immediately prior to the Closing Date.
Section 6.8    Termination of Intercompany Agreements; Settlement of
Intercompany Accounts.
(a)    Effective as of the Closing, Seller shall, subject to the Transition
Plan, terminate and cause its Affiliates (including the Acquired Companies) to
terminate any and all intercompany Contracts and other arrangements (other than
those set forth on Section 6.8a) of the Seller Disclosure Schedules), whether or
not in writing, between or among any of Seller or its Affiliates (other than the
Acquired Companies), on the one hand, and any Acquired Company, on the other
hand (the “Intercompany Agreements”) and, effective as of the Closing, such
Intercompany Agreements shall not have any further force or effect from the
Closing. The termination of each such Intercompany Agreement shall be (a)
without any fee, penalty or other payment by an Acquired Company and (b) without
survival of any rights or obligations (including any provision expressed or
intended to survive the termination of such agreement), including any Liability
that has accrued prior to such termination.
(b)    Effective as of the Closing, the intercompany accounts and intercompany
indebtedness between or among any of Seller and its Affiliates (excluding the
Acquired Companies), on the one hand, and any Acquired Company, on the other
hand, shall be settled in full.
(c)    Prior to the Closing, Seller shall, or shall cause one of its Affiliates
to, (i) waive any right Seller or any of its Affiliates may have to terminate
the Excess of Loss Reinsurance Agreement in connection with the transactions
contemplated by this Agreement, including as a result of any change of control,
and shall provide evidence to Buyer of such waiver in form and substance
reasonably satisfactory to Buyer, (ii) give written notice to SIBL of its
request to commute the Excess of Loss Reinsurance Agreement for underwriting
years 2015 and prior, (iii) commute the Excess of Loss Reinsurance Agreement for
underwriting years 2015 and prior and refund the premiums paid for the Excess of
Loss Reinsurance Agreement for underwriting years 2015 and prior in accordance
with Section 6.8c) of the Seller Disclosure Schedules and (iv) terminate the
Excess of Loss Reinsurance Agreement with respect to policies written after the
Valuation Date (including, as part of such termination, unwinding any experience
thereunder from the Valuation Date through Closing).
(d)    Prior to the Closing, Seller shall, or shall cause one of its Affiliates
to, amend the Excess of Loss Reinsurance Agreement to (i) give effect to that
certain amendment thereof dated January 1, 2018, (ii) remove


38

--------------------------------------------------------------------------------





references to the coverages thereunder commuted pursuant to Section 6.8(c),
(iii) provide the reinsurer thereunder with a right to commute the Excess of
Loss Reinsurance Agreement in accordance with the commutation amount formula
specified in Section 12.2 thereof (provided that any dispute with respect
thereto shall be referred to an independent actuary reasonably acceptable to the
parties thereto) upon the occurrence of a change of control of the reinsured
(provided, further, that neither (x) the issuance of securities by Buyer in
respect of an increase in capital of Buyer or any other investment in or
acquisition of securities of Buyer by any Person or “group” (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934), which would result in
any Person or “group” (as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934) who does not hold securities in Buyer as of the Closing Date
holding in excess of thirty percent (30%) of the voting securities of Buyer, in
the aggregate, from and after the date of such issuance, investment or
acquisition nor (y) an initial public offering of Buyer shall be deemed to
constitute a change of control) and (iv) make such other changes to clarify the
scope of coverage thereunder as the Parties may mutually agree.
Section 6.9    Reasonable Best Efforts; Regulatory Approvals.
(a)    Upon the terms and subject to the conditions set forth in this
Section 6.9, each of the Parties agrees to use its reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other Party in doing, all things necessary or
advisable to consummate and make effective the transactions contemplated by this
Agreement, as soon as practicable, including using reasonable best efforts to
accomplish the following: (i) the taking of all acts necessary or advisable to
cause the conditions to the Closing to be satisfied as soon as practicable; and
(ii) the obtaining of all necessary or advisable actions or nonactions, waivers,
consents and approvals from and the making of all necessary or advisable
registrations and filings with all Governmental Bodies, if any (including the
Required Regulatory Approvals). Buyer shall make the initial filing on Form A
seeking the Required Regulatory Approval from the Delaware Department of
Insurance promptly following the date hereof (and in any event no later than
thirty (30) Business Days following the date hereof).
(b)    Each Party shall cooperate in all respects and consult with each other in
connection with any filing or submission contemplated under this Section 6.9 and
furnish to the other such information and assistance as may be required or
reasonably requested by the other Party in connection with the preparation of
any necessary or advisable filings or submissions by it to any Governmental Body
under applicable Law. Each Party shall provide the other Party with the
reasonable opportunity to review in advance drafts of filings and submissions
and consider the other Party’s view in good faith. Each Party shall, to the
extent permitted by applicable Law, inform promptly the other Party of any
material communication made by or on behalf of such Party to, or received by or
on behalf of such Party from, any Governmental Body regarding any of the
transactions contemplated hereby. Each Party shall, to the extent reasonably
practicable and permitted by applicable Law or Governmental Body, (i) in
advance, notify the other Party, of any meeting with any Governmental Body
relating to the transactions contemplated hereby, and reasonably consult with
the other Party in scheduling any of these meetings, (ii) give the other Party
an opportunity to participate in such meeting, and (iii) keep the other Party
reasonably apprised of any material communications with any Governmental Body
with respect to the transactions contemplated hereby. Notwithstanding anything
to the contrary in this Section 6.9, each Party shall have the right to redact
any materials, or to require that the other Party’s Representatives not attend
or participate in any portion of any such meeting, in each case, (x) to address
reasonable privilege and confidentiality concerns, including with respect to any
personally identifiable information or other sensitive information pertaining to
individual persons or any trade secret or competitive information, and (y) to
the extent such materials relate to Seller or its Affiliates other than the
Acquired Companies.
(c)    Notwithstanding anything to the contrary set forth in this Agreement,
none of Seller, Buyer or the Equity Investors or any of their respective
Affiliates shall be obligated to agree to, or take or refrain from taking, any
action or permit or suffer to exist or agree to permit or suffer to exist any
restriction, condition, limitation or requirement which, individually or
together with all other such actions (taken or refrained from being taken),
restrictions, conditions, limitations or requirements, would or would reasonably
be expected to (i) have a Company Material Adverse Effect, (ii) materially and
adversely affect the economic benefits reasonably anticipated by Seller or its
Affiliates or Buyer from the transactions contemplated hereby, (iii) restrict or
prohibit any lines or types of business in which Seller or its Affiliates, Buyer
or its Affiliates or the Equity Investors or any of their respective portfolio
companies shall be permitted to engage, (iv) result in the imposition of any
arrangement involving the sale, disposition or separate holding of the assets or
businesses of any Acquired Company or the assets or businesses of Seller or its
Affiliates or any of the Equity Investors or their respective portfolio
companies, (v) result in the contribution of capital, maintenance of any
specific or minimum rating by a third party rating agency, or entry into or


39

--------------------------------------------------------------------------------





requirement for any guaranty, keep-well, capital maintenance or similar
arrangement, by Seller, Buyer, the Equity Investors or any of their respective
Affiliates (other than the Acquired Companies) to or of any Acquired Company or,
in the case of Seller or its Affiliates, the Reinsurer or (vi) result in a
material restriction being placed on the business or properties of the Equity
Investors or any of their respective portfolio companies (other than Buyer and
its Subsidiaries) (each, a “Burdensome Condition”). If a Governmental Body
imposes a Burdensome Condition as a result of or based upon Aquiline’s
investment in Buyer or its indirect investment in the Acquired Companies, then
Buyer may, at its option, and shall upon the direction of the Seller, cause the
Equity Commitment Letter by and between Buyer and Aquiline to be terminated
pursuant to the terms thereof and following any such termination, Aquiline shall
not be an “Equity Investor” for purposes of this Agreement and shall, for the
avoidance of doubt, be disregarded for purposes of determining whether a
Burdensome Condition is imposed.
(d)    Prior to any Party being entitled to invoke a Burdensome Condition, the
Parties and their respective Representatives shall confer in good faith for a
reasonable period of time in order to (i) exchange and review their respective
views and positions as to any Burdensome Condition or potential Burdensome
Condition and (ii) discuss and present to, and engage with, the applicable
Governmental Body regarding any approaches or actions that would avoid any
actual Burdensome Condition or mitigate its impact so it is no longer a
Burdensome Condition.
(e)    Buyer, on the one hand, and Seller, on the other hand, shall each pay
their and their Affiliates’ respective filing fees required by any Governmental
Body, including with respect to any registrations, declarations and filings
required in connection with the execution and delivery of this Agreement, the
performance of the obligations hereunder and the consummation of the
transactions contemplated by this Agreement.
(f)    With respect to the matters covered in this Section 6.9, the Parties
agree that they shall consult in good faith with each other with respect to all
strategic decisions and all discussions, negotiations and other proceedings, and
coordinate all activities with respect to any consents, approvals,
authorizations or waivers of Governmental Bodies necessary, proper or advisable
to consummate the transactions contemplated by this Agreement, including
determining the strategy for contesting, litigating or otherwise responding to
objections to, or Actions challenging, the consummation of the transactions
contemplated by this Agreement. The Parties shall not permit any of their
respective Representatives to make any offer, acceptance or counter-offer to or
otherwise engage in negotiations or discussions with any Governmental Body with
respect to any proposed settlement, consent decree, commitment or remedy or, in
the event of litigation, discovery, admissibility of evidence, timing or
scheduling without first discussing such matters with the other Party in good
faith and considering such other Party’s views.
Section 6.10    Confidentiality.
(a)    The Confidentiality Agreement shall cease to have any force or effect as
of the Closing Date.
(b)    Subject to Section 6.11 and Section 6.10c), from and after the Closing
Date, (i) each Party that receives or obtains Confidential Information, or whose
Representatives receive or obtain Confidential Information (collectively, the
“Receiving Party”), from the other Party or any of its Representatives
(collectively, the “Disclosing Party”) as a result of entering into this
Agreement (or any agreement entered into pursuant to this Agreement) shall treat
such Confidential Information as confidential and shall not disclose or use any
such Confidential Information except as provided herein.
(c)    Section 6.10b) shall not prohibit disclosure or use of any Confidential
Information if and to the extent: (i) the disclosure or use is required by Law
or any recognized stock exchange on which the equity interests of the Receiving
Party or its Affiliates are listed (provided that, to the extent permitted by
applicable Law, prior to such disclosure or use the Receiving Party shall
(A) promptly notify the Disclosing Party of such requirement and provide the
Disclosing Party with a list of Confidential Information to be disclosed and (B)
reasonably cooperate in obtaining a protective order covering, or confidential
treatment for, such Confidential Information), (ii) disclosed to any
Governmental Body with jurisdiction over the Receiving Party or its Affiliates
(provided that, to the extent permitted by applicable Law, prior to such
disclosure the Receiving Party shall (A) promptly notify the Disclosing Party of
such requirement and provide the Disclosing Party with a list of Confidential
Information to be disclosed and (B) reasonably cooperate in obtaining a
protective order covering, or confidential treatment for, such Confidential
Information), (iii) the disclosure or use is required for the purpose of any
judicial proceedings or accounting settlement arising out of this Agreement
(including to enforce its rights and


40

--------------------------------------------------------------------------------





remedies under this Agreement) or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made in connection with the Tax
affairs of the Disclosing Party, (iv) the disclosure is made to the Receiving
Party’s Representatives on a need-to-know basis (with the understanding that the
Receiving Party shall be responsible for any breach by its Representatives of
this Section 6.10), (v) the Confidential Information is or becomes generally
available to the public (other than as a result of a disclosure, directly or
indirectly, by the Receiving Party or its Representatives), (vi) the
Confidential Information is already in the Receiving Party’s possession prior to
receipt from the Disclosing Party (provided that such Confidential Information
is not known by the Receiving Party to be subject to another confidentiality
obligation), (vii) the Confidential Information is or becomes available to the
Receiving Party on a non-confidential basis from a source other than the
Disclosing Party (provided that such sources are not known by the Receiving
Party to be subject to another confidentiality obligation), or (viii) the
disclosure or use of such Confidential Information is made with the Disclosing
Party’s prior written approval. For the avoidance of doubt, Section 6.10b) shall
not prohibit sharing of Confidential Information between Seller and its
Affiliates or Buyer and its Affiliates.
Section 6.11    Public Announcement. Prior to the signing of this Agreement,
Seller and Buyer shall have prepared a mutually agreeable release announcing the
transaction contemplated hereby. Except for such press release, none of Seller,
Buyer, the Guarantor or any of their respective Representatives shall make any
press release or other announcement concerning the existence of this Agreement
or the terms of the transactions contemplated by this Agreement, other than (a)
with the prior written consent of both Seller and Buyer, (b) as required by
applicable Law, including the rules or regulations of any stock exchange or
self-regulatory organization, in which case such Disclosing Party will use its
commercially reasonable efforts to allow the other Party reasonable time to
comment on such release or announcement in advance of such issuance and shall
consider in good faith the advice of such other Party with respect thereto, (c)
any announcement that consists solely of information contained in prior
announcements made by any or all of Seller, Buyer, the Guarantor or any of their
respective Representatives or (d) to enforce its rights and remedies under this
Agreement.
Section 6.12    Notification of Certain Matters. Seller shall give prompt notice
to Buyer and Buyer shall give prompt notice to Seller of the occurrence, or
failure to occur, of any event which occurrence or failure to occur would cause
(a) any representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect or (b) a material failure of Seller, on the
one hand, or Buyer, on the other hand, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement; provided, however, that (i) no such notification shall
affect the representations and warranties of either of the Parties or the
conditions to the performance by the Parties and (ii) the failure to provide
such notice shall not give rise to a separate indemnification claim.
Section 6.13    Tax Matters.
(a)    Buyer and Seller shall each economically bear, and indemnify the other
for, 50% of all Transfer Taxes, if any, arising out of or in connection with the
transactions contemplated by this Agreement (but for this purpose, excluding any
transfer pursuant to Section 6.5). All such Transfer Taxes, if any, shall be
timely paid, and any related Tax Returns timely filed, by the Party required to
pay for such Taxes, and file such Tax Returns, under applicable Law. Each of
Buyer and Seller shall reasonably cooperate in preparing and filing when due all
necessary documentation and Tax Returns with respect to such Transfer Taxes and
shall execute and deliver all instruments and certificates reasonably required
to obtain the benefit of any available exemptions from or reduction in any such
Transfer Taxes or to enable the other Party to comply with any filing
requirements relating to any such Transfer Taxes.
(b)    Except as otherwise provided in Section 6.13a):
(i)    Seller shall prepare and file (or cause to be prepared and filed) all Tax
Returns of the Acquired Companies required to be filed by the Acquired Companies
for taxable periods ending on or before, and due after, the Closing Date, and
all such Tax Returns shall be prepared in accordance with applicable Law and in
a manner consistent with the prior practice of the Acquired Companies to the
extent consistent with applicable Law. Seller shall provide drafts of each such
Tax Return to Buyer for Buyer’s review and comment at least thirty (30) days (or
in the case of non-income Tax Returns, a reasonable period of time prior to the
due date for filing such Tax Return (including any applicable extensions)).
Seller shall consider in good faith all reasonable comments to such Tax Returns
made in writing by Buyer that are provided to Seller at least fifteen (15) days
prior to the due date for filing such Tax Return (including any applicable
extensions). Seller shall pay all Taxes shown to be due on such Tax Returns.


41

--------------------------------------------------------------------------------





(ii)    Buyer shall prepare and file (or cause to be prepared and filed) all Tax
Returns of the Acquired Companies for any Straddle Periods. Buyer shall provide
drafts of each such Tax Return to Seller for Seller’s review and comment at
least thirty (30) days (or in the case of non-income Tax Returns, a reasonable
period of time prior to the due date for filing such Tax Return (including any
applicable extensions)). Buyer shall consider in good faith all reasonable
comments to such Tax Returns made in writing by Seller that are provided to
Seller at least fifteen (15) days prior to the due date for filing such Tax
Return (including any applicable extensions). Seller shall pay to Buyer the
amount of Seller’s share of Taxes with respect to such Tax Returns, as
determined under Section 6.13, within five (5) days of the filing of such Tax
Returns.
(c)    In the case of Taxes of any Acquired Company that are payable with
respect to a Straddle Period, the portion of any such Taxes that are treated as
Taxes for a Pre-Closing Tax Period for purposes of this Agreement shall be (1)
in the case of Taxes (i) based upon, or related to, income, receipts, profits,
wages, capital or net worth, (ii) imposed in connection with the sale, transfer
or assignment of property, or (iii) required to be withheld, deemed equal to the
amount which would be payable if the taxable year ended with the Closing Date;
and (2) in the case of other Taxes, deemed to be the amount of such Taxes for
the entire period multiplied by a fraction the numerator of which is the number
of days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period. For the avoidance of doubt, any
available net operating losses, including net operating loss carryforwards,
carrybacks, or similar Tax items, attributable to a Pre-Closing Tax Period
shall, to the extent available, first be allocated to offset any Taxes with
respect to that portion of the Straddle Period ending on the Closing Date.
(d)    After the Closing, Buyer and Seller shall (and shall cause their
respective Affiliates to) reasonably cooperate with respect to the preparing of
any Tax Returns and for any audits of, or disputes with, any Governmental Body.
Such cooperation shall include the retention of all books and records with
respect to Tax matters pertinent to the Acquired Companies relating to any
Pre-Closing Tax Period until the expiration of the statute of limitations (and,
to the extent notified by Buyer or Seller, any extensions thereof) of the
respective taxable periods, abiding by all record retention agreements entered
into with any taxing authority, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder at the requesting Party’s expense. Buyer and Seller
further agree, upon request, to use their reasonable efforts to obtain any
certificate or other document from any Governmental Body or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, with respect to the transactions contemplated hereby).
(e)    Buyer shall notify Seller within fifteen (15) days upon the receipt of
any notice, or becoming aware, of any audit or other similar examination with
respect to Taxes of an Acquired Company for any Pre-Closing Tax Period
(including, for the avoidance of doubt, any Straddle Period) (a “Tax Contest”);
provided that no failure or delay of Buyer in providing such notice shall reduce
or otherwise affect the obligations of Seller pursuant to this Agreement, except
to the extent that Seller is materially and adversely prejudiced as a result of
such failure or delay. In the case of a Tax Contest that relates to any
Pre-Closing Tax Period, Seller shall control the conduct of such Tax Contest;
provided that Buyer shall have the right to participate (at its sole expense) in
any such Tax Contest and with counsel of its choosing. In the case of a Tax
Contest that relates to a Straddle Period, Buyer shall control the conduct of
such Tax Contest, including by selecting counsel, and both Parties shall (i)
have the right, but not the obligation, to participate (at each Party’s own
expense) in any such Tax Contest, and (ii) have the right to approve in advance
all settlements or compromises with respect to such Tax Contest. To the extent
Seller controls any Tax Contest, it shall provide Buyer with copies of all
correspondence from any Taxing Authority relating to such Tax Contest, permit
Buyer to attend meetings and review and comment on submissions relating to any
such Tax Contest, and shall consider in good faith any comments provided by
Buyer. Notwithstanding anything to the contrary herein, Seller shall not settle
or otherwise resolve any Tax Contest without the prior written consent of Buyer
(which consent will not be unreasonably withheld, conditioned or delayed). To
the extent of any conflict between this Section 6.13(e) and Section 10.3(e), the
provisions of this Section 6.13(e) shall control with respect to any Tax
Contests.
(f)    Without the prior written consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed), Buyer will not, and will not
cause or permit any of the Acquired Companies to, take any of the following
actions with respect to Taxes or Tax Returns, in each case for any Pre-Closing
Tax Period to the extent such actions would increase Seller’s liability for
Indemnified Taxes or reduce Seller’s entitlement to Tax refunds under Section
6.13g): (i) file, or cause to be filed, any restatement or amendment of,
modification to, or claim for refund relating to, any Tax Return of an Acquired
Company for any Pre-Closing Tax Period, (ii) make or


42

--------------------------------------------------------------------------------





change any Tax election with respect to any Acquired Company for any Pre-Closing
Tax Period, (iii) extend or waive any statute of limitations with respect to
Taxes or Tax Returns of any Acquired Company for a Pre-Closing Tax Period, (iv)
make any election under Section 336 or 338 of the Code with respect to the
transactions contemplated hereby, (v) except as required by Law, file Tax
Returns for any Acquired Company for a Pre-Closing Tax Period in a jurisdiction
in which the relevant Acquired Company has not historically filed Tax Returns,
(vi) initiate discussions or examinations with a Taxing Authority or make any
voluntary disclosures with respect to Taxes or Tax Returns of any Acquired
Company for Pre-Closing Tax Periods, (vii) change any accounting method or adopt
any convention for an Acquired Company that shifts taxable income from a
Post-Closing Tax Period to a Pre-Closing Tax Period or shifts deductions or
losses from a Pre-Closing Tax Period to a Post-Closing Tax Period or (viii) take
any action after the Closing outside the ordinary course of business.
(g)    Seller shall be entitled to any refunds received for federal, state,
local or foreign Taxes paid for any Pre-Closing Tax Period of any Acquired
Company, including, for the avoidance of doubt, any refunds related to the
carryback of any net operating losses or similar Tax items to the extent such
net operating losses or similar Tax items were generated in a Pre-Closing Tax
Period and are permitted to be carried back pursuant to the CARES Act or similar
COVID-19 Legislation, in each case along with any interest paid by the relevant
Taxing Authority with respect thereto, net of any out-of-pocket costs of the
Acquired Companies to obtain such refund. Buyer shall use commercially
reasonable efforts to cooperate with Seller in the preparation of any claim for
refund, including amended Tax Return, with respect to any refunds for which
Seller is entitled pursuant to this Section 6.13(g), including, but not limited
to any amount of net operating losses or similar Tax items that are permitted to
be carried back to a Pre-Closing Tax Period; provided, that Buyer shall not be
required to file or cause to be filed any amended Tax Return to the extent such
amended Tax Return could increase the Taxes payable by Buyer or any Affiliate
thereof (including any Acquired Company) in a Post-Closing Tax Period, excluding
any increase in Taxes payable in a Post-Closing Tax Period that results solely
from the reduction of available net operating losses that were carried over from
a Pre-Closing Tax Period. Any such refunds that are received by the applicable
Acquired Company or any Affiliate thereof after the Closing Date, whether by
offset, credit, receipt of payment or otherwise, shall be paid to Seller (along
with any interest received thereon and less any out-of-pocket costs) within
fifteen (15) Business Days after receipt thereof. Notwithstanding the forgoing,
Seller shall have no right under this Agreement to any Tax refund received by an
Acquired Company with respect to a Pre-Closing Tax Period to the extent such Tax
refund is the result of the carryback to a Pre-Closing Tax Period of a net
operating loss or other Tax attribute created in a Post-Closing Tax Period,
whether as a result of the CARES Act, any similar COVID-19 Legislation or
otherwise.
Section 6.14    Financing.
(a)    Buyer shall, and shall cause its Representatives to, use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary to (i) maintain in effect the Equity
Commitment Letters, (ii) comply with its obligations in the Equity Commitment
Letters and (iii) in the event that all conditions contained in the Equity
Commitment Letters have been satisfied (or upon such funding will be satisfied),
to cause the Equity Investors to fund the Equity Financing on the Closing Date.
Notwithstanding anything to the contrary contained in this Agreement, nothing
contained in this Section 6.14 shall require, and in no event shall the best
efforts of Buyer and its Representatives be deemed or construed to require,
Buyer or any of its Representatives or Affiliates to (x) amend or waive any of
the terms or conditions of the Equity Commitment Letters, or (y) consummate the
Equity Financing or the transactions contemplated by the Agreement at any time
prior to the Closing Date.
(b)    Buyer shall not amend or alter, or agree to amend or alter, the Equity
Commitment Letters in any manner that would reasonably be expected to materially
impair, delay or prevent the consummation of the transactions contemplated by
this Agreement without the prior written consent of Seller (which consent shall
not be unreasonably withheld, conditioned or delayed). Buyer shall furnish
Seller complete, correct and executed copies of any amendments or modifications
to any Equity Commitment Letter within two (2) Business Days after the execution
thereof.
(c)    Buyer shall provide Seller with prompt notice of (i) any material breach
or default by any party to any Equity Commitment Letter of which Buyer becomes
aware or (ii) the receipt of any written notice or other written communication
from any financing source with respect to any breach, default, termination or
repudiation by any party to any Equity Commitment Letters of any provision
thereof.
Section 6.15    Supplement to Seller Disclosure Schedules. From time to time
prior to the Closing, Seller shall have the right (but not the obligation) to
supplement or amend the Seller Disclosure Schedules hereto with


43

--------------------------------------------------------------------------------





respect to any matter hereafter arising or of which it becomes aware after the
date hereof (each a “Schedule Supplement”). Any disclosure in any such Schedule
Supplement shall not be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement, including for purposes
of the indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Section 8.2 have been
satisfied.
Section 6.16    StarStone Brazil. Seller shall, at its own cost and expense, use
its commercially reasonable efforts to wind up the affairs of StarStone Brazil.
Buyer acknowledges that such efforts may extend past the Closing Date and Buyer
shall provide Seller with such cooperation as Seller shall reasonably request to
complete such wind up of StarStone Brazil, including making officers and
employees of StarStone Brazil and the Acquired Companies available to provide
any information, documents, records or attestations that may be required to
complete the wind up. Buyer shall not, and shall cause StarStone Brazil and the
Acquired Companies not to, conduct any business in or from StarStone Brazil
after the Closing Date. Buyer shall promptly send to Seller a copy of any
written notices (or a summary of any oral notices) received by StarStone Brazil,
Buyer or the Acquired Companies from a Governmental Body or any other Person
regarding StarStone Brazil. If Buyer is required by any Governmental Body to
contribute any capital to StarStone Brazil so that it can satisfy its
liabilities and obligations, Seller shall promptly reimburse Buyer for the
amount of such capital contribution. If Buyer is entitled to receive a capital
distribution from StarStone Brazil, Buyer shall cooperate with Seller to cause
such capital distribution to be made and then Buyer shall promptly remit the
amount of such capital distribution to Seller.
Section 6.17    Transition Matters.
(a)    During the period between the date of this Agreement and the Closing, in
furtherance of the transactions contemplated by this Agreement, the Parties
shall, and shall cause their Affiliates to, (i) agree on the Transition Services
Agreement, and (ii) cooperate in good faith and use their commercially
reasonable efforts to develop a mutually acceptable transition plan for the
migration of the Business to the Buyer as set forth in this Section 6.17 and
pursuant to the Transition Services Agreement, in each case, subject to
compliance with applicable Law (the “Transition Plan”), which will be
implemented pursuant to the Transition Services Agreement unless otherwise
agreed in writing by the Parties.
(b)    Without limiting the foregoing, the Transition Plan shall address:
(i)    the identification of (A) any Transferred IP, (B) any Seller IP that is
to be licensed or assigned to Buyer, its Affiliates or one of the Acquired
Companies pursuant to the Intellectual Property Agreement and the process for
licensing or assigning such Seller IP (or copies of such Seller IP, as
applicable) to Buyer, its Affiliates or one of the Acquired Companies, and (C)
any Intellectual Property licensed by Seller or its Affiliates (other than the
Acquired Companies) from third parties and used in the Business, which is not
the subject of a Transferred Contract, and the means by which such Intellectual
Property will continue to be made available to the Business after the Closing
(e.g. assignment or partition of the applicable Contract or pursuant to the
Transition Services Agreement), it being understood that Buyer, its Affiliates
or one of the Acquired Companies will bear their respective share of any
licensing or other fees, costs and expenses associated with such Intellectual
Property used by the Acquired Companies after the Closing Date, pursuant to the
Transition Services Agreement;
(ii)    the apportionment of the real property in the United States, including
the Real Property Leases, used in connection with the Business or by the
Business Employees, with the intent of the Parties being that, following the
Closing, the Buyer or its Subsidiaries (including the Acquired Companies) shall
assume the obligations relating to such real property, including, where such
real property is (or, following the Closing, will be) used both in connection
with the business of the Seller and its Affiliates and the Business, by entering
into sub-leases with Seller, its Affiliates or Third Parties, partitioning
office space with Seller or its Affiliates (so long as the applicable landlord
consents (if consent is required)) or effecting such other arrangements as the
Parties may mutually agree upon, including new leases for such real property
with the applicable landlord;
(iii)    an arrangement under which Business Employees would assist the
Reinsurer or its designated Affiliate with the administration of the business
ceded pursuant to the Loss Portfolio Transfer and Adverse Development Cover
Reinsurance Agreement (including the management of claims), pursuant to the
Transition Services Agreement or effecting such other arrangement as the Parties
may mutually agree upon;


44

--------------------------------------------------------------------------------





(iv)    the transition of certain IT Systems and Software used in connection
with the Business to Buyer or its Subsidiaries (including the Acquired
Companies) at an agreed-upon date on or following the Closing and the potential
use of those systems by the Administrator pursuant to the Transition Services
Agreement as needed for it to perform its obligations under the Administrative
Services Agreement; and
(v)    the separation of the Business from the international business of Sellers
and its Affiliates operated under the StarStone Name following the Closing,
including any assets, customers, vendors, Intellectual Property and business
operations shared between them.
(c)    In furtherance of the foregoing, subject to compliance with applicable
Law, each of the Parties shall use commercially reasonable efforts to (i)
appoint a transition manager who would be the primary contact for such Party in
connection with the further development and execution of the Transition Plan and
(ii) cooperate to establish regular meetings of the Parties’ transition teams
during the period between the date of this Agreement and the Closing. During the
period between the date of this Agreement and the Closing, each Party shall,
through their respective transition teams, cooperate in good faith with the
other Parties and use commercially reasonable efforts to prepare, review and
update the schedules to the Transition Services Agreement in connection with the
Transition Plan.
(d)    The Acquired Companies, the Business and the operations, assets and
liabilities in respect thereof shall cease to be insured by Seller’s or its
Affiliates’ insurance policies as of the Closing Date, and neither Buyer nor its
Affiliates (including the Acquired Companies) shall have any access, right,
title or interest to or in any such insurance policies (including to all claims
and rights to make claims and all rights to proceeds) to cover the Acquired
Companies, the Business or the operations, assets or liabilities in respect
thereof and Buyer shall be responsible for securing all insurance it considers
appropriate for the Acquired Companies, the Business and the operations, assets
and liabilities in respect thereof. During the period between the date of this
Agreement and the Closing, Seller shall reasonably assist and cooperate with
Buyer in obtaining reasonably equivalent insurance policies to become effective
following the Closing Date for the Acquired Companies as they received under
Seller’s or its Affiliates’ insurance policies as of the Closing Date.
ARTICLE VII
GUARANTEE
Section 7.1    Guarantee. To induce Buyer to enter into this Agreement, the
Guarantor, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees to Buyer (the “Guarantee”) the due and punctual
observance, performance and discharge of all the obligations, covenants and
agreements of Seller under this Agreement, as it may be amended from time to
time, including Seller’s obligation to consummate the Shares Transfer and
provide the closing deliverables specified in Section 2.3a) and Seller’s
indemnification obligations pursuant to Article X (the “Obligations”). All
payments made pursuant to this Article VII shall be made in dollars, in
immediately available funds, to such account as Buyer may designate in writing.
In furtherance of the foregoing, the Guarantor acknowledges that Buyer may, in
its sole discretion, bring and prosecute a separate action against the Guarantor
for the full amount of the Obligations, regardless of whether action is brought
against Seller, or whether Seller is joined in any such action or actions. The
Guarantor promises and undertakes to make all payments required pursuant to this
Section 7.1 free and clear of any deduction, offset, claim or counterclaim of
any kind. The Guarantee shall terminate upon the full payment (in cash),
performance, observation and discharge of the Obligations.
Section 7.2    Nature of Guarantee. Subject to the express terms and conditions
of this Agreement, the Guarantor’s liability pursuant to this Article VII is
absolute, unconditional, irrevocable and continuing irrespective of any
modification, amendment or waiver of or any consent to departure from the
Agreement. Buyer shall not be required to proceed against Seller first before
proceeding against the Guarantor hereunder.
Section 7.3    Changes in Obligations. The Guarantor agrees that Buyer may, in
its sole discretion, at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of any of the
Obligations, and may also make any agreement with Seller for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
without in any way impairing or affecting the Guarantor’s obligations under this
Article VII or affecting the validity or enforceability of the Guarantee. The
Guarantor agrees that the obligations of the Guarantor hereunder shall not be
released or discharged, in whole or in


45

--------------------------------------------------------------------------------





part, or otherwise affected by (a) any failure or delay on the part of Buyer in
asserting any claim or demand, or to enforce any right or remedy, against
Seller; (b) any change in the time, place or manner of payment or performance of
any of the Obligations, or any rescission, waiver, compromise, consolidation or
other amendment or modification of any of the terms or provisions of this
Agreement (it being understood that any amendments or modifications to the terms
of this Agreement with respect to the Obligations shall apply equally to the
Guarantor’s obligation with respect thereto under the Guarantee); (c) the
addition, substitution or release of any entity or other Person now or hereafter
liable with respect to the Obligations or otherwise interested in the
transactions contemplated by this Agreement; (d) any change in the legal
existence, structure or ownership of Buyer or any other Person (including the
Guarantor) now or hereafter liable with respect to the Obligations or otherwise
interested in the transactions contemplated by this Agreement; (e) any voluntary
or involuntary liquidation, dissolution, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization or other similar proceeding affecting Seller or any other Person
(including the Guarantor) now or hereafter liable with respect to the
Obligations or otherwise interested in the transactions contemplated by this
Agreement; (f) the existence of any claim, set-off or other right which the
Guarantor may have at any time against Buyer or Seller, whether in connection
with the Obligations or otherwise; (g) the adequacy of any other means Buyer may
have of obtaining payment related to the Obligations; or (h) the value,
genuineness, validity, regularity, illegality or enforceability of this
Agreement, in each case, in accordance with its terms. To the fullest extent
permitted by Law, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of any Law which would otherwise require any election
of remedies by Buyer. The Guarantor waives promptness, diligence, notice of the
acceptance of the Guarantee and of the Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of any
Obligations incurred and all other notices of any kind (in each case, other than
notices required to be made to Seller pursuant to this Agreement), all defenses
which may be available by virtue of any valuation, stay, moratorium Law or other
similar Law now or hereafter in effect or any right to require the marshaling of
assets of an Seller or any other Person (including the Guarantor) now or
hereafter liable with respect to the Obligations or otherwise interested in the
transactions contemplated by this Agreement. The Guarantor acknowledges that it
will receive substantial direct and indirect benefits from the transactions
contemplated by this Agreement and that the waivers set forth in this
Section 7.3 are knowingly made in contemplation of such benefits. The Guarantor
hereby covenants and agrees that it shall not assert as a defense in any
proceeding to enforce the Guarantee that the Guarantee is illegal, invalid or
unenforceable in accordance with its terms.
Section 7.4     Reorganization. In the event the Guarantor or any of its
successors or assigns (a) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (b) transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, proper
provision shall be made so that the successors and assigns of the Guarantor
shall assume all of the obligations set forth in this Article VII.
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING
Section 8.1    General Conditions. The respective obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction (or, to the
extent permitted by applicable Law, waiver in writing by Seller and Buyer),
prior to or at the Closing, of each of the following conditions:
(a)    Legal Proceedings. (i) No applicable Law shall have been enacted,
entered, promulgated or enforced by any Governmental Body with applicable
jurisdiction that is in effect and prohibits, prevents or makes illegal the
consummation of the transactions contemplated by this Agreement and (ii) there
shall be no pending Action by any Governmental Body with applicable jurisdiction
that seeks to prohibit or otherwise enjoin consummation of the transactions
contemplated by this Agreement.
(b)    Required Regulatory Approvals. All consents, approvals or clearances of
any Governmental Body set forth in Section 8.1b) of the Seller Disclosure
Schedules or that the Parties reasonably agree are otherwise required to be
obtained or made prior to the Closing (the “Required Regulatory Approvals”)
shall have been made or obtained and shall be in full force and effect, each
without the imposition of a Burdensome Condition.
Section 8.2    Conditions Precedent to Buyer’s Obligations. The obligations of
Buyer to consummate the Closing are subject to the satisfaction (or, to the
extent permitted by applicable Law, waiver in writing by Buyer), prior to or at
the Closing, of each of the following conditions:


46

--------------------------------------------------------------------------------





(a)    Representations and Warranties of Seller. (i) The Fundamental
Representations shall be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), (ii) the representations
and warranties of Seller contained in Section 3.17 shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date and (iii) all other representations and warranties of Seller contained in
Article III or in any certificate delivered pursuant to the provisions of this
Agreement shall be true and correct (without giving effect to any “material”,
“materially”, “materiality”, “Company Material Adverse Effect”, “material
adverse effect”, “material adverse change”, “in all material respects”, “in any
material respect” or similar qualifiers contained in any of such representations
and warranties) in all respects as of the date of this Agreement and the Closing
Date (except those representations and warranties that address matters only as
of a specified date, which shall be true and correct in all respects as of that
specified date), except where the failure of such representations and warranties
to be true and correct (without giving effect to any “material”, “materially”,
“materiality”, “Company Material Adverse Effect”, “material adverse effect”,
“material adverse change”, “in all material respects”, “in any material respect”
or similar qualifiers contained in any of such representations and warranties)
has not had or would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
(b)    Representations and Warranties of Guarantor. All the representations and
warranties of Guarantor contained in Article IV shall be true and correct in all
respects as of the Closing Date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not reasonably
be expected to affect or would not affect in any material respects Guarantor’s
ability to perform any of its obligations under this Agreement.
(c)    Performance by Seller and the Guarantor. Seller and the Guarantor and
their applicable Affiliates shall have performed or complied with, in all
material respects, all obligations, agreements and covenants required by this
Agreement to be performed or complied with by them prior to or at the Closing.
(d)    Company Material Adverse Effect. No Company Material Adverse Effect shall
have occurred from the date hereof to the Closing Date.
(e)    Third Party Consents. All consents, approvals or clearances of any Third
Party set forth in Section 8.2e) of the Seller Disclosure Schedules shall have
been made or obtained and shall be in full force and effect.
(f)    Termination of Intercompany Agreements. All Intercompany Agreements shall
have been duly terminated in accordance with Section 6.8(a), and Seller shall
have delivered to Buyer evidence of such termination.
(g)    Excess of Loss Reinsurance Agreement. The Excess of Loss Reinsurance
Agreement shall be in full force and effect, shall not have been modified,
amended, restated or replaced except as contemplated by Section 6.8c) and
Section 6.8(d), no party thereto shall have provided notice or indication
whether oral or in writing of any intent to terminate the Excess of Loss
Reinsurance Agreement, and no party thereto shall be in default or in breach
thereunder.
Section 8.3    Conditions Precedent to Seller’s Obligations. The obligations of
Seller to consummate the Closing are subject to the satisfaction (or, to the
extent permitted by applicable Law, waiver in writing by Seller), prior to or at
the Closing, of each of the following conditions:
(a)    Representations and Warranties of Buyer. All the representations and
warranties of Buyer contained in Article V or in any certificate delivered
pursuant to the provisions of this Agreement by Buyer shall be true and correct
in all respects as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct (without giving
effect to any “material”, “materially”, “materiality”, “material adverse
effect”, “material adverse change”, “in all material respects”, “in any material
respect” or similar qualifiers contained in any of such representations and
warranties) has not been, or would not be reasonably expected to be,
individually or in the aggregate, material to Buyer or would not reasonably be
expected (i) to or would not affect in any material respects Buyer’s ability to
perform any of its


47

--------------------------------------------------------------------------------





obligations under this Agreement and the Ancillary Agreements or (ii) to prevent
Buyer from consummating the transactions contemplated hereby or thereby.
(b)    Performance by Buyer. Buyer shall have performed or complied with, in all
material respects, all obligations, agreements and covenants required by this
Agreement to be performed or complied with by it prior to or at the Closing.
ARTICLE IX
TERMINATION
Section 9.1    Termination. This Agreement may be terminated at any time prior
to the Closing Date by:
(a)    Mutual Consent. The mutual written consent of Buyer and Seller;
(b)    Failure of Buyer Condition. Buyer upon written notice to Seller if there
has been a breach or inaccuracy of any representation or warranty contained in
this Agreement on the part of Seller or the Guarantor or Seller has failed to
perform or comply with any of its covenants or agreements contained in this
Agreement, which breach, inaccuracy or failure to perform or comply (i) would
give rise to the failure of any of the conditions to the Closing set forth in
Section 8.2 and (ii) is incapable of being cured by Seller or the Guarantor, as
applicable, by the Outside Date or, if curable, is not cured by Seller or the
Guarantor, as applicable, on or before the earlier of (A) the Outside Date or
(B) so long as Seller or the Guarantor continues to diligently seek to cure such
breach, inaccuracy or failure to perform or comply, the date that is ninety (90)
days following the receipt by Seller or the Guarantor of written notice from
Buyer of such breach, inaccuracy or failure to perform or comply; provided that
Buyer shall not have the right to terminate this Agreement pursuant to this
Section 9.1b) if it is then in material breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement;
(c)    Failure of Seller Condition. Seller upon written notice to Buyer if there
has been a breach or inaccuracy of any representation or warranty contained in
this Agreement on the part of Buyer or Buyer has failed to perform or comply
with any of its covenants or agreements contained in this Agreement, which
breach, inaccuracy or failure to perform or comply (i) would give rise to the
failure of any of the conditions to the Closing set forth in Section 8.3 and
(ii) is incapable of being cured by Buyer by the Outside Date or, if curable, is
not cured by Buyer on or before the earlier of (A) the Outside Date or (B) so
long as Buyer continues to diligently seek to cure such breach, inaccuracy or
failure to perform or comply, the date that is ninety (90) days following the
receipt by Buyer of written notice from Seller of such breach, inaccuracy or
failure to perform or comply; provided that Seller shall not have the right to
terminate this Agreement pursuant to this Section 9.1c) if it is then in
material breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement;
(d)    Court or Administrative Order. Buyer or Seller if (i) there shall be in
effect a final, non-appealable Order of a Governmental Body with applicable
jurisdiction prohibiting the consummation of the transactions contemplated by
this Agreement (provided that no Party shall have the right to terminate the
Agreement pursuant to this Section 9.1d) if such Party’s breach of any of its
obligations under Section 6.9 has directly or indirectly caused or resulted in
such Order) or (ii) if there shall be any applicable Law that makes consummation
of the transactions contemplated hereby illegal or otherwise prohibited; or
(e)    Outside Date. Buyer or Seller if the Closing shall not have occurred on
or prior to December 31, 2020 (the “Outside Date”); provided that, the Outside
Date shall be extended at the election of either Buyer or Seller to February 28,
2021 if all of the conditions set forth in Article VIII other than Section 8.1b)
(or Section 8.1a)(ii) to the extent relating to any approval or clearance
covered by Section 8.1b)) have been satisfied (other than those conditions that,
by their nature, are only capable of being satisfied at Closing, but each of
which at such time is capable of being satisfied) or waived (to the extent
permitted under applicable Law and this Agreement); provided, however, that the
right to extend or terminate this Agreement pursuant to this Section 9.1e) shall
not be available to any Party whose action or failure to perform any obligation
under this Agreement has been a principal cause of or resulted in the failure of
the Closing to have occurred prior to the Outside Date.
Section 9.2    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 9.1, this Agreement shall become void and have no
force or effect, without any Liability on the part of any Party or its
directors, officers or stockholders; provided that notwithstanding the
foregoing, but subject to Section 11.9, (i) no such termination shall relieve
any Party from any Liability for any Fraud or any Knowing and


48

--------------------------------------------------------------------------------





Intentional Breach and (ii) the provisions of Section 6.10, this Section 9.2 and
Article XI shall survive any such termination.
ARTICLE X
INDEMNIFICATION
Section 10.1    Survival of Representations, Warranties, Covenants and
Agreements.
(a)    The representations and warranties of Seller set forth in Article III,
Guarantor set forth in Article IV and Buyer set forth in Article V (other than
the Fundamental Representations and the representations and warranties set forth
in Section 3.12 (Taxes)) shall survive the Closing for a period of fifteen (15)
months following the Closing Date.
(b)    The representations and warranties of Seller set forth in Section 3.12
(Taxes) and the indemnity for Taxes provided in Section 10.2a)(iv) shall survive
the Closing until sixty (60) days after the expiration of the applicable
statutes of limitations for Taxes.
(c)    The Fundamental Representations shall survive the Closing for a period of
four (4) years following the Closing Date.
(d)    Each of the covenants and agreements of the Parties in this Agreement
which by its terms contemplates performance prior to the Closing or before
termination of this Agreement (each, a “Pre-Closing Covenant”) shall survive the
Closing for a period of nine (9) months following the Closing Date. Each of the
covenants and agreements of the Parties in this Agreement which by its terms
contemplates performance, in whole or in part, after the Closing or after
termination of this Agreement (a “Post-Closing Covenant”) shall survive the
Closing in accordance with its terms until the full performance of such
Post-Closing Covenant.
For the purposes of this Article X, the periods set forth in Sections 10.1a) to
d each shall be referred to hereinafter as a “Survival Period”. Notwithstanding
the foregoing, if an Indemnified Party delivers a Claim Notice meeting the
requirements of this Agreement prior to the expiration or termination of the
applicable Survival Period with respect to an Indemnification Claim made
pursuant to Section 10.2, then such Indemnification Claim will continue until
the final amount of recoverable Losses is determined by final agreement,
settlement, judgment or award binding on Buyer and Seller in accordance with
this Article X.
Section 10.2    Indemnification.
(a)    Indemnification by Seller. Subject to Section 10.1 and the other
provisions of this Article X, from and after the Closing Date, Seller will
indemnify and hold harmless Buyer, its Affiliates (including, following the
Closing, the Acquired Companies) and their respective Representatives (the
“Buyer Indemnitees”) from and against all Losses incurred or suffered by, or
imposed upon, such Buyer Indemnitees as a result of or arising out of (i) any
inaccuracy in or breach of the representations and warranties of Seller set
forth in Article III (other than the Fundamental Representations and the
representations and warranties set forth in Section 3.12 (Taxes)) or the
Guarantor set forth in Article IV, (ii) any inaccuracy in or breach of the
Fundamental Representations, (iii) any inaccuracy in or breach of the
representations and warranties of Seller set forth in Section 3.12 (Taxes), (iv)
any Indemnified Taxes, (v) Seller’s breach of any Pre-Closing Covenant of Seller
or any Post-Closing Covenant of Seller and (vi) any Excluded Liabilities.
(b)    Indemnification by Buyer. Subject to Section 10.1 and the other
provisions of this Article X, from and after the Closing Date, Buyer will
indemnify and hold harmless Seller, its Affiliates and their respective
Representatives, stockholders and members (the “Seller Indemnitees”) from and
against all Losses incurred or suffered by, or imposed upon, such Seller
Indemnitees as a result of or arising out of (i) any inaccuracy in or breach of
the representations and warranties of Buyer set forth in Section 5.1,
Section 5.2, Section 5.3(a)(i), Section 5.4 and Section 5.7, (ii) any inaccuracy
in or breach of the representations and warranties of Buyer set forth in Article
V (other than the representations and warranties set forth in Section 5.1,
Section 5.2, Section 5.3(a)(i), Section 5.4 and Section 5.7), and (iii) Buyer’s
breach of any Pre-Closing Covenant of Buyer or any Post-Closing Covenant of
Buyer.


49

--------------------------------------------------------------------------------





(c)    Certain Limitations.
(i)    In no event shall any Buyer Indemnitee be entitled to indemnification for
any Losses arising from a claim for indemnification pursuant to
Section 10.2a)(i) (A) for any claim or series of related claims arising from the
same set of facts with respect to which the aggregate amount of Losses does not
exceed $100,000 and (B) unless and until the aggregate amount of all Losses
under all claims under Section 10.2a)(i) exceeds one million dollars
($1,000,000) (the “Deductible”), at which time Seller shall only be liable for
any Losses in excess of the Deductible.
(ii)    In no event shall the aggregate Liability for indemnification by Seller
pursuant to Section 10.2a)(i) exceed in the aggregate sixteen million dollars
($16,000,000) and in no event shall the aggregate Liability for indemnification
by Seller pursuant to this Agreement exceed the Purchase Price.
(iii)    In no event shall any Seller Indemnitee be entitled to indemnification
for any Losses arising from a claim for indemnification pursuant to
Section 10.2(b)(i) (A) for any claim or series of related claims arising from
the same set of facts with respect to which the aggregate amount of Losses does
not exceed $100,000 and (B) unless and until the aggregate amount of all Losses
under all claims under Section 10.2(b)(i) exceeds the Deductible, at which time
Buyer shall only be liable for any Losses in excess of the Deductible.
(iv)    In no event shall the aggregate Liability for indemnification by Buyer
pursuant to Section 10.2(b)(i) exceed in the aggregate sixteen million dollars
($16,000,000) and in no event shall the aggregate Liability for indemnification
by Buyer pursuant to this Agreement exceed the Purchase Price.
(v)    Notwithstanding the foregoing, the limitations set forth in
Section 10.2c)i) to (iv) shall not apply to the extent that the Indemnified
Party’s Losses result from or arise out of Fraud by the Indemnifying Party.
(d)    The amount of any and all Losses under this Article X shall be (A) (i)
reduced by the amount of any Tax benefit actually realized in the Taxable year
in which such Loss was accrued, incurred or paid as a cash tax savings by any
Indemnified Party or its Affiliates arising in connection with the accrual,
incurrence or payment of any such Losses or the immediately succeeding two (2)
Tax years and (ii) increased by the amount of any Tax imposed on any Buyer
Indemnitee as a result of the indemnity payment made pursuant to this Section
10.2 (including any Tax imposed on increased amounts payable under this Section
10.2(d)(A)(ii)); and (B) determined net of any insurance or other
indemnification proceeds received by the Indemnified Party or its Affiliates in
connection with the facts giving rise to the right of indemnification net of any
cost of receiving insurance or other indemnification proceeds and any increased
insurance costs resulting from such claim, including any retroactive or
prospective premium adjustments associated with such coverage, as such amounts
are determined in accordance with those policies and programs generally
applicable from time to time, and only after first applying any available
insurance to the portion of a Loss that is not indemnified hereunder.
(e)    For purposes of this Article X, for purposes of determining any
inaccuracy in or breach of any representation or warranty and the amount of any
Losses to which a Buyer Indemnitee or Seller Indemnitee, as the case may be, is
entitled hereunder, will be determined without any materiality qualifiers
(including any Company Material Adverse Effect) contained in the relevant
representations and warranties.
Section 10.3    Indemnification Procedures.
(a)    A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly (and in any event within thirty (30) days of
becoming aware of the circumstances giving raise to the claim or potential
claim) notify the party liable for such indemnification (the “Indemnifying
Party”) in writing (such notice, a “Claim Notice”) of any pending or threatened
claim or demand that the Indemnified Party has determined gives or would
reasonably be expected to give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party, such claim being a “Third Party Claim”) (an
“Indemnification Claim”). The failure to give such prompt Claim Notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party is materially
prejudiced thereby. Each Claim Notice will, with respect to each Indemnification
Claim set forth therein, (i) specify in reasonable detail and in good faith the
nature of the Indemnification Claim being made and (ii) estimate in good faith
the aggregate dollar amount of Losses suffered or reasonably expected


50

--------------------------------------------------------------------------------





to be suffered by such Indemnified Party and for which such Indemnified Party
claims to be entitled to indemnification pursuant to this Article X (the “Claim
Amount”).
(b)    If the Indemnifying Party wishes to object to the allowance of some or
all Indemnification Claims made in a Claim Notice, the Indemnifying Party must
deliver a written objection to the Indemnified Party within thirty (30) Business
Days after receipt by the Indemnifying Party of such Claim Notice expressing
such objection and explaining in reasonable detail and in good faith the basis
therefor. Following receipt by the Indemnified Party of the Indemnifying Party’s
written objection, if any, the Indemnified Party and the Indemnifying Party will
promptly, and in any event within thirty (30) Business Days, meet to agree on
the rights of the respective parties with respect to each Indemnification Claim
that is the subject of such written objection. If the parties should so agree, a
memorandum setting forth such agreement will be mutually prepared, and executed,
by the Indemnified Party and the Indemnifying Party and, as promptly as
practicable and in any event within ten (10) Business Days following the
execution of such memorandum, subject to Section 10.3d), the Indemnifying Party
will pay the agreed amount to the Indemnified Party. In the event that the
Indemnified Party and the Indemnifying Party do not mutually prepare and execute
such a memorandum or such memorandum does not address in full the written
objections timely delivered, within thirty (30) Business Days of receipt by the
Indemnified Party, from the Indemnifying Party of the written objection, then
the Indemnified Party may seek to resolve any dispute and to seek enforcement of
the obligation with respect to the Indemnification Claim in any court available
therefor in accordance with the terms of Section 11.7.
(c)    If the Indemnified Party does not receive a response from the
Indemnifying Party with respect to any Indemnification Claim set forth in a
Claim Notice by the end of the thirty (30) Business Day period referred to in
Section 10.3b), the Indemnified Party shall send a second Claim Notice to the
Indemnifying Party relating to such Indemnification Claim. If the Indemnifying
Party does not notify the Indemnified Party that it disputes such
Indemnification Claim within ten (10) Business Days following receipt of such
second Claim Notice with respect to such Indemnification Claim, (i) the
Indemnifying Party will be deemed to have irrevocably waived any right to object
to such Indemnification Claim and to have agreed that Losses in the amount of
the applicable Claim Amount are indemnifiable hereunder and (ii) with respect to
the subject Indemnification Claim, as promptly as practicable and within ten
(10) Business Days following expiration of such period, subject to
Section 10.3d), the Indemnifying Party will pay the Claim Amount to the
Indemnified Party. If not paid, the Indemnified Party may seek enforcement of
the obligation of the Indemnifying Party with respect to the Indemnification
Claim in any court available therefor in accordance with the terms of
Section 11.7.
(d)    Any amount payable by the Indemnifying Party to the Indemnified Party
pursuant to Section 10.3b) or Section 10.3c) above will be paid by the
Indemnifying Party by wire transfer in dollars in immediately available funds to
such account or accounts as may be designated in writing by the Indemnified
Party.
(e)    Upon receipt of a notice of a Third Party Claim for indemnity from an
Indemnified Party pursuant to Section 10.3a), the Indemnifying Party will be
entitled, by notice to the Indemnified Party delivered within fifteen (15)
Business Days of the receipt of notice of such Third Party Claim (or sooner if
notice of the Third Party Claim so requires), to assume the defense and control
of such Third Party Claim (at the expense of such Indemnifying Party). Upon
delivery of such notice, the Indemnifying Party will not be liable to the
Indemnified Party under this Article X for any fees of other counsel or any
other expenses with the respect to the defense of such Third Party Claim,
provided that the Indemnified Party shall have the right to participate in the
defense of such Third Party Claim with its own counsel and at its own expense.
Notwithstanding the foregoing, the Indemnifying Party shall not have the right
to assume the defense of any Third Party Claim (i) involving a criminal claim or
regulatory enforcement action, (ii) involving relief other than monetary
damages, other than a Third Party Claim of infringement or misappropriation of
Intellectual Property rights seeking both injunctive relief and monetary damages
or (iii) if the Indemnified Party has been advised in writing by outside counsel
that a reasonable likelihood exists of a conflict of interest between the
Indemnifying Party and the Indemnified Party. If the Indemnifying Party does not
assume the defense and control of any Third Party Claim pursuant to this
Section 10.3, the Indemnified Party shall be entitled to assume and control such
defense, but the Indemnifying Party may nonetheless participate in the defense
of such Third Party Claim with its own counsel and at its own expense. Buyer and
Seller shall, and shall cause each of their Representatives to, reasonably
cooperate in the defense of any Third Party Claim, including by furnishing books
and records, personnel and witnesses and access to real and personal property,
as appropriate, for any defense of such Third Party Claim. If the Indemnifying
Party has assumed the defense and control of a Third Party Claim, it shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim, in its sole discretion and without the consent of
any Indemnified Party; provided that (A) such settlement or judgment does not
(1) impose any equitable or other non-monetary remedies or obligations on the
Indemnified


51

--------------------------------------------------------------------------------





Party but involves solely the payment of money damages for which the Indemnified
Party will be indemnified by the Indemnifying Party hereunder and (2) involve a
finding or admission of any violation of Law, and (B) the Indemnifying Party
shall obtain, as a condition of any settlement, a complete and unconditional
release of the Indemnified Party potentially affected by such Third Party Claim
from all Liability with respect to such Third Party Claim. No Indemnified Party
will consent to the entry of any judgment or enter into any settlement or
compromise with respect to a Third Party Claim without the prior written consent
of the Indemnifying Party, with such consent not to be unreasonably withheld,
conditioned or delayed; provided that, notwithstanding the foregoing, the
Indemnified Party shall have the right to pay or settle any such claim if it (x)
irrevocably waives in writing delivered to the Indemnifying Party any right to
indemnity therefor under this Agreement, (y) does not impose any equitable or
other non-monetary remedies or obligations on the Indemnifying Party and (z)
does not involve a finding or admission of any violation of Law.
Section 10.4    Mitigation; No Duplication; No Circular Recovery. Each
Indemnified Party shall take all reasonable steps to mitigate its respective
Losses (including using commercially reasonable efforts to recover under
applicable insurance policies or other indemnities and incurring costs only to
the minimum extent necessary to remedy the breach that gives rise to such
Losses) upon and after becoming aware of any event or condition which could
reasonably be expected to give rise to any Losses that are indemnifiable under
this Agreement. In no event shall any Indemnified Party be entitled to duplicate
compensation with respect to the same Loss under more than one provision of this
Agreement or the other documents entered into in connection with this Agreement.
No Party shall be entitled to indemnification under this Article X for any
Losses to the extent such Losses were specifically included in the calculation
of the Tangible Book Value or the Final Cash Purchase Price pursuant to
Section 2.5. Without limiting the generality of the prior sentence, if a set of
facts, conditions or events constitutes a breach of more than one
representation, warranty, covenant or agreement that is subject to an
indemnification obligation under this Article X, then only one recovery of
indemnifiable Losses shall be allowed, and in no event shall there be any
indemnification or duplication of payments or recovery under different
provisions of this Agreement arising out of the same facts, conditions or
events. Notwithstanding anything to the contrary herein or in any organizational
documents of any Acquired Company, Seller shall not be entitled to exculpation,
indemnification or contribution from Buyer or, after Closing, any Acquired
Company for or in connection with any facts or circumstances that are the
subject matter of or related to an indemnification claim under this Article X
brought by any Buyer Indemnitee.
Section 10.5    Exclusive Remedy. Notwithstanding any other provision of this
Agreement to the contrary, this Article X will be the sole and exclusive remedy
of the Parties for money damages from and after the Closing Date for any claims
arising under this Agreement, including claims of inaccuracy in or breach of any
representation, warranty, covenant or agreement hereunder; provided, however,
that the foregoing will not be deemed a waiver by any Party of any right to seek
specific performance or injunctive relief pursuant to Section 11.8.
Section 10.6    Tax Treatment. Any indemnification payments made under this
Article X shall be treated for Tax purposes, to the extent permitted by Law, as
adjustments to the Purchase Price.
ARTICLE XI
MISCELLANEOUS PROVISIONS
Section 11.1    Notices. All notices, requests, consents, claims, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given or made (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third (3rd) day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid, in each case addressed as follows or to such other address or
addresses of which the respective Party shall have notified the other in
accordance with this Section 11.1.
If to Seller or the Guarantor, to:


North Bay Holdings Limited
c/o Enstar Group Limited


52

--------------------------------------------------------------------------------





Windsor Place, 3rd Floor
22 Queen Street
Hamilton, HM11
Bermuda
Attention:    Paul J. O’Shea
Facsimile:    (441) 292-6603
Email:        Paul.OShea@enstargroup.com
With a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
1735 Market Street, Suite 2300
Philadelphia, Pennsylvania 19103
Attention:    Robert C. Juelke
Facsimile:    (267) 675-4601
Email:        bob.juelke@hoganlovells.com
If to Buyer, to:


Core Specialty Insurance Holdings, Inc.
89 Waterfowl Road
Bluffton, South Carolina 29910
Attention:    Robert F. Kuzloski
Email:        robert.kuzloski@gmail.com
With a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attention:    Todd E. Freed
Jon A. Hlafter
Facsimile:    (212) 735-2000
Email:        todd.freed@skadden.com
jon.hlafter@skadden.com


c/o Dragoneer Investment Group, LLC
One Letterman Dr., Bldg. D, Suite M500
San Francisco, CA 94129
Attention:    Michael Dimitruk
Email:        michael@dragoneer.com


c/o SkyKnight Capital, L.P.
One Letterman Dr., Bldg. C, Suite 3-950
San Francisco, CA 94129
Attention:    Matt Ebbel
Email:        matt@skyknightcapital.com
Section 11.2    Expenses. Except as otherwise expressly provided herein, each of
Buyer, Seller and the Guarantor will bear its own Taxes, fees, costs and
expenses incurred in connection with the negotiation of this Agreement and the
consummation of the transactions contemplated hereby, including legal,
accounting and other advisory fees and expenses, whether or not such
transactions are consummated.
Section 11.3    Entire Agreement; Modification. This Agreement (together with
the Seller Disclosure Schedules, the Buyer Disclosure Schedules and Exhibits
hereto and the documents referred to herein) sets forth the entire agreement and
understanding between the Parties and supersedes all prior agreement or
understanding, written or oral, relating to the subject matter of this
Agreement, including the Confidentiality Agreement. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby, and in accordance with Section 11.12.


53

--------------------------------------------------------------------------------





Section 11.4    Assignment; Binding Effect; Severability. This Agreement, and
the rights, interests, obligations and Liabilities hereunder, may not be
assigned by any Party without the prior written consent of the other Party, and
any proposed assignment of this Agreement or the rights, interests, obligations
and Liabilities hereunder in violation hereof shall be void ab initio and of no
force or effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the successors and permitted assigns of each Party. The
provisions of this Agreement are severable. In the event that any one or more
provisions are deemed illegal or unenforceable under applicable Law the
remaining provisions shall remain in full force and effect unless the deletion
of such provision shall cause this Agreement to become materially adverse to any
Party, in which event the Parties shall use commercially reasonable efforts to
arrive at an accommodation that best preserves the original intent of the
Parties as closely as possible to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.
Section 11.5    Governing Law. This Agreement and all litigation, claims,
actions, suits, hearings or proceedings (whether civil, criminal or
administrative and whether based on contract, tort or otherwise), directly or
indirectly, arising out of or relating to this Agreement, any of the
transactions contemplated by this Agreement or the actions of Seller or Buyer in
the negotiation, administration, performance and enforcement hereof or thereof,
shall be interpreted and governed by and construed in accordance with the Laws
of the State of Delaware, without giving effect to any choice or conflict of
Laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
Section 11.6    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, AND AGREES TO CAUSE EACH OF ITS AFFILIATES TO WAIVE, ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE EQUITY FINANCING, OR THE ACTIONS
OF A PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR ITS AFFILIATES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B)
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) MAKES THIS
WAIVER VOLUNTARILY AND (D) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.6.
Section 11.7    Jurisdiction. Subject to Section 2.5, each of the Parties hereby
(a) expressly and irrevocably submits to the exclusive personal jurisdiction of
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery and any state
appellate court therefrom declines to accept jurisdiction over a particular
matter, any United States federal court or other state court located in the
State of Delaware having jurisdiction over such dispute) in the event any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by this Agreement in any court other than
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery and any state
appellate court therefrom declines to accept jurisdiction over a particular
matter, any United States federal court or other state court located in the
State of Delaware having jurisdiction over such dispute); provided that each of
the Parties shall have the right to bring any action or proceeding for
enforcement of a judgment entered by any United States federal court located in
the State of Delaware or any Delaware state court in any other court or
jurisdiction.
Section 11.8    Specific Performance. The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist, and damages would be difficult to determine,
and that the Parties shall be entitled to seek specific performance of the terms
hereof, without requiring proof of damages or posting of a bond. The rights and
remedies of the Parties shall be cumulative (and not alternative).
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Parties hereby acknowledge and agree that Seller shall only be
entitled to seek specific performance to cause Buyer to draw down the full
proceeds of the Equity Financing or to cause Buyer to effect the Closing in
accordance with Section 2.2, on the terms and subject to the conditions in this
Agreement, if (a) all conditions in Section 8.1 and Section 8.2 have been
satisfied as of the date the Closing is required to have occurred pursuant to
Section 2.2 (other than conditions that by their nature are to be satisfied at
the Closing), (b) Buyer fails to complete the Closing by the date the Closing is
required to have occurred


54

--------------------------------------------------------------------------------





pursuant to Section 2.2 and (c) Seller has irrevocably confirmed in writing to
Buyer that if specific performance is granted and the Equity Financing is
funded, then the Closing will occur.
Section 11.9    No Recourse; Sole and Exclusive Remedy.
(a)    Notwithstanding anything in this Agreement to the contrary, Seller and
the Guarantor each acknowledge and agree, both for themselves and their
respective Subsidiaries, stockholders and Affiliates, that no recourse under,
based upon, arising out of or relating to this Agreement, the Equity Commitment
Letters or any documents or agreements referenced therein may be had by any of
them against any Affiliate of Buyer, any other Person or any such Affiliate’s or
other Person’s respective direct or indirect former, current or future
Affiliates, general or limited partners, stockholders, controlling persons,
equityholders, managers, managing companies, members, directors, officers,
employees, agents, Representatives, advisers, successors or assigns, actual or
prospective financing sources (including the Equity Investors) or arrangers (in
each case other than the Equity Investors, to the extent set forth in the Equity
Commitment Letters, and Dragoneer Global Fund II, L.P., Dragoneer Opportunities
Fund IV, L.P., SkyKnight Capital Fund II, L.P. and Corinthian DC Holdings, LP,
to the extent set forth in their respective equity commitment letters to
Corinthian DF Holdings, LP) (collectively, the “Non-Recourse Persons”), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable Law; provided that the
foregoing shall not limit or otherwise impact Buyer’s obligations under this
Agreement and Buyer’s obligations under the Equity Commitment Letters.
(b)    Notwithstanding anything in this Agreement to the contrary, in the event
Buyer fails to effect the Closing (including due to the fact that the Equity
Financing is not available to Buyer), Seller’s sole and exclusive remedy
(whether at law, in equity, in contract, in tort or otherwise) (other than in
connection with Fraud for which all applicable legal and equitable remedies
shall be available to Seller) against the Non-Recourse Persons shall be the
seeking of an order of specific performance as and only to the extent expressly
permitted by Section 11.8, and Seller shall not be entitled to bring or maintain
any Action for monetary damages against any of the foregoing Persons in
connection therewith or any matters forming the basis for such termination.
Section 11.10    Execution in Counterparts; Effectiveness. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall become effective when each Party and the Guarantor shall have
received counterparts thereof signed and delivered (by facsimile, email of a pdf
attachment or otherwise) by each of the Parties and the Guarantor.
Section 11.11    No Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall (a) confer on any Person other than
the Parties and their respective successors and permitted assigns any rights
(including third party beneficiary rights), or remedies under or by reason of
this Agreement or (b) constitute the Parties as partners or as participants in a
joint venture. Except as set forth in the immediately preceding sentence, this
Agreement shall not provide Third Parties with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to the terms of this Agreement. No Third Party shall have any
right, independent of any right that exists irrespective of this Agreement,
under or granted by this Agreement, to bring any suit at Law or equity for any
matter governed by or subject to the provisions of this Agreement.
Section 11.12    Amendment and Waiver. This Agreement may be amended with
respect to any provision contained herein by action of the Parties taken by
their boards of directors or by their duly authorized officers or employees,
whether before or after such Party’s action. Any term or condition hereof may be
waived by the Party which is entitled to the benefits thereof by action taken by
its board of directors or its duly authorized officer or employee, whether
before or after the action of such Party. Any such amendment or waiver shall be
evidenced by a written instrument duly executed on behalf of each Party by its
duly authorized officer or employee. The failure of any Party to enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
such provision nor shall it in any way affect the validity of this Agreement or
the right of such Party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.
[Signature Pages Follow]
    




55

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party and the Guarantor has caused this Agreement to be
duly executed on its behalf by its duly authorized officer as of the date first
written above.
CORE SPECIALTY INSURANCE HOLDINGS, INC.
By: /s/ Joseph E. (Jeff) Consolino
Name: Joseph E. (Jeff) Consolino
Title: President and Chief Executive Officer
STARSTONE FINANCE LIMITED
By: /s/ Richard Cowling
Name: Richard Cowling
Title: StarStone Group CFO
NORTH BAY HOLDINGS LIMITED
By: /s/ Paul O'Shea
Name: Paul O'Shea
Title: Director
    




































[Signature Page to Stock Purchase Agreement]




